       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 1 of 228




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                    X
                                                         :
SARAH PALIN                                              :   No. 17 Civ. 4853 (JSR)
                             Plaintiff,                  :   ECF Case
                                                         :
                      -against-                          :   DEFENDANTS’ REPLY
                                                         :   STATEMENT OF UNDISPUTED
THE NEW YORK TIMES COMPANY and JAMES                     :   MATERIAL FACTS
BENNET,                                                  :
                    Defendants.                          :
                                                         :
-------------------------------------                    X

       Pursuant to Rule 56.1 of the Local Rules for the United States District Court for the

Southern District of New York, Defendants The New York Times Company (“The Times”) and

James Bennet (“Bennet,” and, together with The Times, “Defendants”) submit the following

Reply Statement of Undisputed Material Facts in support of their Motion for Summary Judgment

(Dkt. 97) (“SUMF”) and in response to Plaintiff’s Counter-Statement of Material Facts

(“Counter-Statement”) (Dkt. 108):

                                  PRELIMINARY OBJECTIONS

       Palin’s Counter-Statement suffers from three significant problems that required

Defendants to expend substantial time and space to address below, and that ultimately should

lead the Court to strike significant portions of the Counter-Statement.

       First, Palin, in her Counter-Statement, routinely disregards the requirement that “[e]ach

statement … must be followed by citation to evidence which would be admissible, set forth as

required by Fed. R. Civ. P. 56(c).” L.R. 56.1(c); see Giannullo v. City of N.Y., 322 F.3d 139, 140

(2d Cir. 2003) (Rakoff, J.) (Local Rule 56.1 “requires a party moving for summary judgment to

submit a statement of the allegedly undisputed facts on which the moving party relies, together

with citation to the admissible evidence of record supporting each such fact”); Holtz v.
        Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 2 of 228




Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001) (“where there are no citations or where the

cited materials do not support the factual assertions in the Statements, the Court is free to

disregard the assertion” (internal quotation marks omitted)).

       Many of Palin’s “disputes” about otherwise undisputed facts are “supported” only by

argument about the meaning of the facts, not admissible evidence to the contrary. Pl. Resp. to

¶¶ 1, 12, 32, 52-54, 56-57, 60, 63, 67-70, 75, 78, 86-87, 91-93, 98, 103, 105, 124, 127, 145-146.

And many of these “disputes” are supported solely by a conclusory attack on the credibility of

Bennet’s testimony, without citation to any facts at all, admissible or otherwise. Pl. Resp. to

¶¶ 75, 86-87, 93, 124, 127, 145-146. Similarly, Plaintiff asserts a number of new statements of

“fact” that are not supported by any admissible evidence. Pl. ¶¶ 156-164, 169-172, 176-179,

190, 192, 196-209, 214-215, 218-225, 232, 243-244, 246-247, 251, 257-258, 260-262, 285, 287-

289, 292-94, 300, 303, 307-308.

       Second, Palin’s Counter-Statement includes dozens of new statements that merely re-

frame or argue about the meaning of facts already introduced. Pl. ¶¶ 263-265, 272-284, 309-

381. The last seventy-two paragraphs of the Counter-Statement, Pl. ¶¶ 309-381, are almost

entirely re-purposed versions of Defendants’ original statements of undisputed material facts.

Plaintiff introduces few, if any, additional facts in these paragraphs, and instead asserts legal

arguments and unsupported conclusions.

       Third, the Counter-Statement misrepresents testimony on a number of central points:

           Plaintiff’s Representation                                     Testimony

 “Cohn testified that after turning over the            Cohn testified that she turned the draft over to
 Editorial to Bennet at around 5:00 p.m. she            Bennet around 5:00 p.m. and, while Bennet
 did not do anything on it again until she got it       was revising the Editorial, she, Lepping, and
 back from Bennet.” Pl. Resp. to ¶ 64.                  Fox worked on fact-checking, specifically
                                                        considering questions about gun laws. Def.
                                                        Reply to ¶ 64.


                                                    2
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 3 of 228




“Bennet testified Defendants did not fact              Bennet testified that he personally did not
check the Editorial until after Bennet                 fact-check Williamson’s draft before editing it
completed his re-write.” Pl. Resp. to ¶ 64 .           and did not know at the time what others had
                                                       done in that regard. Def. Reply to ¶ 64.

“Bennet was responsible for fact-checking the Q: And, so, would Mr. Bennet have been
portions of the Editorial he re-wrote.” Pl.   responsible for fact checking the portions that
Resp. to ¶¶ 68, 183, 184.                     he rewrote?
                                                       A. He would be responsible for checking the
                                                       portions that he wrote as assisted by the fact
                                                       checkers, yes.
                                                       Williamson Dep. 68:1-6 (emphasis added);
                                                       Def. Reply to ¶¶ 68, 183, 184.

“The entirety of Cohn’s testimony about her            Q: What did you mean by “incited”?
thoughts at that time is that she did not              A: Maybe fostered or said things that might
believe the map circulated by Sarah Palin’s            make people who were prone to such things
PAC incited Loughner to commit his shooting            feel that they should take some sort of violent
in 2011 because ‘incitement,’ Cohn said,               action. I don't know.· Just sort of a general –
“‘sounds very direct, that it—that the map led         I don't – I, I – I certainly didn't mean
him to commit the shooting.’” Pl. Resp. to ¶           someone was giving, like, orders or saying
83 (emphasis added).                                   go shoot someone or go commit a violent act,
                                                       but just that the rhetoric was ugly enough
                                                       that it would boil up and foster people to take
                                                       things into their own hands.
                                                       Cohn Dep. 94:12-20; Def. Reply to ¶ 83.

“Bennet used ‘incitement,’ which he knew               Bennet understood “incitement” to mean a “a
was a very ‘strong word’ that meant                    range of communications,” from “deliberate
‘deliberate orders, invocations, summonses             orders” to lies about history or “maps that
for people to carry out violent attacks’ and           misrepresent the politics of the region.” Def.
was ‘a call to violence.’” Pl. Resp. to ¶ 85.          Reply to ¶ 85.

“Bennet also admitted to being directly                Bennet testified that his involvement in his
involved in his brother’s political career.” Pl.       brother’s political career was limited to
Resp. to ¶ 150 (citing Bennet Dep. 63:7-16).           briefly keeping his brother company and
                                                       editing “a couple speeches” during Sen.
                                                       Bennet’s first campaign. Def. Reply to ¶ 150
                                                       (citing Bennet Dep. 62:13-63:24).

“In fact, attacks on his family are a ‘trigger’        Q: And one of the things that's mentioned in
for Bennet, known to send him into ‘fit[s] of          here [Pl. Dep. Ex. 159, an unauthenticated
rage.’” Pl. ¶ 241 (citing Pl. Dep. Ex. 159).           magazine article offered for the truth of the
                                                       statements within it] is they claim that – “in
                                                       stories published about his relatives have


                                                   3
        Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 4 of 228




                                                      proved to be something of a trigger for him.”
                                                      Is that true?
                                                      [Objection]
                                                      A: No.
                                                      Bennet Dep. 60:17-24; Def. Resp. to ¶ 241.

       For these reasons, Defendants respectfully submit that Plaintiff’s Responses to

Defendants’ Paragraphs 1, 12, 32, 52-54, 56-57, 60, 63, 67-70, 75, 78, 86-87, 91-93, 98, 103,

105, 124, 127, 145-146 and Plaintiff’s Paragraphs 156-164, 169-172, 176-179, 190, 192, 196-

209, 214-215, 218-225, 232, 243-244, 246-247, 251, 257-258, 260-265, 272-285, 287-289, 292-

94, 300, 303, 307-308, and 309-381 should be stricken from the Counter-Statement.

                               REPLY TO COUNTER-STATEMENT

       In this section, Defendants provide the initial paragraph in Defendants’ SUMF, Plaintiff’s

response found in Plaintiff’s Counter-Statement, and Defendants’ reply.

                                            The Parties

       1.      Sarah Palin is the former governor of Alaska, a former vice presidential candidate,

and an influential public figure. Am. Compl. ¶¶ 20-23.

       Plaintiff’s Response: Plaintiff OBJECTS to the phrase “public figure” because it is a

legal conclusion, not a statement of fact. Subject to and with full reservation of Plaintiff’s

argument that the actual-malice rule and its “public figure” component should no longer apply

for the reasons more fully set forth in Plaintiff’s Motion for Partial Summary Judgment [Doc.

No. 100], it is undisputed that Plaintiff is the former governor of Alaska and vide-presidential

candidate.

       Defendants’ Reply: Plaintiff’s response does not set forth any specific facts to dispute

this paragraph, as required by Local Rule 56.1(c), but instead makes arguments about the

implications of those facts.


                                                  4
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 5 of 228




       2.      SarahPAC was a political action committee created under Federal law and

domiciled in Virginia that ceased operation in 2016. Sullivan Decl. ¶ 6, Ex. 5 (“Crawford Dep.”)

at 25:13-26:5; Brown Decl. in Supp. of Defs.’ Mot. to Dismiss Exs. A, B, Dkt. 26.

       Plaintiff’s Response: Undisputed that SarahPAC was Sarah Palin’s PAC, domiciled in

Virginia that ceased operations in 2016, the goal of which was to promote Palin and her agenda

and to which Palin was critical. [Vogt Decl. Ex. 10, Crawford Depo. 57:1-7, 64:19-22]

       Defendants’ Reply: None.



       3.      Bennet was, at all times relevant to this lawsuit, the editor overseeing all opinion

journalism at The Times, including columns written by opinion columnists, letters from readers,

individual contributions, op-eds solicited from outside writers, and masthead editorials written

by The Times Editorial Board. Sullivan Decl. ¶ 3, Ex. 2 (“Bennet Dep.”) at 12:6-19.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       4.      The opinion division is separate from the larger newsroom division of The Times.

Bennet Dep. at 12:25-13:7.

       Plaintiff’s Response: Disputed. Although The Times’ Newsroom and Opinion divisions

are considered separate, the opinion division relies upon the newsroom division for facts in

support of Editorials and both divisions are governed by The Times Ethics Handbook and

Guidelines on Integrity, including their standards for fact-checking, accuracy, and corrections.

[Vogt Decl. Ex. 12, PL Depo Ex 2; Vogt Decl. Ex. 13, PL Depo Ex 3; Vogt Decl. Ex. 11, PL




                                                 5
        Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 6 of 228




Depo Ex 1 at p. 3; Vogt Decl. Ex. 6, Cohn Depo 29:5-10; Vogt Decl. Ex. 2, Lepping Depo

77:11-78:15]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), because

the cited documents are not to the contrary. Defendants do not dispute that Ethical Journalism,

Vogt Decl. Ex. 12, Pl. Dep. Ex. 2, applies to both the newsroom and opinion division, but this

does not change the fact that the two divisions operate separately.

       Defendants object to Plaintiff’s additional allegations because they are not supported by

the cited evidence or other admissible evidence.



       5.       Editorials are pieces that reflect the work of the Editorial Board of The Times.

They do not include an individual author’s byline. Bennet Dep. at 12:14-17.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       6.       Bennet oversaw the editorials and opinion pieces that The Times publishes, but

did not individually review each piece. Bennet Dep. at 12:9-19, 13:8-14:10, 42:23-11.

       Plaintiff’s Response: Disputed, except to the extent that Bennet concedes he is

ultimately responsible for everything the opinion section publishes. [Vogt Decl. Ex. 4, Bennet

Depo 13:8-24]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c).




                                                   6
          Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 7 of 228




                                         The Crosshairs Map

          7.     In 2010, SarahPAC published a map that featured crosshairs positioned over

congressional districts of twenty Democrats who supported the Affordable Care Act, along with

a list of each Representative’s name (the “Crosshairs Map”). Am. Compl. ¶ 99; Sullivan Decl. ¶

35, Ex. 34; Sullivan Decl. ¶ 7, Ex. 6 (“Palin Dep.”) at 82:16-24, 140:15-22; Crawford Dep. at

67:1-8.

          Plaintiff’s Response: Disputed. The map did not “feature[] crosshairs.” The “Take Back

the 20” map was created by SarahPAC’s Internet consultant, Upstream, and staffer Andy Davis,

with symbols “pulled from Google mapping tools” to depict 20 congressional districts “that went

for McCain-Palin, but were represented by Democratic members.” [Vogt Decl. Ex. 10, Crawford

Depo 67:1-68:10, 70:1-4]

          Defendants’ Reply: There is no genuine factual dispute. Plaintiff does not dispute that

SarahPAC published the Crosshairs Map or that Exhibit 34 to the Sullivan Declaration is a true

copy of it.

          Plaintiff disputes only whether the symbols on the map are “crosshairs.” On this point,

Plaintiff’s Amended Complaint, ¶ 99, states that the Crosshairs Map “depicted crosshairs;” she

has described the symbol “bull’s eye” in a tweet, Sullivan Decl. ¶ 36, Ex. 35; and news coverage

has described it as such, Brown Decl. in Supp. of Defs.’ Mot. to Dismiss Ex. C.

          Plaintiff also adds additional, but not contradictory, allegations about the reasons for

congressional districts’ inclusion on the map. As stated on the Crosshairs Map, “20 House

Democrats from districts we carried in 2008 voted for the health care bill…” Id. at Ex. 34; see

also Vogt Decl. Ex. 172 (“We’re paying particular attention to those House members who voted




                                                    7
        Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 8 of 228




in favor of Obamacare and represent districts that Senator John McCain and I carried during the

2008 election.”).



       8.      The Crosshairs Map places a crosshairs symbol over Rep. Gabrielle Giffords’

district, and listed her name. Sullivan Decl. ¶ 35, Ex. 34.

       Plaintiff’s Response: Disputed. The map did not place a “crosshairs” symbol over Rep.

Giffords’ district; it used symbols “pulled from Google mapping tools” to depict 20

congressional districts that “went for McCain-Palin, but were represented by Democratic

members.” [Vogt Decl. Ex. 10, Crawford Depo 67:1-68:10, 70:1-4]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff does not dispute that

SarahPAC published the Crosshairs Map or that the Map listed Rep. Giffords’ district and name.

       Plaintiff disputes only whether the symbols on the map are “crosshairs.” On this point,

Plaintiff’s Amended Complaint, ¶ 99, states that the Crosshairs Map “depicted crosshairs;” she

has described the symbol “bull’s eye” in a tweet, Sullivan Decl. ¶ 36, Ex. 35; and news coverage

has described it as such, Brown Decl. in Supp. of Defs.’ Mot. to Dismiss Ex. C.

       Plaintiff also adds additional, but not contradictory, allegations about the reasons for

congressional districts’ inclusion on the map. As stated on the Crosshairs Map, “20 House

Democrats from districts we carried in 2008 voted for the health care bill…” Id. at Ex. 34; see

also Vogt Decl. Ex. 172 (“We’re paying particular attention to those House members who voted

in favor of Obamacare and represent districts that Senator John McCain and I carried during the

2008 election.”).




                                                  8
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 9 of 228




       9.      Shortly after publication of the Crosshairs Map, violent attacks occurred on the

offices of several Representatives identified on the Map, including that of Rep. Giffords.

Sullivan Decl. ¶ 48, Ex. 47 (Linda Feldmann, Stumping for McCain, Sarah Palin dials back the

gun rhetoric, The Christian Science Monitor (Mar. 26, 2010)) at 3]; Sullivan Decl ¶ 59, Ex. 58

(E. Robinson, Is there a right to ‘reload’?, Wash. Post (Mar. 26, 2010)).

       Plaintiff’s Response: Plaintiff OBJECTS to this statement because improperly and

inaccurately suggests a causal connection and/or attempts to draw an inference between the

publication of the map and “violent attacks,” contrary to the facts and controlling summary

judgment standard. Palin, 940 F.3d at 812. Nevertheless, this statement is disputed because it is

false. The vandalism on Rep. Giffords’ office occurred early (2:40 a.m.) on the morning on

March 22, 2010—BEFORE Sarah Palin posted the map on March 23, 2020. [Vogt Decl. Ex.

176, “Rep. Giffords’ Tucson office vandalized after health care vote” Arizona Daily Star, Mar.

22, 2010 (“The front door was smashed out at Congresswoman Gabrielle Giffords’ congressional

office last night.”); Vogt Decl. Ex. 172, Def. Depo Ex. 16 (Palin March 23, 2010 10:18 a.m.

“Don’t Get Demoralized! Get Organized! Take Back the 20!” Tweet); Vogt Decl. Ex. 177,

“Vandalism reported at offices of three Democrats [including Giffords]”, CNN, Mar. 22, 2010

(discussing vandalism before map posted); Vogt Decl. Ex. 178, “Vandals Attack Dem Offices

Nationwide,” Talking Points Memo, Mar. 23, 2010 9:00 a.m. (compiling list of vandalism

occurring before map was posted)] Moreover, the vandalism referenced in the Washington Post

article Defendants cite (Sullivan Decl. Ex. 58—”Is there a right to reload?”) were directed at

Representatives not identified on the map, i.e., Rep. Carnahan (Missouri); Rep. Louise Slaughter

(New York); Democratic Party offices (Wichita, Cincinnati, Rochester); Rep. Bart Stupak

(Michigan). [compare Sullivan Decl. Ex. 34 (map) to Sullivan Decl. Ex. 58] Moreover, as




                                                9
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 10 of 228




explained in the Washington Post article Defendants cite, the “vandalism appears to have been

inspired by Alabama blogger, Mike Vanderboegh, who trumpeted the bright idea that opponents

of health-care reform should throw bricks at Democratic headquarters across the country.” [Doc.

No. 99, Sullivan Decl. Ex. 58 at p. 3] Vanderboegh is a “longtime leader and propagandist in the

antigovernment ‘Patriot’ movement specializing in fiery rhetoric urging violent self-defense’

against a tyrannical, Constitution-flouting U.S. government determined to impose the

Communist principles of gun control and universal health care.” [Vogt Decl. Ex. 179, SPLC

Extremist Files, Michael Brian Vanderboegh] On March 19, 2010, Vanderboegh reacted to the

imminent passage of health care reform by posting on his blog, “To all modern Sons of Liberty:

THIS is your time. Break their windows. Break them NOW.” [Vogt Decl. Ex. 180, “To All

Modern Sons of Liberty,” Sipsey Street Irregulars, Mar. 19, 2010] In January 2011, Mother

Jones reported that “Giffords Office Was Vandalized by Followers of Former Militia Leader

[Vanderboegh]” [Vogt Decl. Ex. 181 (citing Sullivan Decl. Ex. 58)].

       Defendants’ Reply: There is no genuine factual dispute. The relevant fact—that

“violent attacks occurred on the offices of several Representatives identified on the Map,

including that of Rep. Giffords” at or near the time of publication of the Crosshairs Map—is

undisputed. As to the specific order of events and motivation for the attached, Plaintiff’s

response does not set forth any specific, admissible facts, as required by Local Rule 56.1(c).



       10.     Publication of the Crosshairs Map prompted a national debate, including

discussion of the actual or potential impact of inflammatory rhetoric—specifically including the

Crosshairs Map as an example. Sullivan Decl. ¶ 48, Ex. 47 (discussing “epithets, death threats,

and attacks on some members’ offices” after passage of the Affordable Care Act).




                                                10
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 11 of 228




        Plaintiff’s Response: Disputed. Publication of the map did not “prompt[] a national

debate.” The “debate” and “epithets, death threats, and attacks on some members’ offices after

passage of the Affordable Care Act” occurred before Palin posted the map. [See Paragraph 9,

above] Moreover, as explained in the Christian Science Monitor article (“Stumping for McCain,

Sarah Palin dials back the gun rhetoric”) cited by Defendants, Palin spoke at a nationally

televised campaign rally for McCain in Tucson on March 26, 2010 and said, “We know violence

isn’t the answer...When we take up our arms, we’re talking about our vote...” [See Doc. No. 99,

Sullivan Decl. Ex. 47 at p. 2]

        Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, evidence.



        11.     On November 4, 2010, Palin referred to the symbol on the Crosshairs Map as a

“bull’s eye” in a tweet. Sullivan Decl. ¶ 36, Ex. 35 (Nov. 4, 2010 Sarah Palin Tweet).

        Plaintiff’s Response: Palin OBJECTS to and disputes this statement because it

mischaracterizes Plaintiff’s tweet (Sullivan Decl. Ex. 35), ignores Plaintiffs testimony explaining

the tweet, and distorts the facts and evidence to try to suggest Plaintiff intended the symbols on

the map to be a “bull’s eye.” Plaintiff testified that by placing the word “bullseye” in quotes she

was referring to it “facetiously or, like, that’s what they say, that’s what they call it. But it wasn’t

hey, these are bullseyes, somebody go out and get an individual...I always put quotation marks

around it to say this what what somebody else says” [Vogt Decl. Ex. 9, Palin Depo 145:20-

146:15]. Plaintiff also OBJECTS based on relevance because there is no evidence that Bennet




                                                  11
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 12 of 228




was aware of this tweet. Moreover, as explained in Paragraphs 8-9, above, this statement is

disputed because the symbols on the map were not crosshairs or a “bullseye.”

       Defendants’ Reply: Plaintiff’s response does not set forth any specific facts to dispute

this paragraph, as required by Local Rule 56.1(c), but instead makes arguments about the

meaning of those facts and adds additional, but not contradictory, testimony.



       12.     The Amended Complaint states that the Crosshairs Map “depicted crosshairs.”

Am. Compl. ¶ 99.

       Plaintiff’s Response: Plaintiff OBJECTS to and disputes this statement because it

mischaracterizes and takes out of context the allegations in Plaintiff’s First Amended Complaint

(“FAC”) [Doc. No. 70]. Paragraph 99 of the FAC uses the phrase “crosshairs” to explain

Defendants’ statement “that the Palin Map ‘put Giffords and 19 other democrats under stylized

crosshairs’” is false. [Doc. No. 70 at p. 24] Throughout her FAC, Palin alleges the editorial

falsely asserts the map placed crosshairs over individual lawmakers. [See i.e. FAC ¶¶ 9, 118]

       Defendants’ Reply: Plaintiff’s response does not set forth any specific facts to dispute

this paragraph, as required by Local Rule 56.1(c), but instead makes arguments about the

meaning of those facts.



       13.     At her deposition, Palin denied that the symbol placed over the districts on the

Crosshairs Map represented a gun sight. Palin Dep. at 23:16-24:2, 140:23-141:3, 143:14-25.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.




                                                12
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 13 of 228




       14.     Palin used the expression “Don’t retreat. RELOAD” as a rallying cry for

opponents of the Affordable Care Act, also known as Obamacare. Sullivan Decl. ¶ 39, Ex. 38 at

2.

       Plaintiff’s Response: Plaintiff OBJECTS to the relevance of her use of the phrase

“Don’t retreat, instead reload” because Bennet testified he was not even aware of her referenced

Tweet or use of this phrase when he wrote and published the defamatory passages in the subject

Editorial and, further, that he did not consider metaphors such as this used in politics to be

“incitement.” [Vogt Decl. Ex. 6, Bennet Depo 98:19-99:13, 102:11-23] Plaintiff further

OBJECTS to the extent this statement ignores Plaintiff’s testimony explaining that the

expression “Don’t retreat. Reload” is “an old saying of my dad’s...a retired teacher and

coach...that’s where he would go with motivation...” and was never meant as an allusion to a

gun, “Not at all. ‘Don’t retreat, reload,’ means don’t back down, don’t let them tell you to sit

down and shut up just because they have the power of the pen or whatever they—whatever they

want to use to make you stop what you’re doing if what you’re doing is right. Don’t let them.

Don’t retreat.” [Vogt Decl. Ex. 9, Palin Depo 144:8-145:19]

       Defendants’ Reply: Plaintiff’s response does not set forth any specific facts to dispute

this paragraph, as required by Local Rule 56.1(c), but instead makes arguments about the

meaning of those facts.



                                     The Loughner Shooting

       15.     On January 8, 2011, Jared Loughner shot nineteen people at a political event in

Tucson, killing a federal judge and five other people, and wounding thirteen others, including

Rep. Giffords. Am. Compl. ¶ 1.




                                                 13
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 14 of 228




       Plaintiff’s Response: Undisputed, although this statement omits the reference in the

cited allegation to the nine-year-old girl Loughner murdered.

       Defendants’ Reply: None.



       16.     This renewed speculation by the public and the media whether Rep. Giffords’

inclusion on the Crosshairs Map, and similar political rhetoric contributed, directly or indirectly,

to political violence like the Giffords’ shooting. Palin Dep. at 148:2-17, 149:3-22; Sullivan Decl.

¶ 16, Ex. 15 (Frank Rich, No One Listened to Gabrielle Giffords, N.Y. Times (Jan. 15, 2011));

Sullivan Decl. ¶ 37, Ex. 36 (Dan Balz, Cross hairs: Crossroads for Palin?, Wash. Post (Jan. 11,

2011)) at A.9 (noting that issue of whether Palin “was partly to blame” became the top question

on Facebook after shooting); Sullivan Decl. ¶ 38, Ex. 37 (Dana Milbank, A McKinley moment?,

Wash. Post (Jan. 11, 2011)) at A.21 (opining that heat on Palin for “recklessly playing with

violent images” was well deserved).

       Plaintiff’s Response: Plaintiff OBJECTS to this statement as an incomplete,

inaccurate, and an argumentative description of the aftermath of Loughner’s shooting.

Undisputed that certain members of the media falsely speculated about the motive for

Loughner’s shooting immediately after it occurred, among whom The Times’ Paul Krugman

stood out as one of the first to incorrectly rush to judgment. [Vogt Decl. Ex. 3, (“Assassination

Attempt In Arizona,” P. Krugman, NYT Opinion, Jan. 8, 2011 at 3:22 p.m. (“We don’t have

proof yet that this was political, but the odds are that it was...”); Vogt Decl. Ex. 104, (“Climate of

Hate,” P. Krugman, NYT, Jan. 9, 2011); Vogt Decl. Ex. 38, PL Depo Ex. 38 (Ross Douthat

6/14/17 email string with Bennet stating, “people assumed a link initially—there was a Paul

K[rugman] column that was particularly vivid in blaming Republicans—but the investigation




                                                 14
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 15 of 228




debunked it.”); Vogt Decl. Ex. 74, PL Depo Ex. 123 (“Caldwell’s Unfairness,” A. Sullivan, Jun.

16, 2017 (discussing Krugman’s “leap” to linking Loughner to Palin map); Vogt Decl. Ex. 102,

PL Depo Ex. 181 (“We Don’t Have Proof Yet” J. Taranto, WSJ, Jan. 10, 2011)] This speculation

occurred in the days immediately after Loughner’s shooting, but soon after a consensus was

reached that Loughner’s shooting was not incited by or connected to Palin’s map. [Vogt Decl.

Ex. 32, PL Depo Ex. 30 at pp. 19-21 (“As We Mourn,” NYT Editorial, Jan. 12, 2011

(recognizing President Obama’s statement during Loughner shooting memorial service that “If,

as has been discussed in recent days, their death helps usher in more civility in our public

discourse, let us remember it is not because a simple lack of civility caused this tragedy—it did

not” and noting Palin maintained “journalists and pundits” had committed a “blood libel”));

Vogt Decl. Ex. 106, PL Depo Ex. 182 (“It Did Not,” J. Taranto, WSJ, Jan. 13, 2011 (noting how

“New York Times’s response to last weekend’s murders in Tucson was to instigate a witch hunt

against Republican politicians, and how President Obama’s statement “It did not” (quoted in “As

We Mourn”) “[w]ith those three truthful words—an improvisation or a late addition, as they were

not in the prepared text—[President Obama] rebuked the out-of-control liberal media that have,

under the leadership of the New York Times, been engaging in a vicious campaign of lies and

smears.”)); Vogt Decl. Ex. 74, PL Depo Ex. 123 (“Caldwell’s Unfairness,” in which Andrew

Sullivan demanded a correction from The Financial Times for article accusing him of “linking”

Loughner shooting to Palin map; ; Vogt Decl. Ex. 107 (“Massacre, followed by libel,” C.

Krauthhammer, Washington Post, Feb. 26, 2011 (“Not only is there no evidence that Loughner

was impelled to violence by any of those upon whom Paul Krugman, Keith Olbermann, the New

York Times, the Tucson Sheriff and other rabid partisan as fixated. There is no evidence that he

was responding to anything, political or otherwise, outside of his own head.”); Vogt Decl. Ex.




                                                15
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 16 of 228




107 (“Sarah Palin Is Right About ‘Blood Libel’,” Rabbi Shmuley Boteach, WSJ. Jan. 14, 2011

(“Sarah Palin has every right to use [‘Blood Libel’]. The expression may be used whenever an

amorphous mass is collectively accused of being murderers or accessories to murder.”)] The

Times, The Atlantic (while Bennet was at its helm), Wall Street Journal, and Washington Post—

all of which Bennet was “regularly reading” for his news in 2011—were among the major news

outlets confirming within days (not weeks or months) of Loughner’s shooting that it was not

linked to or incited by Gov. Palin or the map. [Vogt Decl. Ex. 4, Bennet Depo. 103:25-104:10;

see Vogt Decl. Ex. 32, 38, 74, 103, 104, 106, 107, above; see also Vogt Decl. Ex. 83, PL Depo.

Ex. 147 (“Was the Shooting of Rep. Giffords Political?”—The Atlantic/Wire); Vogt Decl. Ex.

84, PL Depo. Ex. 148 (“Did Sarah Palin’s Target Map Play Rile in Giffords Shooting?”—The

Atlantic/Wire); Vogt Decl. Ex. 85, PL Depo. Ex. 149 (“What We Know About Jared Lee

Loughner”—The Atlantic/Wire); Vogt Decl. Ex. 86, PL Depo. Ex. 150 “Stop the Blame

Game”— The Atlantic); Vogt Decl. Ex. 87, PL Depo. Ex. 151 “The More We Know”—The

Atlantic/Dish); Vogt Decl. Ex. 88, PL Depo. Ex. 153 (“Ten Days That Defined 2011”—The

Atlantic/Wire); Vogt Decl. Ex. 16, PL Depo Ex. 8 (“Time, the Enemy”—NYT); Vogt Decl. Ex.

50, PL Depo. Ex. 60 (“The Tucson Witch Hunt”—NYT); Vogt Decl. Ex. 51, PL Depo. Ex. 64

(“Suspect’s Odd Behavior Caused Growing Alarm”—NYT); Vogt Decl. Ex. 52, PL Depo. Ex.

67 (“Looking Behind the Mug-Shot Grin”—NYT); Vogt Decl. Ex. 102, PL Depo Ex. 181 (“We

Don’t Have Proof Yet”—WSJ), 182 (“It Did Not”—WSJ); Vogt Decl. Ex. 80 (“The bogus claim

that a map of crosshairs by Sarah Palin’s PAC incited Rep. Gabby Giffords’ shooting”). In fact,

on January 15, 2011, The Times publicly discussed how the media’s rush to judgment about the

motive for Loughner’s actions should be a teaching moment for how the media’s bias and

“storytelling habits” led them to falsely accuse people like Gov. Palin of inciting the shooting




                                                16
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 17 of 228




when it became known fairly quickly after the tragedy that Loughner was not motivated by

anything Gov. Palin said or did. [Vogt Decl. Ex. 16, PL Depo Ex. 8 (“Time, the Enemy,” (“The

Times had a lot of company [in the ‘egregious rush to judgment in the Times coverage of the

Arizona shooting’], as news organizations, commentators and political figures shouldered into an

unruly scrum battling over whether the political environment was to blame. Meanwhile,

opportunities were missed to pick up on evidence—quite apparent as of early the first day—that

Jared Lee Loughner, who is charged with the shootings, had a mental disorder and might not

have been motivated by politics at all.”))]

       Defendants’ Reply: There is no genuine factual dispute. The relevant facts—and that

there was speculation by the public and the media whether Rep. Giffords’ inclusion on the

Crosshairs Map, and similar political rhetoric contributed, directly or indirectly, to political

violence like the Giffords’ shooting or, in Plaintiff’s words, “that some members of the media

speculated about the motive for Loughner’s shooting immediately after it occurred”—are

undisputed.

       Plaintiff’s response does not set forth any specific facts to dispute this paragraph, as

required by Local Rule 56.1(c). The articles cited by Plaintiff are examples of the kind of

speculation and discussion referenced by Defendants.



       17.     During the ensuing criminal investigation, law enforcement discovered no

evidence regarding whether Loughner had or had not seen the Crosshairs Map. Sullivan Decl. ¶

39, Ex. 38 (John Berman, Sarah Palin’s ‘Crosshairs’ Ad Dominates Gabrielle Giffords Debate,

ABC News (Jan. 9, 2011).

       Plaintiff’s Response: Undisputed there is no evidence Loughner saw the map. However,




                                                  17
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 18 of 228




this statement is incomplete in that omits the testimony of The Times’ witnesses who

investigated the underlying facts surrounding Loughner’s shooting who confirmed no link

between Loughner and the map was established. [Vogt Decl. Ex. 2, Lepping Depo. 15:6-17

(“[T]here was a [police] report saying that there was no direct connection between political

incitement and the Loughner shooting.”); Vogt Decl. Ex. 6, Cohn Depo. 68:10-22 (“I know that

there was no link established between the [map circulated by Sarah Palin’s PAC] and the

Giffords shooting.”)]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific, admissible facts to dispute this paragraph, as required by Local Rule

56.1(c). Instead, the response adds unrelated allegations that are not to the contrary and that

mischaracterize the cited testimony.

       The cited testimony from Lepping and Cohn described research conducted on June 15,

2017, after publication of the Editorial and in relation to the First Correction. Vogt Decl. Ex. 2,

Lepping Depo, 15:6;14; Vogt Decl. Ex. 6, Cohn Dep. 68:10-69:8.

       Cohn testified that she understood there to be no direct connection to political incitement,

not because she confirmed there was not a link but “Because when I walked into work the next

day, I discovered we’d been wrong and we were running a correction.” Vogt Decl. Ex. 6, Cohn

Dep. 68:23-69:5. In discussing her research undertaken on the day after the Editorial, Lepping

testified about her recollection of a police report (that is not in evidence):

               Q: Did you, at any point in time, conduct any factual investigation
               to determine whether or not a link was established between
               political incitement and the 2011 shooting of Gabrielle Giffords?
               A: On the 15th, yes. I believe there was a report saying that there
               was no direct connection between political incitement and the
               Loughner shooting.
               Q: Do you remember which report that was?
               A: I'm sorry, I don't.· It might have been the police report they did



                                                  18
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 19 of 228




               after the shooting.
               Q: And did the report make any specific reference to a map that
               was circulated by Sarah Palin's action committee in March of
               2010?
               A: Not that I recall.

Vogt Decl. Ex. 2, Lepping Dep. 15:6-21.



       18.     In the weeks and months following the shooting, multiple news organizations,

including The Times, reported that Loughner was mentally unstable and appeared to have

developed animosity toward Rep. Giffords well before publication of the Crosshairs Map. Am.

Compl. ¶¶ 59, 61 & Exs. 8-12.

       Plaintiff’s Response: Undisputed, except to the extent multiple news organizations,

including The Times, reported in the days (not “weeks and months”) following the shooting that

Loughner was mentally unstable and developed animosity toward Gifford years before Palin’s

map. [See Paragraph 16, above.]

       Defendants’ Reply: There is no genuine factual dispute. The relevant fact—that

multiple news organizations reported that Loughner was mentally unstable and appeared to have

developed animosity towards Rep. Giffords well before publication of the Crosshairs Map—is

undisputed. Plaintiff’s purported dispute over the period of time in which this news coverage

continued is not relevant and contradicted by her own evidence, see, e.g., Vogt Decl. Ex. 88

(reporting on the Loughner Shooting in December 2011, nearly a year later).



                            The Congressional Baseball Shooting

       19.     The morning of June 14, 2017, during a baseball practice in Virginia, James

Hodgkinson opened fire on several Republican members of Congress and others, seriously




                                               19
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 20 of 228




wounding Republican Rep. Steve Scalise, among others. Am. Compl. ¶ 4.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       20.     Hodgkinson was a political supporter of Senator Bernie Sanders and “‘virulently

opposed’” President Trump. Am. Compl. ¶ 4.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



                        Drafting the Editorial America’s Lethal Politics

       21.     On June 14, 2017, around 10:45 a.m., Elizabeth Williamson, a writer for the

Editorial Board based in the District of Columbia, asked whether the Board intended to write

about the shooting involving Rep. Scalise. Sullivan Decl. ¶ 4, Ex. 3 (“Williamson Dep.”) at

194:14-195:10; Sullivan Decl. ¶ 9, Ex. 8 (NYTIMES0001068-69).

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       22.     Williamson, Bennet, and their Editorial Board colleagues Robert Semple and

Linda Cohn debated whether the proposed piece should focus on the shooting itself, the Board’s

position in favor of sensible gun control, or “concern about the state of political rhetoric in the

country.” Sullivan Decl. ¶ 2, Ex. 1 (“Hr’g Tr.”) at 5:13-6:1; Williamson Dep. at 199:22-200:2;

Sullivan Decl. ¶ 10, Ex. 9 (NYTIMES 0001082); Sullivan Decl. ¶ 5, Ex. 4 (“Cohn Dep.”) at

40:21-41:13.




                                                 20
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 21 of 228




       Plaintiff’s Response: Disputed. There was no “debate” about the focus of the proposed

editorial. As set forth in the below table, Robert Semple and Williamson discussed the piece and

Semple decided to write about the Scalise shooting and “gun control” well before Bennet got

involved:

              Time       Description                               Supporting Evidence
            10:46 a.m.   E. Williamson emails B. Semple, J.       Vogt Decl. Ex. 174
                         Bennet, and N. Fox with the subject      (NYTIMES 1034)
                         line “are we writing on the
                         congressional shooting?”
            10:49 a.m.   E. Williamson emails “possible           Vogt Decl. Ex. 96,
                         shooter ID” with link to Washington      PL Depo Ex. 164
                         Post article identifying James
                         Hodgkinson
            10:53 a.m.   E. Williamson emails “POSSIBLE           Vogt Decl. Ex. 97,
                         shooter’s POSSIBLE social media          PL Depo Ex. 165
                         pages pro-Bernie, anti-Trump” with
                         links to Hodgkinson’s Facebook,
                         LinkedIn and Twitter accounts
            11:28 a.m.   R. Semple responds to Williamson’s       Vogt Decl. Ex. 21,
                         10:46 a.m. question by saying,           PL Depo Ex. 15
                         “Can’t see it yet...but keep             (emphasis added)
                         looking...a nut case who hates
                         republicans???...”
            11:31 a.m.   N. Fox responds that he “talked to       Vogt Decl. Ex. 21,
                         Bob about the politicize of horror       PL Depo. Ex. 15
                         angle and he didn’t quite see it...”
            11:49 a.m.   R. Semple emails his potential           Vogt Decl. Ex. 22,
                         angles for a piece:                      PL Depo Ex. 16
                         “We have written a ton (mainly           (emphasis added)
                         Frank [Clines]) on gun control...we
                         did a huge series on it a few years
                         ago...while this is almost certainly a
                         lone nut, it would be interesting to
                         know ho many of those Republican
                         athletes are beholden to the NRA
                         and its generally anti-regulatory
                         philosophy, and whether something
                         like this might pound a little sense
                         into their heads...whether the guy
                         bought the rifle at a gun show or
                         inherited from his grandmother, it’s
                         still a gun, of which there enough



                                                 21
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 22 of 228




            Time        Description                               Supporting Evidence
                        [sic] for practically every man
                        woman and child in this country...”
         11:59 a.m.     R. Semple responds to himself by         Vogt Decl. Ex. 22,
                        saying, “second (or third) message—      PL Depo Ex. 16
                        the more I think about the gun           (emphasis added)
                        control angle, the better I like it.”
         12:04 p.m.     L. Cohn replies in email string “The     Vogt Decl. Ex. 23,
                        nutcase went to my high school in        PL Depo Ex. 17
                        Belleville...I’m thinking back to
                        what A GIANT STORY [g]ABBY
                        Giffords shooting was. Amazing that
                        shooting congressmen doesn’t seem
                        so shocking now.”
         12:08 p.m.     R. Semple confirms the Editorial         Vogt Decl. Ex. 23,
                        Board will write a piece, “OK we         PL Depo Ex. 17
                        should definitely shoot for a piece,     (emphasis added)
                        not huge, but a piece.”

It was not until forty minutes after Semple made the decision to write a piece about the Scalise

shooting and gun control that Bennet—in response to Williamson’s 10:53 a.m. email circulating

Hodgkinson’s “pro-Bernie, anti-Trump” social media accounts—interjected with his narrative

about “the rhetoric of demonization and whether it incites people to this kind of violence” and

the “inciting hate speech” he “tended to associate with the right.” [Vogt Decl. Ex. 25, PL Depo

Ex. 20; Vogt Decl. Ex. 4, Bennet Depo 247:3-249:5, 250:4-23]:

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds other unrelated

allegations, Vogt Decl. Ex. 96, 97, 174.

       The cited documents—emails among Williamson, Bennet, Cohn, and Semple debating

possible topics for the proposed Editorial over the course of the morning, Vogt Decl. Ex. 22, 23,

and Bennet’s testimony about the meaning of his suggestion, Vogt Decl. Ex. 4, Bennet Dep.

247:3-249:5—are not to the contrary. They show the debate Defendants describe in Paragraph


                                                 22
         Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 23 of 228




22. Plaintiff’s arguments about the duration of the conversation, order of speakers, or allegations

about other conversations do not create an issue of fact.



         23.    During that discussion, Cohn pointed out a difference she perceived between the

response to the 2017 shooting involving Scalise and the shooting involving Giffords only a few

years earlier, writing “I’m thinking back to what a giant story [G]abby Giffords shooting was.

Amazing that shooting congressmen doesn’t seem so shocking now.” Sullivan Decl. ¶ 11, Ex.

10 (NYTIMES0001070-71).

         Plaintiff’s Response: The content of Cohn’s referenced email is undisputed.

         Defendants’ Reply: None.



         24.    Around noon, Semple decided that the Board should write a piece on the

shooting, and Williamson began to draft one. Sullivan Decl. Ex. 10; Williamson Dep. at 206:10-

18.

         Plaintiff’s Response: Undisputed, subject to the additional facts set forth in Paragraph

22, above.

         Defendants’ Reply: Defendants incorporate their reply in support of Paragraph 22,

above.



                                             Research

         25.    To start the writing process Williamson researched breaking news reports about

the Scalise shooting and familiarized herself with the Loughner Shooting in 2011. Williamson

Dep. at 195:21-196:25, 213:7-19; Sullivan Decl. ¶ 12, Ex. 11 (NYTIMES0001078).




                                                 23
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 24 of 228




       Plaintiff’s Response: Disputed to the extent this statement mischaracterizes

Williamson’s research as “familiarize[ing] herself with the Loughner Shooting in 2011.” Rather,

at Bennet’s request, Williamson specifically researched whether there was a link between

incitement and the Loughner shooting and whether there was any evidence of a link between

incitement and the Hodgkinson shooting. [Vogt Decl. Ex. 3, Williamson Depo 142:1-143:24,

126:8-131:22; Vogt Decl. Ex. 6, Bennet Depo 245:5-247:2]

       Defendants’ Reply: There is no genuine dispute of fact. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The cited exhibits—which

describe Williamson’s research and an additional research request from Bennet—are not to the

contrary.



       26.     Semple tasked Times Editorial Assistant, Phoebe Lett, with conducting research

for the piece and had her provide this research to Williamson. Sullivan Decl. Ex. 9.

       Plaintiff’s Response: Disputed. Semple—consistent with his decision to address gun

control in the editorial—asked Lett to send Williamson “four [of his] basic gun control pieces

(dealing mainly with the plentitude of weapons and porous controls) that also happen to mention

Gabrielle Giffords...” [Doc. 99, Sullivan Decl. Ex. 9; Vogt Decl. Ex. 9, Lett Depo 87:15-21]

Plaintiff also OBJECTS to this statement to the extent it insinuates Semple tasked Lett to

conduct all the research for the editorial. As set forth in Paragraph 25, above, Bennet specifically

tasked Williamson with researching whether there was a link between incitement and Loughner’s

shooting.

       Defendants’ Reply: There is no genuine dispute of fact. Plaintiff’s response does not




                                                 24
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 25 of 228




set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The cited exhibits, which further

describe Semple’s request to Williamson, are not to the contrary.



       27.     Lett circulated four pieces to Williams, Bennet, and others that the Editorial

Board had previously published relating to gun policy. Sullivan Decl. ¶ 13, Ex. 12

(NYTIMES0001083); Sullivan Decl. ¶ 14, Ex. 13 (Aug. 17, 2017 email from J. Brown).

       Plaintiff’s Response: Undisputed that Lett circulated the “four basic gun control pieces

(dealing mainly with the plentitude of weapons and porous controls) that also happen to mention

Gabrielle Giffords...” Semple asked her to send to Williamson. (Sullivan Decl. Ex. 9) (these four

pieces included “Rep. Gabby Giffords Farewell” (1/27/2012), “6000 Bullets in Colorado”

(7/24/2012), “Democrats Find their Voice on Gun Control” (7/29/2016), and “Myths About Gun

Regulation” (1/2/2013)—all of which were pieces written by Semple.) [Doc. 99, Sullivan Decl.

Ex. 13 (PL Depo. Ex. 30)]

       Defendants’ Reply: None.



       28.     Williamson asked Lett for assistance finding a prior editorial “that references hate

type speech against dems in the runup to [the Giffords] shooting.” Sullivan Decl. Ex. 12.

       Plaintiff’s Response: Undisputed except as to completeness. Williamson asked Lett for

assistance finding a piece on “hate type speech” (Sullivan Decl. Ex. 12), in response to Bennet’s

12:41 p.m. email [Vogt Decl. Ex. 25]. As set forth in Paragraph 25, above, Williamson was

already conducting the research Bennet asked for concerning incitement and the Loughner

shooting, and she testified she did not know or ask what Bennet meant by the term “hate




                                                 25
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 26 of 228




speech.” [Vogt Decl. Ex. 3, Williamson Depo 207:18-208:5, 209:18-210:16]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, allegations.



       29.     Bennet responded by asking if the Editorial Board had ever written “anything

connecting [] the Giffords shooting to some kind of incitement.” Sullivan Decl. ¶ 30, Ex. 29

(NYTIMES0001157-58).

       Plaintiff’s Response: Disputed. This statement takes the facts out of context and asserts

an inaccurate timeline of events. In response to Williamson’s 1:40 p.m. email to Lett (see

Paragraph 28, above; Sullivan Decl. Ex. 12), Lett then emailed Bennet at 1:46 p.m. asking, “I’m

trying to find the piece Elizabeth is referring to here, do you happen to know which one she is

talking about?” [Vogt Decl. Ex. 28, PL Depo Ex. 27] Bennet responded to Lett (not Williamson)

at 2:07 p.m., asking, “No— I was just wondering if there was such a piece; that is, did we ever

write anything connecting to the Giffords shooting to some kind of incitement?” [ Id.]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, allegations.



       30.     Lett responded that the Editorial Board had not, but circulated an opinion piece by

Frank Rich, No One Listened to Gabby Giffords, published in the aftermath of the Giffords




                                                 26
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 27 of 228




Shooting. Sullivan Decl. ¶ 15, Ex. 14 (NYTIMES0001159-60); Sullivan Decl. Ex. 15.

       Plaintiff’s Response: Disputed. This statement takes the facts out of context and asserts

an incomplete timeline of events. At 2:20 p.m., Lett replied to Bennet’s 2:07 p.m. email (see

Paragraph 29, above) by forwarding him a link to a Frank Rich column (not an Editorial): “No

One Listened to Gabrielle Giffords,” Jan. 15, 2011. [Vogt Decl. Ex. 28, PL Depo Ex. 27; Vogt

Decl. Ex. 30, PL Depo Ex. 30 at pp. 11-15 (Frank Rich Column)] At 2:34 p.m., Bennet

responded to Lett by saying “Good for Us. Can you let Elizabeth [Williamson] know?” [Vogt

Decl. Ex. 28, PL Depo Ex. 27] Bennet testified that he doesn’t recall what he meant by “Good

for Us,” but the inference to be drawn is that Bennet was free to advance his preconceived

narrative because the Editorial Board had not written about the subject. [Vogt Decl. Ex. 4,

Bennet Depo 252:6-24] At 2:52 p.m., Bennet followed up by asking Lett to send him the four

basic gun control pieces Semple asked Lett to send to Williamson. [Vogt Decl. Ex. 28, PL Depo

Ex. 27] Bennet does not recall whether he read all of the materials Lett sent him. [Vogt Decl. Ex.

4, Bennet Depo 250:24-251:11] Bennet asked Lett to “dig a little further” because it “seemed

strange” to him that the Editorial Board had not “editorialized at all about the [Loughner]

shooting...because it was an important news event and the kind of thing we would typically

editorialize on.” [Id., Bennet Depo. 253:8-254:10] Lett found 2 additional Editorials (“Bloodshed

and Invective In Arizona” and “As We Mourn”). [Id., Bennet Depo 254:6-10; Vogt Decl. Ex. 29,

PL Depo Ex. 29; Vogt Decl. Ex. 30, PL Depo Ex. 30 at pp. 16-21] However, Bennet claims he

did not read those pieces either. [Vogt Decl. Ex. 24, Bennet Depo 254:11-18]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but




                                                 27
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 28 of 228




instead makes arguments about the implications of those facts and adds additional, but not

contradictory, allegations.



       31.     During the planning of the Editorial, Bennet emailed Williamson: “there’s a point

to be made about the rhetoric of demonization and whether it incites people to this kind of

violence.” Sullivan Decl. Ex. 11.

       Plaintiff’s Response: Disputed. This statement takes the facts out of context and asserts

an inaccurate timeline of events. As set forth in Paragraph 22, above, Semple decided the Board

should write a piece on the shooting and gun control 40 minutes before Bennet interjected his

incitement narrative in response to Williamson’s email about Hodgkinson’s “pro-Bernie, anti-

Trump” social media accounts. [Vogt Decl. Ex. 25, PL Depo Ex. 20] Bennet testified that he

“thought that [the Board] should deal with this issue of incitement if there was evidence of

inciting hate speech on the Left.” [Vogt Decl. Ex. 4, Bennet Depo 250:4-14] However, Bennet

conceded he and the Board never uncovered any evidence of inciting hate speech on the Left

leading up to Hodgkinson’s shooting [Id., Bennet Depo 250:15-13 (“We didn’t find a specific

example of hate speech connected to the people on the -- hate ·speech, I’m sorry, I don’t usually

use that term of, of -- of rhetoric of demonization connected to the ball players that day.· You

know, naming Steve Scalise or something like that.”)]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, allegations.




                                                 28
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 29 of 228




        32.     Bennet asked Williamson to be mindful of whether such rhetoric came from both

sides of the political spectrum. Sullivan Decl. Ex. 9 (“[I]f there’s evidence of the kind of inciting

hate speech on the left that we, or I at least, have tended to associate with the right (e.g. in the

run-up to the Gabby Giffords shooting) we should deal with that.”); Sullivan Decl Ex. 11;

Sullivan Decl. Ex. 14.

        Plaintiff’s Response: Disputed. Bennet did not “ask Williamson to be mindful of

whether such rhetoric came from both sides of the political spectrum.” Rather, as set forth in

Paragraph 31, above, Bennet interjected his incitement narrative in response to Williamson’s

email about Hodgkinson’s “pro-Bernie, anti-Trump” social media accounts; and testified that he

“thought that [the Board] should deal with this issue of incitement if there was evidence of

inciting hate speech on the Left.” Unlike Bennet, Williamson did not associate any speech on the

right that she considered to be inciting hate speech to the Gabby Giffords shooting. [Vogt Decl.

Ex. 3, Williamson Depo 208:18-209:3, 209:18-210:6] Bennet conceded he and the Board never

saw any evidence of inciting hate speech on the Left leading up to Hodgkinson’s shooting [Vogt

Decl. Ex. 4, Bennet Depo 250:15-13 (“We didn’t find a specific example of hate speech

connected to the people on the – hate speech, I’m sorry, I don’t usually use that term of, of -- of

rhetoric of demonization connected to the ball players that day.· You know, naming Steve

Scalise or something like that.”)]

        Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the meaning and implications of those facts and adds additional,

but not contradictory, allegations.




                                                  29
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 30 of 228




       33.     Bennet was “specifically asking if there was some evidence of a piece of

incitement … that was directed at the ball players, the Congressmen who were playing ball that

day.” Bennet Dep. at 245:22-25, 246:4-13.

       Plaintiff’s Response: Disputed. Bennet specifically asked Williamson to research the

Loughner shooting and the Scalise shooting. [Vogt Decl. Ex. 3, Williamson Depo. 142:1-14,

126:8-25]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, allegations.



       34.     Much of the research Editorial Board employees conducted focused on prior

editorials by The Times, because Bennet assumed that the Board “had talked about the political

climate and I wanted to harmonize whatever we were saying now with the position the board had

taken” previously. Hr’g Tr. at 6:5-12; Sullivan Decl. Ex. 11; Cohn Dep. at 77:17-78:3.

       Plaintiff’s Response: Disputed. This statement is false. The research did not “focus” on

prior editorials by The Times. As discussed in Paragraphs 25-33, above, at Bennet’s request,

Williamson specifically researched whether there was a link between incitement and the

Loughner shooting and whether there was a link between incitement and the Hodgkinson

shooting. [Vogt Decl. Ex. 3, Williamson Depo 142:1-143:24, 126:8-131:22; Vogt Decl. Ex. 4,

Bennet Depo 245:5-247:2]. As for “editorials,” Semple merely asked Lett to send Williamson

“four basic gun control pieces (dealing mainly with the plentitude of weapons and porous

controls) that also happen to mention Gabrielle Giffords...” Bennet also told Lett he “was just




                                                 30
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 31 of 228




wondering” whether there were any editorials “connecting to the Giffords shooting to some kind

of incitement?” [Vogt Decl. Ex. 28, PL Depo Ex. 27] Also, Benet’s cited testimony from the

8/16/17 Hearing (p. 6:5-12) is impeached by Williamson (Williamson Depo. 142:1-14).

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), because

the cited testimony is not to the contrary. The response points to specific examples of Editorial

Board employees researching prior editorials.



                                            First Draft

       35.     Williamson wrote the first draft of the America’s Lethal Politics editorial (the

“Editorial”). Williamson Dep. at 232:14-233:3; Sullivan Decl. ¶ 25, Ex. 24 (PALIN00234-35).

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       36.     As it relates to the language Palin contends is defamatory, Williamson’s draft

included the following:

               Just as in 2011, when Jared Lee Loughner opened fire in a
               supermarket parking lot, grievously wounding Representative
               Gabby Giffords and killing six people, including a nine year-old
               girl, Mr. Hodgkinson’s rage was nurtured in a vile political
               climate. Then, it was the pro-gun right being criticized: in the
               weeks before the shooting[,] Sarah Palin’s political action
               committee circulated a map of targeted electoral districts that put
               Ms. Giffords and 19 other Democrats under stylized crosshairs.

Williamson Dep. at 232:2-233:9; Sullivan Decl. Ex. 24.

       Plaintiff’s Response: Undisputed Williamson’s draft included the quoted passages.

Palin objects to the characterization of Palin’s [sic] contentions as incomplete.



                                                 31
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 32 of 228




       Defendants’ Reply: None.



       37.     The word “circulated” was a hyperlink such that a reader who clicked on it would

be directed to a package of on-line news reports published by ABC. Williamson Dep. at 234:11-

15; Brown Decl. in Supp. of Defs.’ Mot. to Dismiss Ex. C; Sullivan Decl. Ex. 38 (Partial

Version).

       Plaintiff’s Response: Undisputed except that the referenced hyperlink does not appear

to direct a reader who clicked on it to a “package of on-line news reports published by ABC.”

Exhibit C of the cited Brown Declaration appears to contain materials from different URLs.

Undisputed the hyperlink directed readers to a January 9, 2011 ABC article by John Berman

[Vogt Decl. Ex. 32, PL Depo Ex. 34; Vogt Decl. Ex. 3, Williamson Depo 234:3-235:16], which

in its byline states it is a “4 Min read” and in its first multi-sentence paragraph (found on the top

of page 2) states:

               No connection has been made between this graphic and the
               Arizona shooting, but it has put the Palin team somewhat on the
               defensive. Rebecca Mansour, a spokesperson for SarahPac, told
               conservative commentator Tammy Bruce, “We never imagined, it
               never occurred to us that anybody would consider it violent.”
               Insisting she was speaking for herself, and not on behalf of Palin,
               Mansour added, “We never ever, ever intended it to be gun sights.”

       Defendants’ Reply: There is no genuine factual dispute. The only dispute is whether

Plaintiff’s deposition exhibit 34 is a full and complete copy of the documents available at the

referenced hyperlink—it is not—and Plaintiff’s response does not set forth any specific facts to

contradict this statement, as required by Local Rule 56.1(c). See Brown Decl. in Supp. of Defs.’

Mot. to Dismiss Ex. C.




                                                 32
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 33 of 228




        38.     The original version of the Editorial published online also included this hyperlink.

Sullivan Decl. ¶ 50, Ex. 49 (Original Web Editorial); Brown Decl. in Supp. of Defs.’ Mot. to

Dismiss Ex. C.

        Plaintiff’s Response: Undisputed the Editorial included a hyperlink to the article quoted

above (PL Depo. Ex. 34)

        Defendants’ Reply: None.



        39.     The first article in the package of hyperlinked news reports was an article

published shortly after the Arizona shooting, titled “Sarah Palin’s ‘Crosshairs’ Ad Dominates

Gabrielle Giffords Debate.” Brown Decl. in Supp. of Defs.’ Mot. to Dismiss Ex. C.

        Plaintiff’s Response: Disputed for the reasons stated in Paragraph 37, above.

        Defendants’ Reply: Defendants incorporate their reply to Paragraph 37, above.



        40.     This article included a statement that “[n]o connection has been made between

[the Crosshairs Map] and the Arizona shooting.” Brown Decl. in Supp. of Defs.’ Mot. to

Dismiss Ex. C at 2.

        Plaintiff’s Response: Undisputed that the January 9, 2011 ABC article by John Berman

states in pertinent part:

                No connection has been made between this graphic and the
                Arizona shooting, but it has put the Palin team somewhat on the
                defensive. Rebecca Mansour, a spokesperson for SarahPac, told
                conservative commentator Tammy Bruce, “We never imagined, it
                never occurred to us that anybody would consider it violent.”
                Insisting she was speaking for herself, and not on behalf of Palin,
                Mansour added, “We never ever, ever intended it to be gun sights.”

        Defendants’ Reply: None.




                                                 33
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 34 of 228




       41.     At the time she drafted the Editorial, Williamson did not recall reading in the

ABC article that that suggested no evidence of a link between the Crosshairs Map and the

Loughner Shooting. Williamson Dep. 236:2-24, 237:23-238:5.

       Plaintiff’s Response: Undisputed that Williamson had no “specific” recollection of

reading the ABC article “because three years have gone by since I conducted that research.”

[Vogt Decl. Ex. 3, Williamson Depo 234:3-236:1] However, disputed as an incomplete statement

of Williamson’s knowledge at the time she drafted the editorial which, based on the research she

conducted concerning the Loughner shooting, was that she knew she could not say there was a

clear and direct link between the map circulated by Sarah Palin’s political action committee and

the Loughner shooting. [Id., Williamson Depo 143:2-24]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s response also mischaracterizes Williamson’s testimony. Williamson did not

testify “that she knew she could not say there was a clear and direct link between the map

circulated by Sarah Palin’s political action committee and the Loughner shooting,” as Plaintiff

contends, but that she knew there was a debate over the possible link and reported on that debate

in her draft, rather than any specific finding:

               Q: And when you researched that particular shooting, the
               Loughner shooting, did you unearth any news reports that
               indicated that Mr. Loughner was motivated by a map circulated by
               Sarah Palin's political action committee?

               A: I uncovered evidence of that debate, and that was included in
               what I wrote.

               Q: And when you say you uncovered evidence of the debate, what
               was the debate?



                                                  34
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 35 of 228




              A: About the political rhetoric circulating at the time.

              Q: And did you unearth any research that indicated whether or not
              that debate had been resolved?

              A: I wrote my piece based on what I found, so I did not draw a
              link in what I wrote.

              Q: Why not?

              A: I talked about the overheated political climate.

              Q: Why didn't you draw a link?

              A: Because that's not my job.· I wrote -- I wrote my piece based
              on the research that I did, and what I wrote reflected that research.

              Q: When you say that's not your job, what do you mean?

              A: I did my job.· So I did the research, and I wrote the piece based
              on the research that I found.

              Q: Based on the research that you found, did you think that you
              could say that there was a clear and direct link between the map
              circulated by Sarah Palin's political action committee and the
              Loughner shooting?

              A: No.

Vogt Decl. Ex. 3, Williamson Dep. 142:16-143:24.



       42.    Williamson did not recall reading any source that specifically addressed the link

between the Crosshairs Map and the Loughner Shooting. Williamson Dep. at 237:22-238:5.

       Plaintiff’s Response: Disputed. Plaintiff OBJECTS to this statement concerning

Williamson’s recollection of the research she conducted because The Times failed and refused to

produce Williamson’s search and browsing history from June 14, 2017. [Vogt Decl. Ex. 3,

Williamson Depo. 1271:1-131:22] This statement also is disputed because Williamson testified




                                               35
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 36 of 228




she recalled the results of the research Bennet asked her to conduct concerning the Loughner

shooting, based on which she knew she could not say there was a “clear and direct link” between

the map circulated by Sarah Palin’s political action committee and the Loughner shooting. [ Id.,

Williamson Depo 143:2-24]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s response also mischaracterizes Williamson’s testimony. Williamson did not

testify “that she knew she could not say there was a clear and direct link between the map

circulated by Sarah Palin’s political action committee and the Loughner shooting,” as Plaintiff

contends, but that she knew there was a debate over the possible link and reported on that debate

in her draft, rather than any specific finding. See Reply to Paragraph 41, above.

       Plaintiff first asked for Williamson’s search history on May 18, 2020, after the

conclusion of the first day of her deposition, and Defendants responded that they would look into

it. Plaintiff formally requested Williamson’s and four other witnesses’ search histories for the

first time on June 4, 2020, by letter. Defendants objected on the grounds that search histories

were not responsive to Plaintiff’s document requests, were not relevant to the claims in the case,

and that the burden or expense associated with the production outweighs its likely benefit.

Plaintiff did not seek to compel production or otherwise follow up on this request.



       43.      Williamson did not know why Loughner targeted Gifford. Williamson Dep.

237:11-238:5.

       Plaintiff’s Response: Disputed. Plaintiff OBJECTS to this statement concerning




                                                 36
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 37 of 228




Williamson’s knowledge of the research she conducted because, although she turned over her

search and browsing history from June 14, 2017 to counsel for The Times, The Times failed and

refused to produce that documentation in response to discovery requests served by Plaintiff. [See

Paragraph 42, above.] Plaintiff also objects because the cited testimony does not support the

statement that Williamson “did not know why Loughner targeted Gifford.” This statement also is

disputed because Williamson testified she recalled the results of the research Bennet asked her to

conduct concerning the Loughner shooting, based on which she knew she could not say there

was a clear and direct link between the map circulated by Sarah Palin’s political action

committee and the Loughner shooting. [Vogt Decl. Ex. 3, Williamson Depo 143:2-24]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s response also mischaracterizes Williamson’s testimony. Williamson did not

testify “that she knew she could not say there was a clear and direct link between the map

circulated by Sarah Palin’s political action committee and the Loughner shooting,” as Plaintiff

contends, but that she knew there was a debate over the possible link and reported on that debate

in her draft, rather than any specific finding. See Reply to Paragraph 41, above.



       44.     Williamson submitted this first draft to her editor, Linda Cohn, around 4:45 p.m.

on June 14, 2017. Williamson Dep. 232:14-233:3; Sullivan Decl. Ex. 16 (Email), 18 at 3-4

(Draft).

       Plaintiff’s Response: Disputed. Williamson emailed her first draft to Bennet, Semple,

Fox, Frank Clines, as well as Cohn, at 4:45 p.m. [Vogt Decl. Ex. 59, PL Depo Ex. 72 (“shootings




                                                 37
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 38 of 228




is in backfield” reference in Williamson’s email indicates draft has been submitted to The Times

content management system for editing); Vogt Decl. Ex. 3, Williamson Depo 230:16-231:11]]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c). In fact,

the response concedes the truth of this statement and adds additional, but not contradictory,

allegations.



       45.     Williamson received further drafts but believed that Cohn and Bennet would edit

and finalize the Editorial. Williamson Dep. 248:9-25; Sullivan Decl. ¶ 18, Ex. 17

(NYTIMES0003239).

       Plaintiff’s Response: Undisputed, but incomplete to the extent Williamson also testified

Bennet was responsible for fact-checking the portions of the editorial he re-wrote. [Vogt Decl.

Ex. 3, Williamson Depo 67:14-68:6]

       Defendants’ Reply: Defendants incorporate their Reply in support of Paragraph 83.



       46.     Williamson did no further work on the Editorial prior to publication. Williamson

Dep. at 248:9-25.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



                                             Revisions

       47.     Cohn reviewed Williamson’s draft and “wasn’t sure if the piece worked” in part

because she found it unclear whether the piece was focused on gun control or “about the political




                                                 38
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 39 of 228




climate and the sort of lack of civility in America’s political discourse.” Cohn Dep. at 57:19-

58:7, 17:23-18:7, 57:19-58:7, 60:8-12.

       Plaintiff’s Response: Disputed as to the characterization of Cohn’s cited testimony,

which states in pertinent part:

               I sort of remember standing in front of his glass door, you know,
               opening up the door or something, and saying, “You need to look
               at this.”...I recall thinking I wasn’t really sure if its what he
               wanted. I thought there had been quite the confusion over the day
               as to where this piece was headed, as to be either more of a gun
               control piece or to be more of a piece about the political climate
               and the sort of lack of civility in America’s political discourse...I
               wasn’t sure what James intended, wanted in the piece. I wasn’t
               sure if the piece worked...I wasn’t sure it accomplished what James
               would want it to accomplish...there were a couple competing ideas
               about the piece...

[Vogt Decl. Ex. 6, Cohn Depo 57:13-58:22 (emphasis added)]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c). In fact,

the response concedes the truth of this statement and merely adds additional, but not

contradictory, allegations about Cohn’s testimony.



       48.     Cohn added some questions to the draft and around 5:00 p.m. and went to

Bennet’s office in person to speak with him about her criticism of the draft. Cohn Dep. at 18:5-

7, 57:5-16; Sullivan Decl. ¶ 19, Ex. 18 (NYTIMES0000288-91).

       Plaintiff’s Response: Undisputed, except to the extent this statement is incomplete in

that it does not identify the “questions” Cohn asked, indicated by the bold text in the draft

editorial. [Sullivan Decl. Ex. 18 at pp. 1-2]

       Defendants’ Reply: Plaintiff’s response does not set forth any specific facts to dispute




                                                 39
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 40 of 228




this paragraph, as required by Local Rule 56.1(c), but instead makes arguments about the

implications of those facts.



       49.     Cohn then handed the draft off to Bennet for further revision. Cohn Dep. at

17:23-18:7; 60:8-12.

       Plaintiff’s Response: Disputed. Cohn testified that when she went to Bennet’s office to

raise her concerns about the piece (see Paragraph 47, above), Bennet responded by saying

something along the lines of, “yeah, it needs some work, I’ll do it.” [Vogt Decl. Ex. 6, Cohn

Depo 60:3-7]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), and adds

additional, but not contradictory, allegations about Cohn’s testimony.



       50.     In relevant part, Williamson’s draft included the sentence, “In the aftermath of

Wednesday’s shooting, the political right and left and both sides of the gun debate dove into their

respective foxholes.” Sullivan Decl. Ex. 18 at 2. Cohn added a question after that line asking,

“do we know of any elected official on the left who have incited violence? [O]r just unaffiliated

people online or comedians. [M]ost are pro-gun control. [D]oes this graph imply equivalence?”

Id.; Cohn Dep. at 92:12-22, 92:23-94:20.

       Plaintiff’s Response: Plaintiff objects to the phrase “in relevant part.” Otherwise,

undisputed.

       Defendants’ Reply: None.




                                                40
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 41 of 228




       51.     Upon reading Williamson’s draft, Bennet, who was ultimately responsible for the

content of such editorials agreed with Cohn that the draft needed substantial revisions and began

substantially rewriting it himself. Hr’g Tr. at 7:19-8:7.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       52.     As the Editorial related to breaking news, the Editorial Board sought to publish

the Editorial in the next day’s print edition of the paper. Bennet Dep. at 22:6-19; Cohn Dep. at

60:13-15, 61:7-13; Williamson Dep. 252:22-253:4.

       Plaintiff’s Response: Disputed. The editorial was not itself “breaking news,” and the

Hodgkinson shooting was already being covered by The Times newsroom. [Doc. 41-34, 8/16/17

Hrg. Transcr. 24:11-23]. Cohn testified that “goal” was to get it in the next day’s print paper” but

there were already at least two or three other editorials scheduled to run in the next day paper

which could have been run instead. [Vogt Decl. Ex. 6, Cohn Depo 61:2-24]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, allegations.



       53.     The deadline to submit the Editorial for publication in the next morning’s print

edition was roughly 8:00 p.m. Bennet Dep. at 22:6-19; Cohn Dep. at 61:7-13.

       Plaintiff’s Response: Disputed. Cohn testified the deadline was sometime between 8:00

and midnight, and the Editorial Section did not go to press until later. [Vogt Decl. Ex. 6, Cohn




                                                 41
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 42 of 228




Depo. 130:4-132:25]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), and adds

additional, but not contradictory, allegations.



       54.     At the time he decided to substantially rewrite the Editorial, Bennet had less than

three hours to do so. Hr’g Tr. at 8:11-16; Cohn Dep. at 60:13-15, 101:22-102:10.

       Plaintiff’s Response: Disputed. As set forth in paragraphs 52-53, above, the editorial

was not itself “breaking news,” the Hodgkinson shooting was already being covered by The

Times newsroom, Cohn testified that “goal” was to get it in the next day’s print paper” but there

were already at least two or three other editorials scheduled to run the next day and the print

deadline was between 8:00 p.m. and midnight.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, allegations.



       55.     Bennet ultimately “effectively rewrote the piece.” Hr’g Tr. at 8:25.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       56.     When he rewrote Williamson’s draft, Bennet worried that phrases like

“incendiary” or “inflammatory rhetoric” had been “drained of [their] power because [they are]




                                                  42
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 43 of 228




used so often.” Hr’g Tr. at 12:8-12.

       Plaintiff’s Response: Plaintiff OBJECTS to and disputes this statement because

Bennet’s self-serving testimony about his subjective beliefs lacks credibility and cannot be

accepted as true. Palin, 940 F.3d at 812. Moreover, although Bennet made this conclusory

statement, he cites no facts to support his supposed belief, and therefore lacks sufficient

foundation to admit.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       57.     Bennet decided to use the word “incitement” because he had “a very specific

history and experience with the term.” Hr’g Tr. at 11:13-12:2.

       Plaintiff’s Response: Plaintiff OBJECTS to and disputes this statement because

Bennet’s self-serving testimony about his subjective beliefs lacks credibility and cannot be




                                                 43
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 44 of 228




accepted as true. Palin, 940 F.3d at 812 Moreover, this statement is incomplete and omits

portions of Bennet’s quoted testimony, which reads in full:

               Q. Could you explain what you meant by the term “political
               incitement” when you wrote this?

               A. Yeah. There are a couple of things at work there. One, I had
               been very much affected by and was thinking about that day a
               column that a colleague of mine, Tom Friedman, had written
               during the course of the presidential campaign -- the last
               presidential campaign. Then candidate Donald Trump had at a
               rally and in a speech -- I won’t get the words exactly correct -- had
               said something to the effect that, well, maybe the Second
               Amendment people can do something about Hillary Clinton. And
               Tom had made a connection that day that I did not make. He had
               said that -- he wrote a piece saying basically to hold on. I have
               seen this movie before. This is the kind of direct language that was
               heard at the runup to the assassination of Rabin. We need to take
               this kind of stuff very seriously.

                       And then that morning in June this terrible thing had
               happened. Right? We had actually seen the Congressman come
               under fire on this field in Virginia. And I was looking for a very
               strong word to write about the political climate because I wanted to
               get our readers’ attention. This is a word that we do use
               sometimes; we don’t use it every day. We use lots of strong
               expressions like “inflammatory rhetoric,” things like that. Those
               aren’t actually quite as powerful expression as it has been largely
               drained of its power because it is used so often, “incendiary
               rhetoric,” so on and so forth.

                       Also, I was thinking about -- the way I view that particular
               word from is in my experience in one of my roles at the time that I
               was a correspondent in Jerusalem at one point for The Times, and
               the word “incitement” is used there by the Israelis -- in my time by
               the Israelis about the Palestinians but also, to some degree, by the
               Palestinians about the Israelis to talk about a range of
               communications from, you know, to deliberate orders, invocations,
               summonses for people to carry out violent attacks to textbooks that
               are published that align important facts from the other side’s
               national narrative or history, to tell outright lies about that history,
               to maps that misrepresent the politics of the region. And that’s
               specifically where I was drawing that word from.

[Doc. 41-34, 8/16/17 Hr’g Tr. at 11:13-12:25]



                                                 44
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 45 of 228




       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, testimony.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       58.     Bennet had served as The Times Jerusalem bureau chief and prior to the

assassination of Israeli Prime Minister Yitzhak Rabin inciting language had been used. Hr’g Tr.

at 11:13-12:2; Bennet Dep. at 112:23-113:18, 186:7-8.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       59.     Bennet also chose to use “incitement” because it was “a very strong word to write

about the political climate,” and it was a word that that was not used every day so it would draw

readers’ attention to the particular horror of the Scalise shooting. Hr’g Tr. at 12:3-12; Bennet




                                                 45
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 46 of 228




Dep. at. 112:23-113:18.

       Plaintiff’s Response: Undisputed, as part of the testimony cited in Paragraph 57, above.

       Defendants’ Reply: None. Defendants incorporate their reply in support of Paragraph

57, above.



       60.     Bennet worried that “some of what I saw [in Israel] could happen here.” Bennet

Dep. at 123:22-25.

       Plaintiff’s Response: Plaintiff OBJECTS and disputes this statement because Bennet’s

self-serving testimony about his beliefs lacks credibility and cannot be accepted as true. Palin,

940 F.3d at 812. Moreover, this statement omits portions of and mischaracterizes the quoted

testimony to improperly suggest Bennet used “incitement” to draw readers’ attention to the

Scalise shooting. Bennet’s re-write uses “incitement” in the context of Sarah Palin and the

Loughner shooting [Vogt Decl. Ex. 33, PL Depo Ex. 35 (America’s Lethal Politics (original

version))], and Bennet concedes that despite researching the issue of any incitement leading to

the Scalise shooting, they “didn’t find anything.” [Vogt Decl. Ex. 4, Bennet Depo 245:5-247:1]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, testimony.

       The response also misrepresents Bennet’s testimony. Regarding the Scalise shooting,

Bennet testified that “we didn't find a specific instance of, you know, political rhetoric or

political literature that connected the victims on the field to incitement.” Vogt Decl. Ex. 4,

Bennet Dep. 246:20-23.




                                                 46
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 47 of 228




       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       61.     Bennet said that, when he reported from Jerusalem for The Times, the word

“incitement” was used broadly to “talk about a range of communications” “that contributed to

intensifying and raising the temperature of the political debate,” that is “very, very, strong

language that describes the person on the other side of the debate as an enemy.” Hr’g Tr. at

12:13-25, 47:20-48:1; Bennet Dep. at 112:23-113:18.

       Plaintiff’s Response: Defendants’ summarization of Bennet’s referenced testimony is

undisputed.

       Defendants’ Reply: None.



       62.     Such incitement ranged from “deliberate orders, invocations, summonses for

people to carry out violent attacks” to more subtle contributions to the poisonous atmosphere

between the groups, like “maps that misrepresent the politics of the region.” Hr’g Tr. at 12:20-

24.




                                                 47
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 48 of 228




       Plaintiff’s Response: Defendants’ summarization of Bennet’s referenced testimony is

undisputed.

       Defendants’ Reply: None.



       63.     Bennet had previously written an article for The Times, discussing a meeting of a

joint Israeli-Palestinian “committee on ‘prevention of incitement,’ which [was] focusing on

messages in the schools and news media encouraging violence.” Sullivan Decl. ¶ 29, Ex. 28

(NYTIMES0003278-81).

       Plaintiff’s Response: Plaintiff OBJECTS to the relevance of this statement and article

because Bennet did not mention it when testifying about drafting the Editorial. [Doc. 41-34 at

11:13-12:25]

       Defendants’ Reply: Plaintiff’s response does not set forth any specific facts to dispute

this paragraph, as required by Local Rule 56.1(c), but instead makes arguments about the

implications of those facts.



       64.     While Bennet revised the Editorial, Cohn, Eileen Lepping, and Nick Fox focused

on fact-checking the Editorial. Cohn Dep. at 74:8-75:8.

       Plaintiff’s Response: Disputed. The cited testimony does not support the statement that

“[w]hile Bennet revised the Editorial, Cohn, Eileen Lepping, and Nick Fox focused on fact

checking the Editorial.” Bennet testified Defendants did not fact check the Editorial until after

Bennet completed his re-write (“We--·you know, fact checked the version that was edited, not

this [Williamson’s draft] version.”). [Vogt Decl. Ex. 4, Bennet Depo 262:11-263:17] Cohn

testified that after turning over the Editorial to Bennet at around 5:00 p.m. she did not do




                                                 48
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 49 of 228




anything on it again until she got it back from Bennet. [Vogt Decl. Ex. 6, Cohn Depo 18:4-16]

Moreover, Bennet was responsible for fact-checking the portions of the Editorial he re-wrote.

[Vogt Decl. Ex. 3, Williamson Depo 68:1-6]

       Defendants’ Reply: There is no genuine factual dispute. In the cited testimony, Cohn

testifies that, while Bennet was revising the Editorial, she, Lepping, and Fox worked on fact-

checking, specifically considering questions about gun laws:

               A: I do remember doing some research on one aspect of gun
               control that we were very nervous we were going to get that
               wrong.· And as happens with fact checking, you have a sense of
               what aspects you think are most susceptible to confusion or to
               error, even, and I remember spending a lot of time on that because
               gun control issues are very ornate and detailed and different in all
               the states.· And it's, it's -- it tends to be an issue that can be very
               prone to error because there's so many different kinds of guns and
               different laws and such a patchboard across the country.· So -- and
               because Elizabeth was not our gun control writer, I do remember
               doing -- being concerned, I think along with Eileen Lepping, the
               fact checker, and probably Nick Fox, who was reading the piece
               while I was reading it, but he had it on view and I had – had it
               active about -- it was something about a guncontrol regulation or
               rule, and we spent quite a bit of time researching that.

               Q: And do you know –

               A: Unfortunately –

               Q: Go ahead.

               A: Unfortunately, we spent a lot of time on that and that ate up
               quite a bit of time, yeah.

Cohn Dep. 74:8-75:8.

       Plaintiff’s response does not set forth any specific facts to dispute this paragraph, as

required by Local Rule 56.1(c), but instead mischaracterizes the cited testimony. Cohn did not

testify that “she did not do anything on it again until she got [the draft] back from Bennet;” the

cited testimony describes her work on drafting, not all of her work on the piece:



                                                 49
          Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 50 of 228




                A: Well, actually, I don't know that it was the first edit.· I did an
                edit on it around 4:30, 5:00, put in a couple questions, and then
                turned it over to James.

                Q: And after you turned it over to James, do you recall doing
                anything else on the "America's Lethal Politics" editorial?

                A: Yes, I got it back from James, looked it over, made sure it fit,
                worked on the headline, and –

                Q: And when -- I'm sorry.

                A: and the blurb, which is the little pull-quote we use.

Id. at 18:4-16. Similarly, Bennet did not testify that The Times did not fact check the Editorial

until after he completed his re-write; the full testimony makes clear that he personally did not

fact-check Williamson’s draft before editing it and did not know what others had done in that

regard:

                Q: And do you know whether, as written by Ms. Williamson in
                her draft, what she wrote was factually accurate?

                A: I had not considered that question.· We -- you know, fact
                checked the version that was edited, not this version.· So I can't --
                sitting here now, it hasn't -- this particular paragraph, I've not done
                the fact checking myself and we didn't do it at the time.· So I
                really -- I can't say for certain one way or another.

                Q: So you didn't fact check the rewrite you did of this particular
                paragraph; is that what you're saying?

                A: No, no.· I'm saying the opposite.· We did fact check the
                rewrite, but we didn't fact check the original draft.· You know, we,
                we, we -- at least not to my knowledge. I mean, typically we – we
                fact check the version that's about to be published ·so you have the
                most current version.

Vogt Decl. Ex. 4, Bennet Depo 263:8-264:2 (emphasis added). Defendants also incorporate their

Reply in support of Paragraph 83.




                                                  50
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 51 of 228




        65.     In particular, they focused on specific details of cited gun laws, which Cohn knew

from her experience to be “ornate and detailed and different in all the states,” requiring

additional fact checking. Cohn Dep. at 74:8-75:8; Sullivan Decl. ¶ 60, Ex. 59 (“Lepping Dep.”)

at 86:7-12.

        Plaintiff’s Response: Disputed. This statement mischaracterizes Cohn’s cited testimony

and omits the question asked (“Q.·Do you have any recollection of whether or not, on June 14 of

2017, you conducted any research related to political rhetoric or political incitement in

connection with the “America’s Lethal 24· ·Politics” editorial?”), as well as the beginning of

Cohn’s answer to that question, which states, “I really can’t specifically recall. I mean, I know I

got that I wasn’t really involved with that piece until very late in the day, so I really can’t recall

what kind of research I was doing prior to that or in that small amount of time I had it.” [Vogt

Decl. Ex. 6, Cohn Depo 73:20-74:7]

        Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and mischaracterizes the cited

testimony. See Reply to Paragraph 64, above.



        66.     Around 7:22 p.m., Bennet emailed a revised draft to Williamson, asking her to

“‘[p]lease take a look” to “make sure that the piece is correct.” Bennet Dep. at 266:13-16;

Sullivan Decl. Ex. 17.

        Plaintiff’s Response: Disputed, and Plaintiff OBJECTS because this statement

mischaracterizes the evidence. Bennet sent Williamson an email at 7:22 p.m. that said only “I

really reworked this one. I hope you can see what I was trying to do. Please take a look. Thank




                                                  51
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 52 of 228




you for the hard work today and I’m sorry to do such a heavy edit.” [Vogt Decl. Ex. 100, PL

Depo Ex. 172] The statement “make sure the piece is correct” does not appear anywhere in this

email. [Id.; Vogt Decl. Ex. 4, Bennet Depo 266:11-22]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, language from the quoted document.

       The phrase “make sure the piece is correct,” quotes Bennet’s deposition testimony about

the email, not the email itself. See Bennet Dep. 266:13-16 (“That's what I mean by "please take

a look," to make sure that the piece is correct.”).



       67.     Bennet assumed that Williamson had fact-checked her initial draft before sending

it to him. Bennet Dep. at 263:21-264:6.

       Plaintiff’s Response: Disputed. Bennet’s self-serving testimony lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, this statement is incomplete

because it omits that Williamson’s draft embodied the results of her research about the Loughner

shooting. [Vogt Decl. Ex. 4, Bennet Depo. 264:3-12]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.




                                                  52
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 53 of 228




Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



          68.    Bennet also believed that Williamson would check the revised draft to make sure

he had not added anything contrary to her research. Bennet Dep. at 264:23-266:16; Hr’g Tr.

60:1-9.

          Plaintiff’s Response: Disputed. Bennet’s self-serving testimony about his subjective

beliefs lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet

was responsible for fact-checking the portions of the Editorial he rewrote. [Vogt Decl. Ex. 3,

Williamson Depo 68:1-6] Also, Bennet already knew Williamson’s draft was the embodiment of

the research she conducted about the Loughner shooting, including the research Bennet

specifically requested concerning any link to incitement [Vogt Decl. Ex. 4, Bennet Depo 262:17-

263:17, 264:3-12], which was embodied in the paragraph Bennet rewrote – which Williamson

testified she originally wrote to reflect the true results of the research Bennet asked for:

                 A       I wrote my piece based on what I found, so I did not draw a
                 link in what I wrote.

                 Q      Why not?

                 A      I talked about the overheated political climate.

                 Q      Why didn’t you draw a link?

                 A      Because that’s not my job.· I wrote -- I wrote my piece



                                                  53
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 54 of 228




               based on the research that I did, and what I wrote reflected that
               research.

               Q       When you say that’s not your job, what do you mean?

               A      I did my job.· So I did the research, and I wrote the piece
               based on the research that I found.

               Q      Based on the research that you found, did you think that
               you could say that there was a clear and direct link between the
               map circulated by Sarah Palin’s political action committee and the
               Loughner shooting?

               A       No.

[Vogt Decl. Ex. 3, Williamson Depo 142:3-143-24 (lines 143:5-24 quoted above)]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. Those arguments contradict

Plaintiff’s response to Paragraph 64, where she contends, “Bennet testified Defendants did not

fact check the Editorial until after Bennet completed his re-write.” See also Reply to Paragraph

64. The response also cites to additional testimony—regarding Williamson’s earlier research

and her understanding of Bennet’s obligations—that is not to the contrary.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.




                                                 54
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 55 of 228




1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       69.     Bennet did not click on the hyperlink or review the ABC article included at that

link. Bennet Dep. at 261:15-262:10; Hr’g Tr. at 20:23-21:4.

       Plaintiff’s Response: Plaintiff OBJECTS to and disputes this statement because

Bennet’s self-serving testimony about his subjective beliefs lacks credibility and cannot be

accepted as true, Palin, 940 F.3d at 812, and Defendants failed and refused to produce Bennet’s

browsing and search history from June 14, 2017, which would have showed what Bennet clicked

on and reviewed. [Vogt Decl. Ex. 4, Bennet Depo. 293:21-294:4]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).

       Plaintiff first asked for Bennet’s search history on June 4, 2020. Defendants objected on




                                                 55
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 56 of 228




the grounds that search histories were not responsive to Plaintiff’s document requests, were not

relevant to the claims in the case, and that the burden or expense associated with the production

outweighs its likely benefit. Plaintiff did not seek to compel production or otherwise follow up

on this request. See Def. Reply to Paragraph 42.



       70.     When The Times published the Editorial Bennet did not know whether there was

or was not a direct causal link between the Crosshairs Map and the Giffords shooting, and had

not read anything suggesting that such a connection did not exist. Bennet Decl. ¶ 10; Bennet

Dep. at 97:3-11.

       Plaintiff’s Response: Disputed. Bennet knew the results of Williamson’s research,

which showed no link. (See Paragraph 68, above). Bennet’s self-serving testimony about his

subjective beliefs lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.




                                                 56
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 57 of 228




1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       71.     Bennet did not click the link because he was “on a tight deadline,” and viewed his

role as editing the Editorial, not reporting it. Hr’g Tr. at 21:11-14.

       Plaintiff’s Response: Disputed for the reasons stated in Paragraph 52-54 and 69, above.

Also, Bennet’s self-serving testimony about his subjective beliefs lacks credibility and cannot be

accepted as true. Palin, 940 F.3d at 812. Moreover, the contention that Bennet did not have time

to click on the hyperlink and review the ABC article is false. Bennet made his first change to the

operative paragraph of Williamson’s draft at 6:39 p.m. and had re-written that paragraph and the

following one to include the defamatory statements about the “clear” and “direct” link between

Plaintiff’s “incitement” and Loughner by 6:58 p.m. [Vogt Decl. Ex. 210, PL Depo Ex 32(L) at

pp. 55-57, 49-52]. As noted in the byline of the ABC Article [Vogt Decl. Ex. 32, PL Depo Ex.

34], it would at most only have taken 4 minutes to read that entire article.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477




                                                  57
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 58 of 228




U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).

        Defendants incorporate their replies to Paragraphs 52-54 and 69, above.



        72.     Bennet and Cohn continued working on the draft and a proposed headline until

shortly after 8:00 p.m. Cohn Dep. at 104:18-105:5, 117:19-118:3; Sullivan Decl. ¶ 49, Ex. 48

(NYTIMES0000250-253).

        Plaintiff’s Response: Undisputed.

        Defendants’ Reply: None.



                                    Publication of the Editorial

        73.     The Times published the Editorial on its website around 9:00 p.m. Am. Compl.

¶ 1, Ex. 1; Def. Ex. 2 (Print Editorial).

        Plaintiff’s Response: Undisputed.

        Defendants’ Reply: None.



        74.     The Editorial included the following passages, which Palin contends are

defamatory:

                Was this attack evidence of how vicious American politics has
                become? Probably. In 2011, when Jared Lee Loughner opened
                fire in a supermarket parking lot, grievously wounding
                Representative Gabby Giffords and killing six people, including a
                9-year-old girl, the link to political incitement was clear. Before
                the shooting, Sarah Palin’s political action committee circulated a
                map of targeted electoral districts that put Ms. Giffords and 19
                other Democrats under stylized cross hairs.



                                                 58
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 59 of 228




               Conservatives and right-wing media were quick on Wednesday to
               demand forceful condemnation of hate speech and crimes by anti-
               Trump liberals. They’re right. Though there’s no sign of
               incitement as direct as in the Giffords attack, liberals should of
               course hold themselves to the same standard of decency that they
               ask of the right.

Am. Compl. ¶ 117; Def. Ex. 2.

       Plaintiff’s Response: Undisputed, although an incomplete summary of all Plaintiff’s

operative allegations.

       Defendants’ Reply: None.



       75.     The hyperlink added by Williamson remained in the published draft. Sullivan

Decl. Ex. 49. Bennet did not click on the hyperlink and has no memory of having seen the

article on June 14, 2017. Hr’g Tr. at 20:23-21:4; Bennet Dep. at 261:15-262:10.

       Plaintiff’s Response: Undisputed that the published version of the Editorial contains the

hyperlink. Disputed that Bennet did not click on the hyperlink and has no memory of having

seen the article; for the reasons stated in Paragraph 71, above, and because Bennet’s self-serving

testimony about his subjective beliefs lacks credibility and cannot be accepted as true. Palin, 940

F.3d at 812.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.




                                                 59
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 60 of 228




Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).

       Defendants incorporate their reply to Paragraph 71, above.



       76.     The international print edition of The Times did not include the passage that Palin

contends is defamatory or reference “Sarah Palin’s political action committee.” Sullivan Decl. ¶

51, Ex. 50 (NYTIMES0002914).

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       77.     That same evening, The Times published a series of news reports about the

shootings. Am. Compl. Ex. 6.

       Plaintiff’s Response: Disputed. The Times published “news reports” about the Scalise

shooting soon after it occurred and throughout the day on June 14, 2017. [Vogt Decl. Ex. 108,

“What Happened at the Shooting...,” NYT, June 14, 2017 @ 3:15 p.m.] Also, this statement cites

to Ex. 6 of the FAC, but that Exhibit does not support this statement.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. In fact, the response expressly




                                                 60
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 61 of 228




concedes the truth of this statement. See also Compl. Ex. 6 (Dkt. 1-6).



       78.     Bennet did not read The Times news stories about the Scalise shooting prior to

publication of the Editorial. Hr’g Tr. at 24:13-25:1.

       Plaintiff’s Response: Disputed. Bennet’s self-serving testimony about his subjective

beliefs lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover,

Defendants should be precluded from arguing about what Bennet clicked or reviewed because

they failed and refused to produce his browsing and search history from June 14, 2017. [Vogt

Decl. Ex. 4, Bennet Depo. 293:21-294:4] Also, Bennet testified that despite specifically asking

for research concerning whether there was any incitement leading to the Scalise shooting, they

“didn’t find anything”— which means he must have been aware of news stories about the Scalise

shooting. [Id., Bennet Depo 245:5-247:1]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or




                                                 61
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 62 of 228




on contentions that the affidavits supporting the motion are not credible”).

       The response also misrepresents Bennet’s testimony. Regarding the Scalise shooting,

Bennet testified that “we didn't find a specific instance of, you know, political rhetoric or

political literature that connected the victims on the field to incitement.” Vogt Decl. Ex. 4,

Bennet Dep. 246:20-23.

       Plaintiff first asked for Bennet’s search history on June 4, 2020. Defendants objected on

the grounds that search histories were not responsive to Plaintiff’s document requests, were not

relevant to the claims in the case, and that the burden or expense associated with the production

outweighs its likely benefit. Plaintiff did not seek to compel production or otherwise follow up

on this request. See Def. Reply to Paragraph 42.



                       Criticism of the Editorial and The Times’ Response

       79.     Following publication of the Editorial online, some readers posted comments on

and tweeting reactions to the Editorial challenging the notion that the Crosshairs Map constituted

“political incitement” or that there was any “link” between it and the Arizona shootings. Bennet

Dep. at 85:20-86:22.

       Plaintiff’s Response: Undisputed, except as to the use of the word “some.” Bennet

stated Defendants were “taking a lot of criticism for saying that the attack on Giffords was in

any way connected to incitement...” [Vogt Decl. Ex. 37, PL Depo Ex. 37 (emphasis added)]

Numerous readers and journalists commented. [See Paragraph 364, below; see also Vogt Decl.

Ex. 70, PL Depo Ex. 96 (Comments on Editorial)]

       Defendants’ Reply: Plaintiff’s response does not set forth any specific facts to dispute

this paragraph, as required by Local Rule 56.1(c), but instead makes arguments about the




                                                 62
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 63 of 228




implications of those facts.



       80.     Ross Douthat, a Times opinion writer, first told Bennet that readers were

questioning the Editorial in an email he sent at around 10:00 p.m. on June 14th. Sullivan Decl. ¶

22, Ex. 21 (NYTIMES0001716-17); Bennet Dep. at 81:22-24.

       Plaintiff’s Response: Disputed. Douthat told Bennet in his email the night of June 14,

2017 that “[t]here was not, and continues to be so far as I can tell, no evidence that Jared Lee

Loughner was incited by Sarah Palin or anyone else...], and made no mention in this email about

readers questioning the Editorial. [Vogt Decl. Ex. 41, PL Depo Ex. 39] Douthat’s first mention

of other comments on the Editorial was the following morning, when Douthat sent Bennet links

to two tweets from left-leaning journalists. [Vogt Decl. Ex. 40-42, PL Depo Ex. 38; 38(A);

38(B); Vogt Decl. Ex. 8, Douthat Depo. 95:16-98:11]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, testimony.



       81.     Douthat explained that he believed there was “no evidence that Jared Lee

Loughner was incited by Sarah Palin or anyone else, given his extreme mental illness and lack of

any tangible connection to that crosshair map”. Sullivan Decl. Ex. 21; Bennet Dep. at 86:12-14.

Bennet responded by email a few minutes later:

               Thanks, and I’ll look into this tomorrow. But my understanding
               [is] that in the Giffords case there was a gun sight superimposed
               over her district; so far in this case we don’t know of any direct
               threat against any of the congressman on the field. That’s not to



                                                 63
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 64 of 228




               say that any of it is ok, obviously, or that the violence in either case
               was caused by the political rhetoric. But the incitement in this case
               seems, so far, to be less specific.

Sullivan Decl. Ex. 21.

       Plaintiff’s Response: Undisputed that the contents of the cited email string between

Douthat and Bennet [Sullivan Decl. Ex. 21] speak for themselves. Also undisputed that Bennet

responded to Douthat’s statement that there was “no evidence that Jared Lee Loughner was

incited by Sarah Palin or anyone else” over 30 minutes later by saying he would “look into this

tomorrow.” [Sullivan Decl. Ex. 21]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c).



       82.     Douthat in turn replied by email, explaining his concern about the editorial as he

had understood it:

               The targets were used by Palin, or her group, in a map of seats
               targeted for pickup in the midterms. You can argue about whether
               that crosses a line … but the point is that the map had no link, none
               at all, to Giffords’ actual murder. People assumed a link initially
               … but the investigation debunked it. I think Loughner was
               instigated by a non-answer she’d given him at a town hall about
               one of his theories of grammar, or his obsession with lucid
               dreaming, or something. His act had nothing to do with the
               political climate, so far as anyone can tell. Whereas the
               Alexandria shooter seems to have had an explicit political
               motivation. So saying that Giffords was a case of incitement and
               this one isn’t reads like we’re downplaying that motive or implying
               that Loughner had right-wing motivations that he simply didn’t
               have.”

Sullivan Decl. Ex. 21.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



                                                 64
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 65 of 228




       83.     The drafters of the Editorial—Cohn, Williamson, and Bennet—did not intend to

suggest a causal link between the Crosshairs Map and the Loughner Shooting. Hr’g Tr. at 5:24-

6:1 (testifying that “incitement” referred to “the danger that we’re increasingly treating political

opponents like enemies a conflict”); Bennet Dep. at 112:23:113:18; Bennet Decl. ¶ 8; Cohn Dep.

at 96:22-97:7, 94:12-20 (“I certainly didn't mean someone was giving, like, orders or saying go

shoot someone or go commit a violent act, but just that the rhetoric was ugly enough that it

would boil up and foster people to take things into their own hands.”); Williamson Dep. at

233:16-21 (testifying that “political rhetoric” referred to “a general overheated back-and-forth

political climate”), 234:3-15.

       Plaintiff’s Response: Plaintiff OBJECTS to and disputes this statement because it is

false and misleading, and mischaracterizes the testimony of several witnesses. First, Bennet

wrote the defamatory portions of the Editorial—not Williamson or Cohn—specifically including

the rewrite of the paragraph Williamson drafted embodying the results of her research showing

no direct link between incitement and Loughner’s shooting. The testimony of Williamson

Defendants partially quote related to her original draft of the Editorial NOT the final version

Bennet re-wrote. [Vogt Decl. Ex. 3, Williamson Depo 232:2-234:10] The partially quoted

testimony of Cohn had nothing to do with Bennet’s drafting of the defamatory language at issue.

The quoted portion of Cohn’s testimony is taken out of context to make it appear as if she was

talking about the use of the word “incitement” in the final version of the Editorial when, in

reality, Cohn’s testimony about the word “incitement” was in reference to the question she added

into Williamson’s first draft of the Editorial (“Do we know of any elected officials on the Left

who have incited violence?· Or just unaffiliated people online or comedians, most are pro-gun

control...”). [Vogt Decl. Ex. 6, Cohn Depo 92:4-22]. The entirety of Cohn’s testimony about her




                                                 65
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 66 of 228




thoughts at that time is that she did not believe the map circulated by Sarah Palin’s PAC incited

Loughner to commit his shooting in 2011 because “incitement,” Cohn said, “sounds very direct,

that it—that the map led him to commit the shooting.” [Id., Cohn Depo 96:15-97:7] Bennet’s

testimony about his “intent” when he wrote the defamatory passages at issue lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       The response also mischaracterizes Cohn’s testimony, which responds to counsel’s

phrasing, not the Editorial:

               Q: And when you said “incited violence” in this bolded section
               that we've been looking at, at this time on June 14 of 2017, at 5:03
               p.m., did you believe that the map that Sarah Palin's political
               action committee had circulated had incited Jared Loughner to
               commit his shooting in 2011?

               MS. SCHELL:· Objection to form.

               A: I -- no.· I -- not that directly.· I would think of it more as -- the
               way you phrased it sounds very direct, that it -- that the map led
               him to commit the shooting.

Vogt Decl. Ex. 6, Cohn Depo 96:15-25. Regarding her intended meaning, Cohn testified:

               Q: What did you mean by "incited"?

               A: Maybe fostered or said things that might make people who
               were prone to such things feel that they should take some sort of
               violent action. I don't know.· Just sort of a general -- I don't -- I, I -
               - I certainly didn't mean someone was giving, like, orders or saying
               go shoot someone or go commit a violent act, but just that the
               rhetoric was ugly enough that it would boil up and foster people to
               take things into their own hands.

Id. at 94:12-20. Defendants also incorporate their Reply in support of Paragraph 83.




                                                  66
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 67 of 228




       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       84.     Bennet has admitted that he “did a very poor job . . . of trying to express” his

intended thought and “created an inference for readers that there was a causal link between

political incitement and the shooting of Gabby Giffords.” Bennet Dep. at 93:8-12.

       Plaintiff’s Response: Disputed. Bennet’s testimony about his subjective beliefs or intent

lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet did

not create an “inference” for readers that there was a causal link—he stated unequivocally that

the map was “incitement” and was clearly and directly linked to Loughner’s shooting [Vogt

Decl. Ex. 35, PL Depo Ex. 35 (Original Editorial)]. Even those within The Times knew this

language conveyed a causal link. Cohn understood “incitement” to be “very direct” and mean

“that it—that the map led him to commit the shooting” [Vogt Decl. Ex. 6, Cohn Depo 96:15-

97:7], and Douthat immediately understood Bennet’s use of “incitement” to draw a causal

connection between Palin’s map and Loughner’s shooting (see Vogt Decl. Ex. 43, PL Depo Ex.

39)]




                                                67
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 68 of 228




       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       The response also mischaracterizes Cohn’s testimony. See Reply to Paragraph 83, above.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       85.     Bennet was not “trying to say that any particular piece of political incitement

causes a maniac like Jared Lee Loughner to take up arms and shoot at elected representatives,”

nor that Palin was responsible for this particular piece of political incitement. Hr’g Tr. at 15:11-

13; Bennet Decl. ¶ 9.

       Response: Disputed. Bennet’s testimony about his subjective beliefs or intent lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet used

“incitement,” which he knew was a very “strong word” that meant “deliberate orders,

invocations, summonses for people to carry out violent attacks...[Doc. 41-34, 8/16/17 Hr’g.

Trans. 11:13-12:25] and was “a call to violence.” [Vogt Decl. Ex. 4, Bennet Depo 114:10-15]




                                                 68
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 69 of 228




       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s response also mischaracterizes Bennet’s testimony. He testified that he

understood “incitement” to mean a “a range of communications,” from “deliberate orders” to lies

about history or “maps that misrepresent the politics of the region.” Hr’g Tr. 12:13-25. The

cited testimony reads in full:

               Also, I was thinking about -- the way I view that particular word
               from is in my experience in one of my roles at the time that I was a
               correspondent in Jerusalem at one point for The Times, and the
               word "incitement" is used there by the Israelis -- in my time by the
               Israelis about the Palestinians but also, to some degree, by the
               Palestinians about the Israelis to talk about a range of
               communications from, you know, to deliberate orders, invocations,
               summonses for people to carry out violent attacks to textbooks that
               are published that align important facts from the other side's
               national narrative or history, to tell outright lies about that history,
               to maps that misrepresent the politics of the region. And that's
               specifically where I was drawing that word from.

Id.; see also Plaintiff’s Resp. to Paragraph 62 (acknowledging same).

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



                                                 69
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 70 of 228




       86.     Bennet did not know then, and does not know now, whether or not Loughner was

aware of the Crosshairs Map at the time he committed the shooting. Bennet Decl. ¶¶ 10-11; Hr’g

Tr. 33:10-34:12.

       Plaintiff’s Response: Disputed. Bennet’s self-serving testimony about his subjective

beliefs lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c).

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       87.      Bennet stated that he “didn’t remotely intend” to “accus[e] Governor Palin of

complicity in this shooting,” Hr’g Tr. at 28:6-8.

       Plaintiff’s Response: Disputed. Bennet’s testimony about his subjective beliefs or intent

lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c).




                                                 70
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 71 of 228




       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       88.     Moreover, he said that he “was very concerned to see that that was one of the

inferences that people had drawn from what I had written.” Hr’g Tr. at 28:15-18.

       Plaintiff’s Response: Disputed. Bennet’s testimony about his subjective beliefs lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet used

“incitement,” which he considered a very “strong word” that he knew meant “deliberate orders,

invocations, summonses for people to carry out violent attacks...” (Doc. 41-34, 8/16/17 Hr’g.

Trans. 11:13-12:25) and “a call to violence.” (Bennet Depo 114:10-15) The evidence also refutes

that Bennet was truly “concerned,” because his response on the night of June 14, 2017 when

learning from Douthat that the Editorial was false was to respond that he would “look into this

tomorrow.” (PL Depo Ex. 380 Moreover, Bennet did not create an “inference” for readers that

there was a causal link—he stated unequivocally that there is a “clear” and “direct” link between

incitement by the map and Loughner’s shooting (PL Depo Ex. 35), language which even those

within The Times knew meant the map caused Loughner to shoot (see Cohn Depo 96:15-97:7;




                                                71
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 72 of 228




see also PL Depo Ex. 39).

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s response also mischaracterizes Bennet’s testimony. He testified that he

understood “incitement” to mean a “a range of communications,” from “deliberate orders” to lies

about history or “maps that misrepresent the politics of the region.” Hr’g Tr. 12:13-25; see

Reply to Paragraph 85.

       The response’s argument that Bennet was not “truly ‘concerned’” is contrary to the

record, which shows that Bennet contacted Williamson immediately after his correspondence

with Douthat (at 11:00 p.m.), to see if she was available to begin investigating Douthat’s

concerns, Paragraph 99; was emailing others on the Editorial Board by 5:08 a.m. the following

morning to enlist their assistance as well, Paragraph 101-101; and published the First Correction

by 11:15 a.m. the next morning, Paragraph 106.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).




                                                 72
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 73 of 228




       89.     Though he later recognized that “some people” can interpret incitement to mean a

“call to violence,” he testified that “[t]hat was not the way [The Times was] using it in the

editorial.” Bennet Dep. at 114:10-15.

       Plaintiff’s Response: Disputed. Bennet’s self-serving testimony about his subjective

beliefs or intent lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812.

Moreover, although Bennet made this conclusory statement, he cites no facts to support his

supposed belief, and therefore lacks a factual predicate to establish the requisite foundation to

admit his testimony. Defendants do not cite a single example of anyone interpreting the

defamatory statements consistent with Bennet. Moreover, Bennet used “incitement,” which he

considered a very “strong word” that he knew meant “deliberate orders, invocations, summonses

for people to carry out violent attacks” (8/16/17 Hr’g. Trans. 11:13-12:25) and “a call to

violence” (Bennet Depo 114:10-15). Bennet did not create an “inference” for readers that there

was a causal link—he stated unequivocally that there is a “clear” and “direct” link between

incitement by the map and Loughner’s shooting (PL Depo Ex. 35), language which even those

within The Times knew meant the map caused Loughner to shoot. (Cohn understood

“incitement” to be “very direct” and mean “that it—that the map led him to commit the

shooting” [Vogt Decl. Ex. 6, Cohn Depo 96:15-97:7] and Douthat immediately understood

Bennet’s use of “incitement” to draw a causal connection between Palin’s map and Loughner’s

shooting [Vogt Decl. Ex. 43, PL Depo Ex. 39)] Also, Bennet knew the difference between

incitement and rhetoric, as demonstrated by the changes made to the correction. (See Paragraph

107 and 109, below).

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but




                                                 73
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 74 of 228




instead makes arguments about the implications of those facts.

       Plaintiff’s response also mischaracterizes Bennet’s testimony. He testified that he

understood “incitement” to mean a “a range of communications,” from “deliberate orders” to lies

about history or “maps that misrepresent the politics of the region.” Hr’g Tr. 12:13-25; see

Reply to Paragraph 85.

       The response also mischaracterizes Cohn’s testimony. See Reply to Paragraph 83, above.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       90.     Bennet’s aim in the Editorial was “to express concern about the state of political

rhetoric in the country of political incitement, the danger that we’re increasingly treating political

opponents like enemies in a conflict.” Hr’g Tr. at 5:23-6:1.

       Plaintiff’s Response: Disputed. Bennet’s testimony about his subjective “aim in the

Editorial” lacks credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Bennet’s true

“aim” is apparent from, among other things, the communications and events leading up to and

surrounding his rewrite of Williamson’s draft—such Bennet’s injection of the “incitement”




                                                 74
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 75 of 228




narrative into what was originally intended to be a “gun control” piece (see Paragraphs 22-23,

above) and insistence on re-writing it to ensure what he “wanted” to accomplish (see Paragraph

47, above) even though he already knew there was no evidence of incitement associated with the

Scalise shooting (see Paragraph 31, above) and that the results of Williamson’s research

embodied in her draft did not make any link between political incitement and Loughner’s

shooting (see Paragraphs 41 and 67, above).

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       91.     Specifically, Bennet worried that “the overall climate of political incitement . . .

gives permission, to some degree, for violence against elected officials.” Hr’g Tr. at 15:8-11.

       Plaintiff’s Response: Disputed. Bennet’s testimony about his subjective “worries” lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, this contention is




                                                 75
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 76 of 228




disproven by the fact that Bennet never called out liberals or democrats for incitement. [Vogt

Decl. Ex. 4, Bennet Depo. 101:10-102:3]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       The response also mischaracterizes Bennet’s testimony. When asked if he knew whether

he “published any pieces that called out the Left for using what you just called incendiary

rhetoric,” Bennet testified, “Well, the piece we’re discussing today attempted to do – did do that.

At other points, I don’t – I don’t remember.” Vogt Decl. Ex. 4, Bennet Dep. 101:12-17.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       92.     Bennet was attempting to advance the idea “that overheated political rhetoric can

create a climate conducive to violent acts.” Hr’g Tr. at 48:4-8; Bennet Decl. ¶ 8.

       Plaintiff’s Response: Disputed. Bennet’s testimony about his subjective beliefs lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. In support, see Paragraph 91,




                                                 76
         Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 77 of 228




above. Moreover, if Bennet was supposedly trying to address “rhetoric,” Williamson’s Draft

already did that.

         Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

         Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).

         Defendants incorporate their reply to Paragraph 91, above.



         93.    Bennet mentioned the map circulated by SarahPAC as “an example of the kind of

political incitement that contributes to this atmosphere” and one which had mentioned by name a

person who ultimately was a victim of the Loughner Shooting. Hr’g Tr. at 16:5-7; id. at 17:21-

18:2, 19:16-22, 50:22-51:7; Bennet Decl. ¶ 6.

         Plaintiff’s Response: Disputed. Bennet’s testimony about his subjective beliefs lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. In support, see Paragraph 91,

above.




                                                  77
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 78 of 228




       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       94.     While the editorial “criticized the left for creating an atmosphere of incitement” in

advance of the Scalise Shooting,” Bennet was not aware of a specific, concrete example of such

rhetoric “that connected the victims [of the Scalise Shoooting”] there to that atmosphere.” Hr’g

Tr. at 19:11-20; Bennet Decl. ¶ 7.

       Plaintiff’s Response: Undisputed that Bennet had actual knowledge and testified there

was no link between incitement and the Scalise shooting, and therefore no “pattern” of

incitement to support his narrative. [Vogt Decl. Ex. 4, Bennet Depo. 246:14-247:2; Vogt Decl.

Ex. 25, PL Depo. Ex. 25, PL Depo. Ex. 20] In fact, Bennet was not aware of any example of

what he considers to be “incitement” on the Left and had never called out the Left for

“incitement.” [Vogt Decl. Ex. 4, Bennet Depo 101:10-102:3]




                                                 78
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 79 of 228




        Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The response also

mischaracterizes Bennet’s testimony. See Reply to Paragraph 91, above.



        95.     The question asked at the very beginning of the paragraph at issue—was the

Scalise Shooting “evidence of how vicious American politics has become?”—was answered in

the Editorial with “probably.” Hr’g Tr. at 16:8-14.

        Plaintiff’s Response: The language of the Editorial speaks for itself and is undisputed,

but, as set forth in Paragraph 94, above, the entire premises of Bennet’s supposed thesis, like the

Palin incitement claim, was debunked.

        Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.



        96.     Bennet did not intend to suggest that the Crosshairs Map had included “actual

photographs of these representatives . . . put under the crosshairs,” as opposed to over their

districts, and the Editorial specifically referred to it as “a map of targeted electoral districts.” see

Hr’g Tr. 31:3-8; Sullivan Decl. ¶ 50, Ex. 49 at 3.

        Plaintiff’s Response: Disputed. Williamson wrote referenced passage about crosshairs

being placed over lawmakers, not Bennet. [Vogt Decl. Ex. 31, PL Depo Ex. 33; Vogt Decl. Ex.

3, Williamson Depo 232:24-234:10, 269:11-270:16]




                                                   79
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 80 of 228




       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.



       97.     Williamson viewed the Editorial as talking about the “general overheated back-

and-forth political climate.” Williamson Dep. at 233:16-21.

       Plaintiff’s Response: Disputed. This statement is false. Williamson’s partially quoted

testimony was about her draft, not the final Editorial. [Vogt Decl. Ex. 3, Williamson Depo

232:2-234:10; 270:2-16] As set forth in Paragraph 41 and 67, above, Bennet re-wrote this portion

of Williamson’s draft even though it embodied the results of her research on the Loughner

shooting.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.



       98.     Cohn read the Editorial as saying that the “rhetoric was ugly enough that it would

boil up and foster people to take things into their own hands.” Cohn Dep. at 94:12-20.

       Plaintiff’s Response: Plaintiff objects to and disputes this statement because it is false

and mischaracterizes the referenced testimony. Cohn was not testifying about the use of the word

“incitement” in the Editorial—she was testifying about her use of “incitement” in the question

she posed in Williamson’s original draft of the Editorial. [Vogt Decl. Ex. 6, Cohn Depo. 91:15-

96:25; Sullivan Decl. Ex. 18]




                                                 80
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 81 of 228




       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.



       99.     Bennet sent a text message to Williamson around 11:00 p.m., asking if she was

available to begin investigating Douthat’s concerns. Sullivan Decl. ¶ 23, Ex. 22

(JBENNET0000038-39).

       Plaintiff’s Response: Undisputed. However, the entirety of the test messages should be

included. (See Paragraph 362, below).

       Defendants’ Reply: None.



       100.    Williamson responded early the following morning that she would look into the

issue. Sullivan Decl. Ex. 22.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       101.    On June 15 at 5:08 a.m., Bennet emailed several people who had worked on the

Editorial to ask them to “get to the bottom of this as quickly as possible.” Sullivan Decl. ¶ 24,

Ex. 23 (NYTIMES0001803).

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.




                                                 81
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 82 of 228




       102.    Bennet also told Williamson that he needed “a rock-solid version of what we

should say – that an investigation showed no link to incitement, or no direct link, or no clear link.

I don’t want to soften it if we don’t need to. If there was no link, we should say so.” Bennet

Dep. at 278:25-279:11; Sullivan Decl. ¶ 40, Ex. 39 (NYTIMES0003261); Sullivan Decl. Ex. 22.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       103.    Bennet asked this because, “At that point, [he] didn’t know” the answer and

“wanted our people to go back and start over and figure out precisely what the right way to

characterize it was.” Bennet Dep. at 279:17-24.

       Plaintiff’s Response: Disputed. Bennet’s testimony about his subjective beliefs lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Bennet was covering for

himself – and his e-mail asking Williamson and Lepping to research “what the truth is here”

raises even more doubts about his credibility because, based on Bennet’s “honest mistake”

excuse, there was no need to ask for this research, and doing it was inconsistent with Bennet’s

claim this was an error in syntax.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory




                                                  82
          Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 83 of 228




statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



                                  The Times Revises the Editorial

          104.   After investigating, the Editorial Board was not able to affirmatively prove or

disprove any direct connection between Loughner and the Crosshairs Map. Williamson Dep. at

261:6-9, 277:2-11; Cohn Dep. at 68:14-22.

          Plaintiff’s Response: Disputed. As set forth above, the Editorial Board already knew

there was no direct connection between Plain’s map and Loughner’s shooting – they said there is

a “direct” and “clear” link. (See Paragraphs 42 and 68, above).

          Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The response also relies on

earlier responses that mischaracterize Williamson’s testimony. See Def. Reply to Paragraphs 41,

42, 68.



          105.   Nonetheless, The Times revised the online version of the Editorial to remove

portions understood as suggesting a direct connection and to make clear that, on the Map, the

crosshair appeared over Giffords’ district, not over her name or image. Am. Compl. ¶¶ 134-40.

          Plaintiff’s Response: Disputed. The referenced passages of the Editorial did not




                                                  83
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 84 of 228




“suggest” a direct connection. (See Paragraphs 84-85, above).

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. See Def. Reply to Paragraph 84-

85.



       106.    The Times published the first revised online version at 11:15 a.m. on June 15.

Hr’g Tr. at 30:9-17; Sullivan Decl. ¶ 41, Ex. 40 (PALIN02729-32). Specifically, The Times

deleted the phrases “the link to political incitement was clear” and “[t]hough there’s no sign of

incitement as direct as in the Giffords attack” and added the sentence “But no connection to that

crime was ever established.” Op. & Order at 7, Dkt. 45; Sullivan Decl. ¶ 20, Ex. 19

(NYTIMES0002912); Sullivan Decl. Ex. 40.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       107.    The Times also published a series of corrections. The first version of the

correction, published at the bottom of the online version of the Editorial on June 15, 2017, read:

               An earlier version of this editorial incorrectly stated that a link
               existed between political incitement and the 2011 shooting of
               Representative Gabby Giffords. In fact, no such link was
               established.

Sullivan Decl. ¶ 28, Ex. 27 (PALIN02733-37).

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.




                                                 84
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 85 of 228




       108.    Once The Times revised the Editorial on June 15, 2017, the publicly-accessible

version of the Editorial available on The Times website did not contain language connecting the

Crosshairs Map to the Loughner shooting. Sullivan Decl. Ex. 40.

       Plaintiff’s Response: Disputed. As described above, and alleged by Plaintiff, the entire

premise of the Bennet’s narrative in the Editorial mentioning Palin was mentioned was bogus –

there was no “pattern” and therefore no reason to mention Palin. (See Paragraphs 94-95, above).

Nonetheless, Bennet insisted on keeping that section and Palin in the “Lethal Politics” Editorial,

even though Board member Jesse Wegman (like Douthat) told Bennet that doing so was nothing

more than political scorekeeping. [Vogt Decl. Ex. 43, PL Depo. Ex. 39 (Douthat email); Vogt

Decl. Ex. 63, PL Depo. Ex. 81 (Wegman email re. “sneaking the link in.”)].

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, unrelated

allegations.



       109.    The final version of the correction, published at the bottom of the online version

of the Editorial on June 16, 2017, read:

               An editorial on Thursday about the shooting of Representative
               Steve Scalise incorrectly stated that a link existed between political
               rhetoric and the 2011 shooting of Representative Gabby Giffords.
               In fact, no such link was established. The editorial also incorrectly
               described a map distributed by a political action committee before
               that shooting. It depicted electoral districts, not individual
               Democratic lawmakers, beneath stylized cross hairs.

Sullivan Decl. Ex. 27.

       Plaintiff’s Response: Undisputed.




                                                 85
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 86 of 228




       Defendants’ Reply: None.



       110.    On July 16, 2017, the print version of The Times contained the final version of

the correction in the Editorial section of the newspaper. Sullivan Decl. ¶ 52, Ex. 51

(NYTIMES0002916).

       Plaintiff’s Response: Undisputed, except to note the print edition corrections does [sic]

not mention Palin or the name of the Editorial.

       Defendants’ Reply: None.



       111.    On June 15, 2017, at 11:33 a.m., 11:37 a.m., and 11:40 a.m., The Times published

a series of tweets on the opinion division Twitter account, @NYTOpinion, including the text:

“We got an important fact wrong, incorrectly linking political incitement and the 2011 shooting

of Giffords. No link was ever established. We’re sorry about this and we appreciate that our

readers called us on the mistake.” Sullivan Decl. ¶ 26, Ex. 25 (PALIN03829-33); Sullivan Decl.

¶ 27, Ex. 26 (PALIN03827-28).

       Plaintiff’s Response: Undisputed, except to note no such tweets were sent out following

the second correction (see Paragraph 109, above) to the Editorial.

       Defendants’ Reply: None.



                             Allegations Regarding Actual Malice

       112.    Prior to his most recent role at The Times, Bennet was the Editor-in-Chief for The

Atlantic monthly magazine. Bennet Dep. at 41:16-18.

       Plaintiff’s Response: Disputed. Bennet was Editor of “The Atlantic magazine and The




                                                  86
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 87 of 228




Atlantic’s website.” [Vogt Decl. Ex. 4, Bennet Depo 41:12-25 (emphasis added)]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c).

       The additional allegations in the response are not to the contrary. Bennet testified that he

was the “editor of The Atlantic magazine and The Atlantic’s website.” Vogt Decl. Ex. 4, Bennet

Dep. 41-21:23. Bennet further testified that, although The Atlantic “took responsibility for the

production, meaning the digital production of the site,” id. at 49:19-20, neither he nor The

Atlantic had editorial control over the sister publications, id. at 50:8-11, 50:20-51:21.

Specifically, Bennet did not edit, have editorial content, or have any role in the content published

by The Dish, The Atlantic Wire, or National Journal. See Paragraphs 115-116, 119-127, 133-

136. He does not recall reading any of the articles from these publications presented to him by

Plaintiff. See Paragraphs 115-136.



       113.    Palin contends that as the Atlantic’s Editor-in-Chief Bennet must have “reviewed,

edited and approved the publication of numerous articles [that] confirm[ed] there was no link

between Gov. Palin and Loughner’s shooting.” Am. Compl. ¶¶ 42, 54-59.

       Plaintiff’s Response: Disputed to the extent this statement mischaracterizes and

incorrectly summarizes the allegations in paragraphs 42 and 54-59 of the FAC, which speak for

themselves. Moreover, Bennet conceded at his deposition that while Editor-in-Chief “regularly

read” The Atlantic in 2011 and “must have read at least several” of articles about the Loughner

Shooting published on The Atlantic’s website [Vogt Decl. Ex. 69, PL Depo. Ex. 122; Vogt Decl.

Ex. 4, PL Depo Ex 22; Bennet Depo 122:6-22]. Bennet testified he “must have read at least

several” of these Loughner articles because he “was a regular reader of The Atlantic’s website




                                                 87
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 88 of 228




both because [he] was interested in it as a reader and because [he] would try to keep [his] eye on

it for purposes of commenting to our editor about what [he] liked and didn’t like.” [Vogt Decl.

Ex. 4, Bennet Depo 122:23-123:7] In fact, Bennet described himself as “consuming [The

Atlantic’s] site.” [Id., Bennet Depo 123:7-9]

          Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and references additional,

unrelated testimony. See Def. Reply to Paragraph 112.



          114.   The Dish was a blog controlled and edited by Andrew Sullivan that was hosted on

the same website as The Atlantic magazine at the time the Loughner Shooting occurred in

January 2011. Bennet Decl. ¶ 15; Sullivan Decl. ¶ 42, Ex. 41 (“A. Sullivan Dep.”) at 85:11-

86:6; 86:22-87:3; 106:21-107:11; Bennet Dep. at 48:2-8; 49:3-50:11; Hr’g Tr. at 64:20-65:1;

67:4-5.

          Plaintiff’s Response: Disputed. The Dish was “integrated” into The Atlantic’s website –

it was “digitally present[ed] as part of the Atlantic.com [and] ...its audience would be credited --

as part of The Atlantic’s network of sites”—and The Atlantic “took responsibility for the

production, meaning, the digital production of the site... mean[ing] maintaining the links,

maintaining the archive, and so forth, and at the same time had the ability to sell advertising on

the business side against the content that -- and the page views that [The Dish] was producing.

[Vogt Decl. Ex. 4, Bennet Depo 49:3-25]

          Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but




                                                 88
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 89 of 228




instead makes arguments about the implications of those facts. The additional allegations in the

response are not to the contrary. See Def. Reply to Paragraph 112.



          115.   Sullivan had complete editorial independence in running The Dish. No one,

including Bennet, reviewed or edited his blog posts before publication. Bennet Decl. ¶ 15; A.

Sullivan Dep. at 85:11-86:6; 106:21-107:11; Bennet Dep. at 46:6-48:7; Hr’g Tr. at 64:20-65:1;

67:4-5.

          Plaintiff’s Response: Undisputed.

          Defendants’ Reply: None.



          116.   Bennet had no role “whatsoever” in The Dish. A. Sullivan Dep. at 86:22-87:3.

          Plaintiff’s Response: Undisputed.

          Defendants’ Reply: None.



          117.   Sullivan and his staff made over 1,400 individual posts to The Dish in January

2011 alone. A. Sullivan Dep. at 90:5-8.

          Plaintiff’s Response: Disputed. (See Paragraphs 112-114, above).

          Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c). See Def.

Reply to Paragraph 112-114.



          118.   The piece titled “An Assassination,” discussed in the Amended Complaint at

Paragraph 57, was a blog post from The Dish, not a column in The Atlantic. A. Sullivan Dep. at




                                                 89
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 90 of 228




58:18-21, 91:3-93:3; Sullivan Decl. ¶ 43, Ex. 42 (PALIN04351-58); Am. Compl. ¶ 57.

       Plaintiff’s Response: Disputed. As set forth in Paragraphs 113 and 114, above, and

shown through the URL for “An Assassination” [Sullivan Decl. Ex. 42 at p. 1]—the post

appeared on The Atlantic’s website, of which Bennet was the Editor, and for which he was

responsible.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the

response are not to the contrary. See Def. Reply to Paragraph 112.



       119.    James Bennet had no role in preparing or editing the blog post “An

Assassination.” A. Sullivan Dep. at 93:4-7. At the time of publication of the Editorial, Bennet

had no recollection of reading “An Assassination.” Hr’g Tr. at 21:19-22:1.

       Plaintiff’s Response: Undisputed as to first sentence. Disputed as to second sentence.

Bennet’s testimony about what he recalls reading lacks credibility and cannot be accepted as

true. Palin, 940 F.3d at 812. Moreover, Bennet conceded at his deposition that he “regularly

read” The Dish [Vogt Decl. Ex. 4, Bennet Depo. 54:5-9] and The Atlantic website in 2011 and

“must have read at least several” of articles about the Loughner Shooting published on The

Atlantic’s website (see Paragraph 113, above). Moreover, as set forth in Paragraph 121, below,

Bennet recalls Sullivan writing posts about Palin and spoke to Andrew Sullivan about the

Loughner shooting.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but




                                                 90
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 91 of 228




instead makes arguments about the implications of those facts. The additional allegations in the

response are not to the contrary. See Def. Reply to Paragraph 112.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       120.    Sullivan’s live blog titled “An Assassination Attempt in Arizona: Live-Blogging,”

discussed in Paragraph 58 of the Amended Complaint, was published as part of The Dish. A.

Sullivan Dep. at 56:8-16, 93:8-96:15; Sullivan Decl. ¶ 56, Ex. 55 (PALIN04359-72); Am.

Compl. ¶ 58.

       Plaintiff’s Response: Disputed. As set forth in paragraphs 112-114, above, and shown

through the URL for “An Assassination Attempt in Arizona: Live-Blogging,”“ [Sullivan Decl.

Ex. 55 at p. 1]— Sullivan’s live blog appeared on The Atlantic’s website, of which Bennet was

the Editor and for which he was responsible.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but




                                                 91
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 92 of 228




instead makes arguments about the implications of those facts. The additional allegations in the

response are not to the contrary. See Def. Reply to Paragraph 112.



       121.    James Bennet had no role in preparing or editing the live blog tiled “An

Assassination Attempt in Arizona: Live-Blogging.” A. Sullivan Dep. at 96:16-22. At the time

of publication of the Editorial, Bennet had no recollection of reading of Sullivan’s live blog.

Hr’g Tr. at 21:19-22:1.

       Plaintiff’s Response: Undisputed as to first sentence. Disputed as to second sentence.

Bennet’s testimony about what he recalls reading lacks credibility and cannot be accepted as

true. Palin, 940 F.3d at 812. Moreover, Bennet conceded at his deposition that he “regularly

read” The Dish [Vogt Decl. Ex. 4, Bennet Depo. 54:5-9] and The Atlantic website in 2011 and

“must have read at least several” of articles about the Loughner Shooting published on The

Atlantic’s website (see Paragraph 113, above), and recalls Sullivan posting about Palin and even

spoke to Sullivan about the Loughner shooting (see Paragraph 119, above).

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the

response do not contradict Bennet’s testimony that he did not recall reading this piece at the time

of publication or prior to publishing the Editorial. See Def. Reply to Paragraph 112.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory




                                                 92
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 93 of 228




statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       122.    The piece titled “Caldwell’s Unfairness,” discussed in the Amended Complaint at

Paragraphs 66-67, was a blog post from The Dish, not a column in The Atlantic. A. Sullivan Dep.

at 62:22-74:15, 98:8-99:14; Sullivan Decl. ¶ 44, Ex. 43 (PALIN04388-91); Am. Compl. ¶¶ 66-

67.

       Plaintiff’s Response: Disputed. As set forth in paragraphs 112-114, above, and shown

through the URL for “Caldwell’s Unfairness” [Sullivan Decl. Ex. 43 at p. 1]—this post appeared

on The Atlantic’s website, of which Bennet was the Editor and for which he was responsible.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the

response are not to the contrary. See Def. Reply to Paragraph 112.



       123.    James Bennet had no role in preparing or editing the blog post “Caldwell’s

Unfairness.” A. Sullivan Dep. at 99:15-25.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.




                                                 93
         Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 94 of 228




         124.   At the time of publication of the Editorial, Bennet had no recollection of reading

“Caldwell’s Unfairness.” Hr’g Tr. at 21:19-22:1, 65:2-4.

         Plaintiff’s Response: Disputed. Bennet’s testimony about what he recalls reading lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. In support, see Paragraph 119,

above.

         Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the

response do not contradict Bennet’s testimony that he did not recall reading this piece at the time

of publication or prior to publishing the Editorial. See Def. Reply to Paragraph 112, 119.

         Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



         125.   The piece titled “The More We Know,” discussed in the Amended Complaint at

Paragraphs 59 and 63, was a blog post from The Dish, not an article in The Atlantic. A. Sullivan




                                                  94
          Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 95 of 228




Dep. at 74:16-75:3, 96:23-98:7; Sullivan Decl. ¶ 57, Ex. 56 (PALIN04498-505); Am. Compl. ¶¶

59, 63.

          Plaintiff’s Response: Disputed. As set forth in paragraphs 112-114, above, and shown

through the URL for “The More We Know” [Sullivan Decl. Ex. 56 at p. 1]—this post appeared

on The Atlantic’s website, of which Bennet was the Editor and for which he was responsible.

          Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the

response are not to the contrary. See Def. Reply to Paragraph 112.



          126.   James Bennet had no role in preparing or editing the blog post “The More We

Know.” A. Sullivan Dep. at 98:4-7.

          Plaintiff’s Response: Undisputed.

          Defendants’ Reply: None.



          127.   At the time of publication of the Editorial, Bennet had no recollection of reading

“The More We Know.” Hr’g Tr. at 21:19-22:1.

          Plaintiff’s Response: Disputed. Bennet’s testimony about what he recalls reading lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. In support, see Paragraph 119,

above.

          Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the




                                                  95
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 96 of 228




response do not contradict Bennet’s testimony that he did not recall reading this piece at the time

of publication or prior to publishing the Editorial. See Def. Reply to Paragraph 112, 119.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       128.    The Atlantic Wire was a “sister site” to The Atlantic magazine, run by a separate

editor, Gabriel Snyder, that primarily acted as a news aggregation hub. Bennet Decl. ¶¶ 13-14;

Bennet Dep. at 124:20-125:4; Sullivan Decl. ¶ 45, Ex. 44 (“Douthat Dep.”) at 66:11-21; A.

Sullivan Dep. at 101:20-102:9.

       Plaintiff’s Response: Undisputed, except that The Wire, like The Dish, was integrated

into The Atlantic’s Website. [See URLs on Sullivan Decl. Exs. 30, 52, 53, 54.]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), and the

additional allegations in the response are not to the contrary. See Def. Reply to Paragraph 112.




                                                 96
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 97 of 228




       129.    The piece titled “Ten Days That Defined 2011,” discussed in the Amended

Complaint at Paragraphs 59, 68 and 69, was a blog post from The Atlantic Wire, not an article in

The Atlantic. Bennet Dep. at 127:13-128:4; Sullivan Decl. ¶ 31, Ex. 30 (PALIN04486-97); Am.

Compl. ¶¶ 59, 68-69.

       Plaintiff’s Response: Disputed. As set forth in paragraphs 112-113, and shown through

the URL for “Ten Days That Defined 2011” [Sullivan Decl. Ex. 30 at p. 1]—this post appeared

on The Atlantic’s website, of which Bennet was the Editor and for which he was responsible.

Also, during his deposition, Bennet testified “it’s possible” he read this piece. [Vogt Decl. Ex. 4,

Bennet Depo 127:13-128:8; Vogt Decl. Ex. 88, PL Depo Ex. 153]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the

response are not to the contrary. See Def. Reply to Paragraph 112.



       130.    The piece titled “Was Shooting of Rep. Gabrielle Giffords Political,” discussed in

the Amended Complaint at Paragraph 59, was a blog post from The Atlantic Wire, not an article

in The Atlantic. Sullivan Decl. ¶ 53, Ex. 52 (PALIN04514-21); Am. Compl. ¶ 59.

       Plaintiff’s Response: Disputed. As set forth in paragraphs 112-113, and shown through

the URL for “Was Shooting of Rep. Gabrielle Giffords Political” [Sullivan Decl. Ex. 52 at p.

1]—this post appeared on The Atlantic’s website, of which Bennet was the Editor and for which

he was responsible. Also, this post was among those listed in PL Depo. Ex. 122 Bennet testified

he “must have read.” (Bennet Depo. 122:6-22)




                                                 97
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 98 of 228




       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the

response are not to the contrary. See Def. Reply to Paragraph 112.



       131.    The piece titled “Did Sarah Palin’s Target Map Play Role in Giffords Shooting,”

discussed in the Amended Complaint at Paragraphs 59 and 69 n.2, was a blog post from The

Atlantic Wire, not an article in The Atlantic. Sullivan Decl. ¶ 54, Ex. 53 (PALIN04392-99); Am.

Compl. ¶¶ 59, 69 n.2.

       Plaintiff’s Response: Disputed. As set forth in paragraphs 112-113, and shown through

the URL for “Did Sarah Palin’s Target Map Play Role in Giffords Shooting” [Sullivan Decl. Ex.

53 at p. 1]— this post appeared on The Atlantic’s website, of which Bennet was the Editor and

for which he was responsible. Also, this post was among those listed in PL Depo. Ex. 122

Bennet testified he “must have read.” (Bennet Depo. 122:6-22)

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the

response are not to the contrary. See Reply to Paragraph 112, above.



       132.    The piece titled “What We Know About Jared Lee Loughner,” discussed in the

Amended Complaint at Paragraphs 59 and 61, was a blog post from The Atlantic Wire, not an

article in The Atlantic. Sullivan Decl. ¶ 55, Ex. 54 (PALIN04530-38); Am. Compl. ¶¶ 59, 61.

       Plaintiff’s Response: Disputed. As set forth in paragraphs 112-113, and shown through




                                                 98
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 99 of 228




the URL for “What We Know About Jared Lee Loughner” [Sullivan Decl. Ex. 54 at p. 1]—this

post appeared on The Atlantic’s website, of which Bennet was the Editor and for which he was

responsible. Also, this post was among those listed in PL Depo. Ex. 122 Bennet testified he

“must have read.” (Bennet Depo. 122:6-22)

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the

response do not contradict Bennet’s testimony that he did not recall reading this piece at the time

of publication or prior to publishing the Editorial. See also Reply to Paragraph 112, above.



       133.    Bennet did not edit the content of The Atlantic Wire and does not recall reading

the posts to it cited by Palin in her Amended Complaint at the time of publication or prior to

publishing the Editorial. Bennet Decl. ¶¶ 10, 13-14; Hr’g Tr. at 21:19-22:1.

       Plaintiff’s Response: Disputed. Bennet’s testimony about what he recalls reading lacks

credibility and cannot be accepted as true. Palin v, 940 F.3d at 812. Moreover, Bennet conceded

at his deposition that he “regularly read” The Atlantic website in 2011 and “must have read at

least several” of articles about the Loughner Shooting published on The Atlantic’s website [Vogt

Decl. Ex. 69, PL Depo Ex 122; Vogt Decl. Ex. 4, Bennet Depo 122:6-22]. Bennet testified he

“must have read at least several” of these Loughner articles, that was because he “was a regular

reader of The Atlantic’s website both because [he] was interested in it as a reader and because

[he] would try to keep [his] eye on it for purposes of commenting to our editor about what [he]

liked and didn’t like.” [Id., Bennet Depo 122:23-123:7] In fact, Bennet described himself as

“consuming [The Atlantic’s] site.” [Id., Bennet Depo 123:7-9] The Atlantic wire posts about the




                                                 99
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 100 of 228




Loughner shooting are listed in PL Depo. Ex. 122 at pp. 1, 5, among numerous other articles and

posts debunking the Palin/Loughner link.

       Defendants’ Reply: There is no genuine factual dispute. The additional allegations in

the response do not contradict Bennet’s testimony that he did not recall reading this piece at the

time of publication or prior to publishing the Editorial. See Def. Reply to Paragraph 112, 119.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       134.    National Journal was another “sister site” to The Atlantic magazine, run by a

separate editor, Ron Fournier. Bennet Decl. ¶¶ 13-14.

       Plaintiff’s Response: Undisputed except that National Journal, like The Dish, was

integrated into The Atlantic’s Website. [See URL on Sullivan Decl. Ex. 57 at p. 1; see also PL

Depo. Ex. 122 at p. 5 (“Stop the Blame Game” with Atlantic URL).]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), and the

additional allegations in the response are not to the contrary. See Def. Reply to Paragraph 112.




                                                100
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 101 of 228




       135.    The piece titled “Stop The Blame Game,” discussed in the Amended Complaint at

Paragraphs 59, was published by National Journal, not The Atlantic. Sullivan Decl. ¶ 58, Ex.

57; Am. Compl. ¶¶ 59.

       Plaintiff’s Response: Disputed. As shown through the URL for “Stop The Blame

Game” [Sullivan Decl. Ex. 57 at p. 1; PL Depo. Ex. 122 at p. 5]—this post appeared on The

Atlantic’s website, of which Bennet was the Editor for which he was responsible.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. The additional allegations in the

response are not to the contrary. See Def. Reply to Paragraph 112.



       136.    Bennet did not edit the content of National Journal and does not recall reading

“Stop The Blame Game” at the time of publication or prior to publishing the Editorial. Bennet

Decl. ¶¶ 10, 13-14; Hr’g Tr. at 21:19-22:1.

       Plaintiff’s Response: Disputed. Bennet’s testimony about what he recalls reading lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, Bennet conceded at

his deposition that he “regularly read” The Atlantic website in 2011 and “must have read at least

several” of articles about the Loughner Shooting published on The Atlantic’s website (PL Depo

Ex 122; Bennet Depo 122:6-22]. Bennet testified he “must have read at least several” of these

Loughner articles because he “was a regular reader of The Atlantic’s website both because [he]

was interested in it as a reader and because [he] would try to keep [his] eye on it for purposes of

commenting to our editor about what [he] liked and didn’t like.” (Bennet Depo 122:23-123:7) In

fact, Bennet described himself as “consuming [The Atlantic’s] site.” (Bennet Depo 123:7-9)




                                                101
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 102 of 228




“Stop the Blame Game” is among the articles on PL Depo. Ex. 122 at p. 5 Bennet testified he

must have read.

       Defendants’ Reply: There is no genuine factual dispute. The additional allegations in

the response do not contradict Bennet’s testimony that he did not recall reading this piece at the

time of publication or prior to publishing the Editorial. See Def. Reply to Paragraph 112, 119.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       137.    Cohn did not edit the piece titled, “She Who Must Not Be Named,” discussed in

the Amended Complaint at Paragraph 76, and does not recall ever reading it. Cohn Dep. at 48:7-

17; Sullivan Decl. ¶ 47, Ex. 46 (PALIN03562-64); Am. Compl. ¶ 76.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       138.    Cohn did not edit the piece titled, “The Tucson Witch Hunt,” discussed in the

Amended Complaint at Paragraph 126, and does not recall reading it at the time of publication or




                                                102
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 103 of 228




prior to publishing the Editorial. Cohn Dep. at 49:16-50:5; Sullivan Decl. ¶ 46, Ex. 45

(PALIN03655-58); Am. Compl. ¶ 126.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       139.    Bennet, Williamson, and Cohn each have no recollection of editing, drafting, or

even reading the pieces from The Times that Palin contends would have demonstrated to them

that it would be false to suggest a causal link between the Crosshairs Map and the Loughner

Shooting. Bennet Decl. ¶ 10; Hr’g Tr. at 22:22-25:6, 59:2-24, 62:15-63:23; Williamson Dep. at

285:10-288:11 (testifying that she did not recall seeing Pl. Ex. 64, 67, 149, 150, or 60 while

drafting Editorial); Cohn Dep. at 46:11-50:20 (testifying that she did not recall working on Pl.

Ex. 10, 11, 12, 60, 61); id. at 48:14-17; 51:7-18 (testifying that she cannot recall individual

columns because of the volume she has edited over years working as an editor).

       Plaintiff’s Response: Disputed. Plaintiff OBJECTS to this statement concerning

Bennet’s, Williamson’s, and Cohn’s recollection of editing, drafting, and reading prices from

The Times because although they turned over their search and browsing history from June 14,

2017 to counsel for The Times, The Times failed and refused to produce that documentation in

response to discovery requests served by Plaintiff, and The Times refused to produce documents

Plaintiff requested concerning who edited, drafted, and researched the pieces Defendants cite in

this statement. [Bennet Depo. 293:21-294:4; Cohn Depo. 78:21-79:25; Williamson Depo. 127:1-

130:13] Moreover, Bennet’s testimony about what he recalls reading lacks credibility and cannot

be accepted as true. Palin, 940 F.3d at 812. As set forth in paragraphs 112-136, above, Bennet

likely read The Atlantic articles about the Loughner shooting. Bennet also testified he regularly




                                                 103
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 104 of 228




read The Times. (Bennet Depo. 104:25-105:18) Williamson testified she recalled the results of

the research Bennet asked her to conduct concerning the Loughner shooting, based on which she

knew she could not say there was a clear and direct link between the map circulated by Sarah

Palin’s political action committee and the Loughner shooting (Williamson Depo 143:2-24).

       Defendants’ Reply: There is not genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those and other irrelevant facts. See Def.

Reply to Paragraph 112, 119.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).

       Plaintiff’s response also mischaracterizes Williamson’s testimony. Williamson did not

testify “that she knew she could not say there was a clear and direct link between the map

circulated by Sarah Palin’s political action committee and the Loughner shooting,” as Plaintiff

contends, but that she knew there was a debate over the possible link and reported on that debate

in her draft, rather than any specific finding. See Reply to Paragraph 41, above.

       Plaintiff first asked for Williamson’s search history on May 18, 2020, after the




                                                104
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 105 of 228




conclusion of the first day of her deposition, and Defendants responded that they would look into

it. Plaintiff formally requested Williamson’s and four other witnesses’ search histories for the

first time on June 4, 2020, by letter. Defendants objected on the grounds that search histories

were not responsive to Plaintiff’s document requests, were not relevant to the claims in the case,

and that the burden or expense associated with the production outweighs its likely benefit.

Plaintiff did not seek to compel production or otherwise follow up on this request. See Def.

Reply to Paragraph 42.



       140.    Bennet does not recall reading and was not at the time of publication of the

Editorial aware of having read any of the articles cited by Palin that purportedly demonstrate a

consensus that the Loughner Shooting was not in any way caused by the Crosshairs Map.

Bennet Decl. ¶ 10; Hr’g Tr. 21:15-22:1; 26:13-27:1, 59:2-24; 63:20-67:12; Bennet Dep. 122:15-

22; 123:23-124:6; 132:3-11; 134:10-15.

       Plaintiff’s Response: Plaintiff OBJECTS and Defendants should be precluded from

arguing about what Bennet recalls or reviewed because they refused to produce his browsing and

search history from June 14, 2017. [Bennet Depo. 104:25-105:18] Also, Bennet’s testimony

about what he recalls reading lacks credibility and cannot be accepted as true. Palin, 940 F.3d at

812. Moreover, Bennet conceded at his deposition that he “regularly read” The Atlantic in 2011

and “must have read at least several” of articles about the Loughner Shooting published on The

Atlantic’s website because he “was a regular reader of The Atlantic’s website both because [he]

was interested in it as a reader and because [he] would try to keep [his] eye on it for purposes of

commenting to our editor about what [he] liked and didn’t like,” and Bennet described himself as

“consuming [The Atlantic’s] site.” (See Paragraphs 112-136, above.) Also, Bennet knew




                                                105
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 106 of 228




Williamson’s draft was the embodiment of the research she conducted about the Loughner

shooting, including the research Bennet specifically requested concerning any link to incitement

(Bennet Depo 262:17-263:17).

       Defendants’ Reply: Plaintiff’s response does not set forth any specific facts to dispute

this paragraph, as required by Local Rule 56.1(c), but instead makes arguments about the

implications of those and other irrelevant facts. See Def. Reply to Paragraph 41 (regarding

Williamson’s testimony about her research), 112 (regarding Bennet’s role at The Atlantic).

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).

       Plaintiff first asked for Bennet’s search history on June 4, 2020. Defendants objected on

the grounds that search histories were not responsive to Plaintiff’s document requests, were not

relevant to the claims in the case, and that the burden or expense associated with the production

outweighs its likely benefit. Plaintiff did not seek to compel production or otherwise follow up

on this request. See Def. Reply to Paragraph 42.




                                                106
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 107 of 228




        141.    Palin also alleged that Bennet had “reason to be personally hostile toward Palin,

her political party, and her pro-gun stance,” namely that Bennet’s brother is a Senator from

Colorado who was endorsed by House members whose districts had been targeted by the

Crosshairs Map, that a man had threatened to attack Sen. Bennet’s offices in the days before the

Loughner Shooting, that both Bennets had become advocates for gun control, and that Palin had

endorsed Sen. Bennet’s opponent in 2016. Am. Compl. ¶ 50; Palin, 940 F.3d at 814.

        Plaintiff’s Response: Undisputed, however the referenced allegations speak for

themselves.

        Defendants’ Reply: None.



        142.    Bennet does not recall speaking with his brother about the threat to his office, and

it was not the sort of topic about which they typically would speak. Bennet Dep. at 145:5-15.

        Plaintiff’s Response: Disputed. Bennet’s testimony about what he recalls reading lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, with respect to the

threat on his brother’s office, Bennet testified that he did, in fact, recall a threat on his brother’s

office: “I remember an arrest was made -- I mean, I remember a threat. I remember this incident.

I just didn’t remember when it took place.” [Doc. No. 41-34, 8/16/17 Hr’g. Trans. 69:10-18]

This is not surprising because Bennet conceded such threats are a “big deal.” [Vogt Decl. Ex. 4,

Bennet Depo 145:16-146:14]

        Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and references additional, but not

contradictory, testimony.




                                                  107
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 108 of 228




       The response also misstates Bennet’s testimony, which reads as follows:

               Q: Q. Two days before the Tucson shooting [Sen. Bennet’s] office
               was threatened, was it not?

               A: I don't remember that, but if you say it's true, I'm sure it is.

                                              …
               Q: Does [Ex. 14] refresh your memory?

               A. No. No. I'm sorry. I remember an arrest was made – I mean, I
               remember a threat. I remember this incident. I just didn't remember
               when it took place.

Hr’g Tr. 68:23-69:1. 69:15-18. At deposition, Bennet also testified as follows:

               Q: Do you recall having any conversations with your brother
               about him receiving a death threat?

               A: No.

               Q: Is that the type of thing that you all might have talked about?

               MR. BROWN:· Object to the form, but you can answer.

               A: I don't recall ever talking to my brother about death threats
               against him, actually.· So I guess -- I guess the answer's no, we
               wouldn't typically talk about it.

               Q: Have you ever received a death threat?

               A: I mean, I don't know what you would -- I -- I have -- a number
               of my colleagues receive death threats regularly, I would say. The
               Times has received threats.· You know, I've been physically
               attacked doing my job, whether it was -- amounted to a death
               threat or not.· I have been shot at doing my job. I was the subject
               of an attempted kidnapping in the Gaza Strip once. I don't know,
               does that count as a death threat?

               I just think it's -- you know, I think the language that people use
               these days, the stuff that I see that comes to our people, that goes to
               politicians -- you see, like Sarah Palin and others, I mean, I just
               abhor it. It's terrible.

               Q: It's a big deal, right?




                                                 108
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 109 of 228




               A: I think it's a big deal.

Vogt Decl. Ex. 4, Bennet Dep. 145:5-146:8.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       143.    Bennet does not recall that Sen. Bennet had given a floor speech about gun

violence. Bennet Dep. at 163:11-13.

       Plaintiff’s Response: Disputed. Bennet’s testimony about what he recalls reading lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, it is highly suspect

that Bennet would not recall his brother giving a speech during the filibuster immediately after

the Pulse Nightclub shooting, when his Editorial Board wrote about the filibuster and the Pulse

shooting, and gun control was one of Bennet’s hot button issues. [Vogt Decl. Ex. 4, Bennet Depo

163:20-23, 164:4-165:16; Vogt Decl. Ex. 162, PL Depo Ex. 286]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.




                                                109
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 110 of 228




       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       144.    Bennet was unaware at the time he wrote the Editorial that Palin had endorsed

Michael Bennet’s opponent in his 2016 senate race. Hr’g Tr. at 70:24-71:10.

       Plaintiff’s Response: Disputed. Bennet’s testimony about what he recalls reading lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812. Moreover, when asked, “You

are saying you didn’t know when you wrote the editorial that Sarah Palin had endorsed your

brother’s opponent?” Bennet conceded “If I had known that, I didn’t remember it. That’s all I’m

saying. It doesn’t surprise me, certainly.” [Doc. No. 41-34, 8/16/17 Hr’g Trans. 71:6-10]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, testimony.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility




                                                110
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 111 of 228




and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       145.    Bennet was unaware at the time he wrote the Editorial that the Crosshairs Map

had included among targeted districts those of two lawmakers who had endorsed his brother.

Hr’g Tr. at 70:19-23.

       Plaintiff’s Response: Disputed. Bennet’s testimony about what he recalls reading lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.




                                                111
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 112 of 228




1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       146.    Bennet was unaware at the time he wrote the Editorial that Giffords’ PAC had

endorsed Senator Bennet. Hr’g Tr. at 71:11-17.

       Plaintiff’s Response: Disputed. Bennet’s testimony about what he recalls reading lacks

credibility and cannot be accepted as true. Palin, 940 F.3d at 812.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       147.    Linda Cohn testified that Bennet was “very concerned [about] the epidemic of

gun violence,” but the issue was not a “big focus” of his. Cohn Dep. at 113:11-21.

       Plaintiff’s Response: Undisputed Bennet was “very concerned [about] the epidemic of




                                                112
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 113 of 228




gun violence.” Cohn’s referenced testimony about a “big focus” is irrelevant because Bennet

himself testified issues involving gun control were “important to [him] personally. [Vogt Decl.

Ex. 4, Bennet Depo 165:5-7]

       Defendants’ Reply: Plaintiff’s response does not set forth any specific facts to dispute

this paragraph, as required by Local Rule 56.1(c), but instead makes arguments about the

implications of those fact and adds additional, but not contradictory, testimony.



       148.    In response to a subpoena from Palin, Sen. Bennet stated that a reasonable search

had discovered no communications with his brother James Bennet regarding threats made against

his office in January 2011. Sullivan Decl. ¶ 33, Ex. 32 at No. 7 (Non-Party Michael Bennet’s

Responses and Objections to a Subpoena from Plaintiff (“Sen. Bennet R&O”)).

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       149.    In response to a subpoena from Palin, Sen. Bennet stated that a reasonable search

had discovered no communications with his brother, James Bennet, concerning Sen. Bennet’s

speeches on gun control. Sen. Bennet R&O Nos. 8-9.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       150.    Bennet did not write, edit, or comment on any of Sen. Bennet’s speeches on gun

control. Bennet Dep. at 62:25-63:6.

       Plaintiff’s Response: Disputed. Bennet testified he could not “remember” editing his




                                               113
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 114 of 228




brothers’ speeches on gun control. [Vogt Decl. Ex. 4, Bennet Depo 62:25-63:6] Moreover, his

testimony about his involvement with his brother’s speeches on gun control lacks credibility and

cannot be accepted as true. Palin, 940 F.3d at 812. Bennet also admitted to being directly

involved in his brother’s political career [Id., Bennet Depo 63:7-16]

        Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), because

the cited passage is not to the contrary. When asked, “Have you ever edited any of your

brother’s speeches that related to issues involving the second amendment?” Bennet testified,

“No.” Vogt Decl. Ex. 4,, Bennet Dep. 62:25-63:4. When asked again, “or gun control?” Bennet

testified, Not that I remember, no, I don’t think so.” Id. at 63:5-6.

        Instead, the response adds unrelated allegations that misstate Bennet’s testimony. Bennet

did not testify to being “directly involved in his brother’s political career,” but rather, testified

that his involvement was limited to editing “a couple speeches” and briefly keeping his brother

company during his first Senate campaign in 2010. Id. at 62:13-63:24. The cited testimony and

subsequent lines read:

                Q: Were you involved in your brother's 2010 election campaign at
                all?

                A: I got permission from my boss then, David Bradley, to go out
                for the last couple of weeks of that campaign and I just
                accompanied him.· I rode around with him in the final two weeks
                of the campaign.· So I was involved then.

                Q: You went to, like, campaign stops and things like that?

                A: Yes.

                Q: And why did you do that?

                A: Just to keep him company.




                                                  114
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 115 of 228




                  Q: And did you do that in any other campaigns?

                  A: No, I don't think so.· I went out to Colorado during his second
                  campaign, but I didn't -- I didn't do the same thing.· I mean, just for
                  a visit, but I didn't -- I didn't do the same thing, no.

Id. at 63:7-24.

       Plaintiff’s objection misstates the Second Circuit’s ruling in Palin, 940 F.3d at 812,

which spoke to the propriety of determining credibility on a motion to dismiss, not the credibility

and admissibility of Bennet’s testimony. The Court can and should consider Bennet’s testimony.

Bennet’s testimony as to his beliefs and understanding is admissible evidence, not “conclusory

statement[s].” Moreover, Plaintiff’s conclusory argument that Bennet’s testimony lacks

credibility does not create a genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986); Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995) (“The party opposing summary judgment may not rely simply on conclusory statements or

on contentions that the affidavits supporting the motion are not credible”).



       151.       In response to a subpoena from Palin, Sen. Bennet stated that a reasonable search

had discovered no communications with his brother, James Bennet, concerning Palin’s

endorsement of Sen. Bennet’s political opponent in 2016. Sen. Bennet R&O No. 10.

       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       152.       In response to a subpoena from Palin, Sen. Bennet stated that a reasonable search

had discovered no communications with his brother, James Bennet, concerning gun control or

gun legislation. Sen. Bennet R&O No. 13.




                                                   115
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 116 of 228




       Plaintiff’s Response: Undisputed.

       Defendants’ Reply: None.



       153.    As Editor of The Times’s opinion section, Bennet sought to expand the range of

voices represented, including by adding more conservative writers or contributors. Bennet Dep.

at 200:4-21; 209:22-210:24.

       Plaintiff’s Response: Disputed for the reasons more fully explained in Paragraphs 251-

262, below.

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts. See also Defendants’ Response

to Paragraphs 251-62, below.



       154.    Palin concedes that, at the time the Editorial was published, “reasonable people

could have interpreted either way” whether there was a “connection between the crosshairs map

and Jared Loughner’s motivation.” Palin Dep. at 195:14-20.; id. at 195:24-196:2 (“I guess it’s

tough for me to judge whether the public believed that there was a consensus out there as to

motivation of Jared.”).

       Plaintiff’s Response: Disputed. Defendants’ statement is incorrect and incomplete, as

shown by Palin’s full testimony on pages 194-196 of her deposition. [Vogt Decl. Ex. 9]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but




                                                116
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 117 of 228




instead makes arguments about the implications of those facts and adds additional, but not

contradictory, testimony.



       155.    Palin concedes that, following some initial reporting that connected the Crosshairs

Map and Loughner Shooting, “obviously there was not the clarification made even within The

New York Times team in those years” that no such connection existed because “otherwise why

would The New York Times have said it again” in the Editorial in 2017. Palin Dep. at 201:2-6.

       Plaintiff’s Response: Disputed. Defendants’ statement is incorrect and incomplete, as

shown by Palin’s full testimony on pages 198-201 of her deposition. [Vogt Decl. Ex. 9]

       Defendants’ Reply: There is no genuine factual dispute. Plaintiff’s response does not

set forth any specific facts to dispute this paragraph, as required by Local Rule 56.1(c), but

instead makes arguments about the implications of those facts and adds additional, but not

contradictory, testimony.



              PLAINTIFF’S COUNTERSTATEMENT OF MATERIAL FACTS

                                            The Times

       156.    The New York Times is regarded as the “Paper of Record,” reflecting the

considerable weight and influence attributed to the “voice” of The Times. [Vogt Decl. Ex. 166

(NYT Innovation Report) at p. 22; see also Vogt Decl. Ex. 182, 183]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).




                                                117
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 118 of 228




       157.    The Times publishes one of the oldest and most widely circulated print papers in

the United States. [Vogt Decl. Ex. 159 (NYT 2019 Annual Report) at p. 6]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       158.    Over the past decade, The Times has been transitioning to a subscription-first,

mobile-first content provider primarily dependent on digital subscriptions and digital advertising

to generate revenue. [Id. at pp. 2, 6-7; Vogt Decl. Ex. 166 at pp. 82-84]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       159.    In its 2014 Innovation Report, The Times recognized it had fallen behind in a

“critical area” in the digital age: “the art and science of getting our journalism to readers.” [Vogt

Decl. Ex. 166, p. 4]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).




                                                 118
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 119 of 228




       160.    The Times also acknowledged ‘[t]he realities of a cluttered Internet and distracted

mobile world require extra effort to get our journalism to readers.” [Id. at p.7]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       161.    The Times was under attack by news “startups” trying to “disrupt” its industry

using new technology to offer cheaper and inferior alternatives, such as Huffington Post, Vox,

Business Insider, Buzzfeed, Politico, and Twitter. [Id. at p. 17]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       162.    To compete in this challenging digital landscape, The Times shifted its focus from

journalism to “audience development” through strategies such as promotion and distribution

through social media and mobile platforms, tagging, search engine optimization, and similar

methods of engaging readers. [Id. at pp. 24, 26] During that process, The Times integrated its

journalism with its “business side.” [Id. at pp. 60-61]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants




                                                119
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 120 of 228




also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).

       Plaintiff’s statement also mischaracterizes the document on which it relies. The Times

did not and has not “shifted its focus from journalism” or “integrated” its journalism and

business divisions, like Plaintiff contends. As the document from which Plaintiff quotes states,

               The New York Times is winning at journalism. Of all the
               challenges facing a media company in the digital age, producing
               great journalism is the hardest. Our daily report is deep, broad,
               smart and engaging— and we’ve got a huge lead over the
               competition. At the same time, we are falling behind in a second
               critical area: the art and science of getting our journalism to
               readers. We have always cared about the reach and impact of our
               work, but we haven’t done enough to crack that code in the digital
               era. . . . Our core mission remains producing the world’s best
               journalism. But with the endless upheaval in technology, reader
               habits and the entire business model, The Times needs to pursue
               smart new strategies for growing our audience.

Vogt Decl. Ex. 166, p. 3.



       163.    The Times also decided to be more “aggressive” in promoting itself and

implementing its competitors’ standard practices for maximizing traffic. [Id. at p. 95]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Plaintiff’s statement also mischaracterizes the document on which it

relies. The cited passage states that “other companies are aggressively bringing in digital talent.”

Vogt Decl. Ex. 166 at 95.




                                                120
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 121 of 228




       164.    During its digital-transition, The Times began developing artificial intelligence-

based tools that helped them determine what content to publish and promote on social media and

summarized what The Times audience was reading so it could target certain topics and connect

topics with readers. [Vogt Decl. Ex. 168]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Plaintiff’s statement also mischaracterizes the document on which it

relies. The press release cited by Plaintiff refers to advertising technology developed and

utilized by The Times’ Advertising & Marketing Group for advertising placement; it does not

state that not The Times published AI tools to help them “determine what content to publish.”



       165.    Among these tools, The Times developed “Project Feels,” an artificial

intelligence model that predicts readers’ emotional response to content The Times publishes

[Vogt Decl. Ex. 169; Vogt Decl. Ex. 5; Stile Depo 46:22-47:6], and “ReaderScope,” an AI-

driven data insights tool that summarizes what The Times’ audience is reading and uses that data

to visualize interest in certain topics. [Id. ; Vogt Decl. Ex. 5, Stile Depo 44:20-45:16]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). There is no

evidence that any Times employee used these tools in connection with the Editorial. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).




                                                121
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 122 of 228




       166.    The Times data strategy team also built “Blossom Bot,” a digital tool that predicts

how articles and posts will perform on social media and suggests which stories should be

promoted by drawing from enormous stores of data including information on story content and

performance metrics on social media. [Vogt Decl. Ex. 15, PL Depo Ex. 272; Stile Depo 88:15-

17]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). There is no

evidence that any Times employee used this tools in connection with the Editorial. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants do not dispute that The Times has a digital tool called

“Blossom Bot” but deny Plaintiff’s characterization, which is not supported by any admissible

evidence.



       167.    The Times also developed an in-house data analytics dashboard, “Stela,” a tool

that pulls in data from multiple sources and presents it in one place (a dashboard or “view”), with

simplified visuals and non-jargony categories catered towards journalists to help reporters and

editors get feedback on the things they are being asked to do online, such as tweaking headlines

and promoting stories on social media. [Vogt Decl. Ex. 165, PL Depo Ex. 293 at pp. 1-3; Vogt

Decl. Ex. 5, Stile Depo 27:20-28:17, 29:22-30:12]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

There is no evidence that any Times employee used this tool in connection with the Editorial.

Defendants do not dispute that The Times has a data analytics dashboard called Stela, which




                                               122
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 123 of 228




“will show the pageviews of a given article over time, Vogt Decl. Ex. 5, Stile Dep. 28:4-6, but

dispute the remaining allegations in this statement, which are not supported by admissible

evidence.



       168.    Stela pulls in data from The Times’ desktop and mobile websites, as well as all of

The Times’ mobile apps, as well as third-party data sources like Google analytics and Chartbeat,

to provide data on specific articles, such as pageviews, referrals, top comments from social

media, information on what social posts are performing the best, and the “conversation”

surrounding a story. [Vogt Decl. Ex. 165, PL Depo Ex. 293 at p. 4; Vogt Decl. Ex. 5, Stile Depo

31:14-43:18]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

There is no evidence that any Times employee used this tool in connection with the Editorial.

Defendants do not dispute that The Times has a data analytics dashboard called Stela, but dispute

the remaining allegations in this statement, which are not supported the cited testimony or any

other admissible evidence. See Vogt Decl. Ex. 5, Stile Dep. 33:13-34:19 (testifying that Stela

does not pull in data from Chartbeat, Google Analytics, or other third parties, but is “primarily

powered from our internal system”).



       169.    The Times uses these tools for content strategy—deciding which topics to write

about and promote on social media. [Vogt Decl. Ex. 169]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). There is no




                                                123
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 124 of 228




evidence that any Times employee used this tool in connection with the Editorial. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       170.    The Times actively promotes content in several ways, such as on its social media

accounts (i.e. Facebook and Twitter), homepage, through news alerts and newsletters, and

similar strategies. [Vogt Decl. Ex. 159 at pp. 46-49]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants do not dispute that The Times promotes content in the

specified ways but object to the phrase “similar strategies” as unclear and ambiguous.



       171.    As The Times was transitioning from a traditional print publication to primarily a

digital platform, it also eliminated its Public Editor position—which was responsible for holding

The Times accountable for its journalism ethics and standards—and replaced it with a “Reader

Center,” described as “faux-accountability” system. [Vogt Decl. Ex. 153 (“The Public Editor

Signs Off”); Vogt Decl. Ex. 154, (“Reader Center Already Proving a Step Backward”); Vogt

Decl. Ex. 171, Ingber Depo Ex. D; Vogt Decl. Ex. 155]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).




                                               124
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 125 of 228




                                         The Editorial Board

        172.    The Editorial Board represents the “loud and far-reaching voice” of The Times.

[Vogt Decl. Ex. 11; PL Depo. Ex. 1 at p. 4]

        Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).

        Plaintiff’s statement also mischaracterizes the document on which it relies. The cited

exhibit itself states, “[t]he editorial board is the voice of its board, its editor and the publisher of

The Times. . . . [I]t is most emphatically NOT the voice of the newsroom, which is run by

Executive Editor Bill Keller and is entirely separate from my department.” Vogt Dec. Ex. 11.



        173.    In 2017, The Times’ Editorial Board was comprised of 16 experienced journalists

with varying focuses of expertise, led by its editor, James Bennet (“Bennet”). [FAC ¶¶ 33-34]

        Defendants’ Response: Undisputed, though Defendants object to this statement because

it is not supported by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



        174.    In June 2017, the Editorial Board members and Opinion staff included, among

others, the following individuals who worked on “America’s Lethal Politics”:

                a.      Bennet: the editorial page editor of The New York Times, in charge of the
                        Opinion department. [Vogt Decl. Ex. 209 at p.1]

                b.      Robert B. Semple Jr. (“Semple”): Editorial Board Member who served as
                        an Associate Editor and senior statesman of the Editorial department, who
                        “had worked at The Times for 50·years-ish, if not more [and]... at that
                        point, he was technically an editor of the -- for the page, but he read and
                        shaped the language in a lot of our editorials with Linda [Cohn] and Nick



                                                  125
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 126 of 228




                        [Fox], I guess, at that point.” Semple since retired from The Times. [Id.
                        pp. 1-2; Vogt Decl. Ex. 7, Lett Depo 43:5-12, 77:4-13; Vogt Decl. Ex. 6,
                        Cohn Depo 14:19-24];

               c.       Linda Cohn (“Cohn”): Editorial Board Member who served “as an editor
                        at the Editorial page since 1988, beating the arrival of the Internet by years
                        [who] worked with Op-Ed columnists, most recently Paul Krugman and
                        Ross Douthat. She retired in November 2017. [Vogt Decl. Ex. 209, p. 2;
                        Vogt Decl. Ex. 6, Cohn Depo 12:10-14:9, 11:20-12:2];

               d.       Nick Fox (“Fox”): Editorial Board Member who served as an Editor at the
                        Editorial page and had worked for The Times since 1995. [Vogt Decl. Ex.
                        209, p. 2; Lett Depo 43:5-12];

               e.       Jesse Wegman: Editorial Board Member who joined the board in 2013 and
                        who’s expertise included The Supreme Court and Legal Affairs. [Vogt
                        Decl. Ex. 209, p. 4];

               f.       Elizabeth Williamson (“Williamson”): Editorial Board Member who
                        joined the board in 2015 and focused on National Politics and Congress
                        [Vogt Decl. Ex. 209, p. 5] Before joining The Times, Williamson worked
                        as a reporter for the Wall Street Journal’s Washington D.C. special
                        projects team, writing features about national politics and the culture of
                        Washington. [Id.]

               g.       Eileen Lepping (“Lepping”): Researcher for Editorial Board since 2007,
                        who served as the “main” fact-checker in 2017. [Vogt Decl. Ex. 2,
                        Lepping Depo 18:18-20:15; Vogt Decl. Ex. 7, Lett Depo 28:13-19]

               h.       Phoebe Lett (“Lett”): Editorial Board research, administrative, and
                        editorial assistant who performed various administrative tasks and helped
                        fact-check pieces. [Vogt Decl. Ex. 7, Lett Depo 23:17-25:10, 27:4-28:4;
                        Vogt Decl. Ex. 172, Lett Depo Ex. A; Vogt Decl. Ex. 6, Cohn Depo 16:5-
                        7]

       Defendants’ Response: Undisputed.



       175.    Cohn, Lepping, Lett, Bennet, and Fox “were all on the team that took the writing

and edited it, fact checked it, had it copy edited, and ready to be published.” [Vogt Decl. Ex. 7,

Lett Depo 76:19-77:3]

       Defendants’ Response: Undisputed.



                                                 126
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 127 of 228




                               The Times Professed Journalistic Standards

        176.     The Times admittedly holds itself to a higher standard of care with respect to

seeking and publishing the truth. [Vogt Decl. Ex. 159, PL Depo Ex. 280 at p. 1 (“Our mission

[is] to seek the truth...”)]

        Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants also object to the phrase “higher standard of care”” as a

legal term of art and ambiguous in this context.

        It is undisputed that The Times seeks and endeavors to publish the truth. The actual

quotation, from which Plaintiff excerpts, reads as follows:

                 “Independent journalism is the foundation of everything we do as a
                 company. It’s the heart of our mission to seek the truth and help
                 people understand the world. It’s the core of our business strategy
                 to make journalism so good that it’s worth paying for. But it’s
                 more than that. It’s the foundation of our democracy, and it’s the
                 reason all of us are here, working so hard to support an informed
                 and engaged public.” – A. G. Sulzberger, Publisher

Vogt Decl. Ex. 159 at 1.



        177.     “The central mission of The New York Times is to help people understand the

world by providing them with trustworthy, deeply reported, independent and timely news and

information.” [Id. at p. 2]

        Defendants’ Response: Defendants do not dispute that The Times seeks to provide its

readers with trustworthy, deeply reported, independent and timely news and information, but

Defendants object to this statement because it is not material to Defendants’ Motion for




                                                  127
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 128 of 228




Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants also object to this

statement because it is not supported by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A),

56(c)(2).



       178.    The Times holds itself to “the highest standards of journalistic ethics.” [Vogt

Decl. Ex. 12, PL Depo Ex. 2 at p. 2]

       Defendants’ Response: Defendants do not dispute that, “In keeping with its solemn

responsibilities under the First Amendment, The Times strives to maintain the highest standards

of journalistic ethics,” but Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       179.    The Times’ adopted standards apply to the newsroom and opinion section alike.

[Id., PL Depo Ex. 2 at p. 2 (“These guidelines generally apply to all members of the news and

editorial departments whose work directly affects the content of the paper...”)]

       Defendants’ Response: Undisputed, but Defendants object to this statement because it is

not material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R.

56.1(a). Defendants also object to this statement because it is not supported by any admissible

evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       180.    In June 2017, The Times and Bennet were bound by The Times’ Ethical

Journalism Handbook of Values and Practices for the News and Editorial Departments [Vogt




                                                 128
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 129 of 228




Decl. Ex. 12, PL Depo Ex. 2] and the Guidelines on Integrity [Vogt Decl. Ex. 13, PL Depo Ex.

3; Vogt Decl. Ex. 4, Bennet Depo 70:24-73:12]

       Defendants’ Response: Defendants do not dispute that Ethical Journalism and

Guidelines on Integrity guide The Times, but dispute Plaintiff’s characterization of the cited

testimony and document and dispute that Guidelines on Integrity specifically applied to Bennet

or the opinion division. See Defendants’ Reply to Paragraph 4, above.



       181.    When it comes to facts—verifiable pieces of information—editorials are no

different than any other article in The Times—the Editorial Board’s policy is that if something is

represented as a fact, it has to be correct. [Vogt Decl. Ex. 11, PL Depo Ex. 1 at p. 3; Vogt Decl.

Ex. 6, Cohn Depo 29:5-10]

       Defendants’ Response: Undisputed.



       182.    The Times’ Editorial Department “ensures” facts are correct “[t]he same way the

newsroom does, by reporting.” [Vogt Decl. Ex. 11, PL Depo Ex. 1 at p. 2]

       Defendants’ Response: Undisputed, but Defendants object to this statement because it is

not material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R.

56.1(a). Defendants also object to this statement because it is not supported by any admissible

evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       183.    The Editorial Board relies upon the news pages of The Times (and other papers)

for facts to support editorials. [Vogt Decl. Ex. 11; Vogt Decl. Ex. 2 Lepping Depo 77:11-78:15]




                                                129
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 130 of 228




       Defendants’ Response: Undisputed, except that Defendants dispute any suggestion that

the Editorial Board conducts research exclusively through these means. Defendants object to

this statement because it is not material to Defendants’ Motion for Summary Judgment. See Fed.

R. Civ. P. 56; L.R. 56.1(a). Defendants also object to this statement to the extent it relies on

documents that are not admissible as evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       184.    Editorial Board writers have the first and primary responsibility for fact-checking,

although they are “backed up” by the editors who edit their editorials, staff researchers and copy

editors. [Vogt Decl. Ex. 1, PL DEPO EX 1 at p. 4; Vogt Decl. Ex. 6, Cohn Depo 29:13-31:19;

Vogt Decl. Ex. 2, Lepping Depo 25:3-6; Vogt Decl. Ex. 3, Williamson Depo 68:1-6]

       Defendants’ Response: Undisputed.



       185.    With respect to the Editorial at issue in this case, Bennet was responsible for fact-

checking the portions he re-wrote. [Vogt Decl. Ex. 3, Williamson Depo 67:14-68:6]

       Defendants’ Response: Disputed, to the extent this statement mischaracterizes

Williamson’s testimony, which read as follows:

               Q: And, so, would Mr. Bennet have been responsible for fact
               checking the portions that he rewrote?
               A. He would be responsible for checking the portions that he
               wrote as assisted by the fact checkers, yes.

Vogt Decl. Ex. 3, Williamson Dep. 68:1-6.



       186.    The relevant policies governing The Times and Bennet from the Ethical

Journalism Handbook (PL DEPO EX 2) provide:




                                                130
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 131 of 228




               A.      “DUTY TO READERS”: “In print and online, we tell our readers the
                       complete, unvarnished truth as best we can learn it. It is our policy to
                       correct our errors, large and small, as soon as we become aware of them.
                       [Vogt Decl. Ex. 12 at p. 5]

               B.      “FAMILY TIES”: A spouse or companion who runs for public office
                       would obviously create the appearance of conflict for a political reporter
                       or an editor involved in election coverage. A brother or daughter in a high-
                       profile job on Wall Street might produce the appearance of conflict for a
                       business reporter or editor...To avoid such conflicts, staff members may
                       not write about people to whom they are related by blood or marriage or
                       with whom they have close personal relationships, or edit material about
                       such people or make news judgments about them. [Id. at p. 24]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).

       Defendants do not dispute the contents of Ethical Journalism and Guidelines on Integrity,

but dispute Plaintiff’s characterization of these documents and dispute that Guidelines on

Integrity specifically applied to Bennet or the opinion division.



       187.    The Guidelines On Integrity provide that “it is imperative that The Times and its

staff maintain the highest possible standards” and practice daily journalism which must be

“beyond reproach” (PL Depo Ex. 3 at p. 1) including the following specific practices:

               a.      Fact Checking: Writers at The Times are their own principal fact checkers
                       and often their only ones...If deadline pressure requires skipping a check,
                       the editors should be alerted with a flag like “desk, please verify,” but
                       ideally the writer should double back for the check after filing; usually the
                       desk can accommodate a last-minute repair... [Vogt Decl. Ex. 13 at pp. 2-
                       3]
               b.      Corrections: Because our voice is loud and far-reaching, The Times
                       recognizes an ethical responsibility to correct all its factual errors, large
                       and small...any complaint should be relayed to a responsible supervising
                       editor and investigated quickly. If a correction is warranted, fairness



                                                131
        Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 132 of 228




                       demands that it be published immediately. In case of reasonable doubt
                       or disagreement about the facts, we can acknowledge that a statement
                       was “imprecise” or “incomplete” even if we are not sure it was wrong.
                       [Vogt Decl. Ex. 13 at pp. 3-4 (emphasis added)]

        Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).

        Plaintiff’s statement also mischaracterizes the document on which it relies. Certain of

Plaintiff’s ellipses have altered the meaning of paragraph a by implying that deadline pressure

permits all fact-checking to be skipped. This is not so. The paragraph actually reads, in pertinent

part:

               Writers at The Times are their own principal fact checkers and
               often their only ones. . . . Concrete facts—distances, addresses,
               phone numbers, people’s titles—must be verified by the writer with
               standard references . . . . More obscure checks may be referred to
               the research desk. If deadline pressure requires skipping a check,
               the editors should be alerted with a flag like “desk, please verify,”
               but ideally the writer should double back for the check after filing;
               usually the desk can accommodate a last-minute repair . . . .

Vogt Decl. Ex. 13 at 3-4.

        Defendants do not dispute that Ethical Journalism and Guidelines on Integrity guide The

Times, but dispute Plaintiff’s characterization of the cited testimony and document and dispute

that Guidelines on Integrity specifically applied to Bennet or the opinion division.



        188.   Bennet confirmed he and The Times followed the policies embodied in The

Times Ethics Handbook and Guidelines on Integrity in June 2017. [Vogt Decl. Ex. 4, Bennet

Depo 70:24-71:9, 73:6-15; 74:24-75:12]




                                                132
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 133 of 228




       Defendants’ Response: Undisputed.



       189.    Bennet also confirmed he was not aware of any situation where a correction was

made that involved an issue on which there was reasonable doubt or disagreement about the facts

or where he acknowledged that a statement was imprecise or incomplete. [Id., Bennet Depo

75:20-76:10]

       Defendants’ Response: Disputed, to the extent that this statement misstatements the

cited testimony, which reads:

               Q. Were there situations involving corrections that you're aware of
               where there was reasonable doubt or disagreement about the facts,
               so you or your department acknowledged that a statement in an
               editorial was imprecise or incomplete?

               A. I don't remember if there's been an occasion like that.

Vogt Decl. Ex. 4, Bennet Dep. 76:4-10 (emphasis added). Defendants also object to this

statement because it is not material to Defendants’ Motion for Summary Judgment. See Fed. R.

Civ. P. 56; L.R. 56.1(a).



       190.    The Times’ correction policy is further explained in its Manual of Style and

Usage [Vogt Decl. Ex. 160], which provides:

               corrections. Because its voice is loud and far-reaching, The Times
               recognizes an ethical responsibility to correct all its factual errors,
               large and small (even misspellings of names), promptly and in a
               prominent reserved space in the paper. A correction serves all
               readers, not just those who were injured or complained, so it must
               be self-explanatory, tersely recalling the context and the
               background while repairing the error...If a correction is warranted,
               it should follow immediately...For the handling of more general
               lapses (those of fairness, balance and perspective), see editor’s
               notes.




                                                133
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 134 of 228




       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Plaintiff’s statement also mischaracterizes the document on which it

relies, which reads in pertinent part:

                  corrections. Because its voice is loud and far-reaching, The Times
                  recognizes an ethical responsibility to correct all its factual errors,
                  large and small (even misspellings of names), promptly and in a
                  prominent reserved space in the paper. A correction serves all
                  readers, not just those who were injured or complained, so it must
                  be self-explanatory, tersely recalling the context and the
                  background while repairing the error. A complaint from any
                  sources should be relayed to a responsible editor and investigated
                  quickly. If a correction is warranted, it should follow immediately.
                  In the rare case of a delay longer than a month, the correction
                  should include an explanation (saying, for example, how recently
                  the error was discovered, or why the checking took so long). If the
                  justification is lame or lacking, the correction should acknowledge
                  a reporting or editing lapse.
                  ...
                  For the handling of more general lapses (those of fairness, balance
                  and perspective), see editor’s notes.

Ex. 160 at 5-6.



       191.       Bennet defined an “editor’s note” as “usually not a correction of fact—although it

can be that as well...corrections are much more our standard way of addressing mistakes that are

made in the paper. And editor’s notes tend to be reserved for those occasions, I think, when The

Times is addressing a body of work, like the Iraq war coverage.” [Vogt Decl. Ex. 4, Bennet Depo

76:21-77:10]

       Defendants’ Response: Undisputed, except that the cited testimony reads, in full, as

follows: “An editor's note is usually not a correction of fact -- although it can be that, as well.




                                                   134
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 135 of 228




We've done editor's notes for things like --from my memory, anyway, reflecting on the tone and

tenor of The Times' Iraq war coverage when an editor wanted to express regret about it, I think.”

Vogt Decl. Ex. 4, Bennet Depo 76:22 – 77:3. Defendants object to this statement because it is

not material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R.

56.1(a).



         192.   Following several prominent factual errors by The Times over recent years, The

Times recognized the need to slow down and fact-check its work. [Vogt Decl. Ex. 15, PL Depo

Ex. 7 (“Systemic Change Needed After Faulty Times Article,” L. Spayd, Dec. 18, 2015); Vogt

Decl. Ex. 16, PL Depo Ex. 8 (“Time, the Enemy,” A. Brisbane, Jan. 15, 2011)]

         Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).

         Plaintiff cites two columns by Margaret Sullivan and Arthur Brisbane, two former Public

Editors of The Times, who do not speak on behalf of The Times itself, and mischaracterizes

those columns. Neither Sullivan nor Brisbane write that The Times does not “fact check its

work.”



         193.   Bennet likewise held himself to the principle that “a writer must listen carefully,

question everybody’s assumptions, including his own.” [Vogt Decl. Ex. 112, PL Depo Ex. 191 at

p. 2; Vogt Decl. Ex. 4, Bennet Depo 68:2-69:13]

         Defendants’ Response: Defendants do not dispute Bennet’s testimony, which reads:




                                                135
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 136 of 228




               Q: There's a quote attributed to you in this·writer piece that we
               started looking at, Exhibit 191. It's about in the middle of the page
               on the cover page of the article.· It says, "'Charlie impressed upon
               me that nobody is 100 percent right.· So a writer must listen
               carefully, must question everybody's assumptions, including his
               own,' Bennet says." Do you see that?
               A: Yeah, I do.

               Q: Is that a correct quote from you?

               A: I don't know that it's an absolutely correct quote.· It's the kind
               of thing I would say. It's a sentiment that I certainly recognize.

               Q: Is that the way that you practice journalism?

               A: It's the way I aspire to practice journalism.

Vogt Decl. Ex. 4, Bennet Dep. 68:2-19.



       194.    Ultimately, Bennet acknowledged he is responsible for the accuracy of each and

every editorial published by The Times, particularly the editorials which he authors and edits.

[Vogt Decl. Ex. 4, Bennet Depo 13:8-24; Vogt Decl. Ex. 3, Williamson Depo 65:16-68:6]

       Defendants’ Response: Disputed. Plaintiff’s statement mischaracterizes the cited

testimony, which states as follows:

               Q: When you say you oversee all of the editorial page, what do
               you mean by “oversee”?

               A: I'm the -- I'm the ultimate manager of the department; the
               decision maker, in the end, of the department; and I'm ultimately
               responsible for the journalism that we produce. That doesn't mean
               I write everything that we do, commission every story, edit every
               story. In fact, I don't, only a very small number of them.· But I'm
               the person who hires the people who do that work. I don't review
               every one of those people, but I review ultimately all the managers
               of those people and I'm the -- I'm the, effectively, the editor-in-
               chief of the opinion journalism, I guess. Maybe that's not a helpful
               comparison, but I -- I'm the ultimate -- you know, I'm the top editor
               with the ultimate responsibility for our work.




                                                136
         Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 137 of 228




                Q: Do you personally review all of the pieces that are published in
                the editorial section?

                A: No.

                Q: Do you personally approve every piece before it's published?
                A: No.

                Q: Are you aware of all of the pieces that are published in the
                editorial section before they are actually published?

                A: No.

Vogt Decl. Ex. 4, Bennet Dep. 13:8-14:10; see also Paragraph 6, above.



         195.   The Times also publicly pronounced its devotion to “transparency” in its editorial

and fact-checking processes (“We should be much more transparent than we were in the past.

We should tell people how we do things. We should be open about how we make decisions.”)

[Vogt Decl. Ex. 157 at p. 2 (quoting Dean Baquet)]

         Defendants’ Response: Defendants do not dispute the quotation from Baquet, but

dispute Plaintiff’s characterization of it. Defendants also object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



                          The Times’ Subverts its Principles to Profits

         196.   In the digital landscape, The Times operates in a “highly competitive environment

where it competes for subscription and advertising revenue with both traditional and other

content providers, as well as search engines and social media platforms.” [Vogt Decl. Ex. 159 at

p. 11]



                                                 137
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 138 of 228




       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants also object to the heading of this section as it is

unsupported argument, rather than a statement of fact.



       197.    In this digital environment, The Times’ “ability to compete depends on, among

other things, audience engagement, its ability to reach new users, and its visibility on search

engines and social media platforms and in mobile app stores.” [Id. at p. 11]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       198.    As she was being ousted from The Times shortly before the Editorial was

published, The Times’ Public Editor, Liz Spayd, noted that, “Digital disruption and collapsing

business models get all the attention, but the prospect of major media losing its independence,

and its influence, ranks equally high among the industry’s perils.” [Vogt Decl. Ex. 153 (“The

Public Editor Signs Off” at p. 2]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).




                                                138
          Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 139 of 228




          199.   Spayd also recognized The Times’ elimination of its Public Editor position

showed the paper’s move away from “institutional integrity,” demonstrated an unwillingness to

seriously listen to criticism and doubt the impulses and wisdom of its inner sanctum, and was

leading to “morph[ing] into something more partisan, spraying ammunition at every favorite

target and openly delighting in the chaos.” [Id. at pp. 2-3]

          Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Plaintiff’s statement also mischaracterizes the cited document, which

states:

                 There probably hasn’t been a time in recent American history
                 when the role of the media was more important than now. The
                 Trump administration is downing in scandal, the country is
                 calcified into two partisan halves. And large newsrooms are faced
                 with a choice: to maintain an independent voice, but one as
                 aggressive and unblinking as the days of Watergate. Or to morph
                 into something more partisan, spraying ammunition at every
                 favorite target and openly delighting in the chaos.

Vogt Decl. Ex. 153 at 3. A full five paragraphs later, after extolling the virtue of independent

and non-partisan reporting by newsrooms, the document continues:

                 [A public editor is] not really about how many critics there are, or
                 where they’re position, or what Times editor can be rounded up to
                 produce answers. It’s about having an institution that is willing to
                 seriously listen to that criticism, willing to doubt its impulses and
                 challenge the wisdom of the inner sanctum. Having the role was a
                 sign of institutional integrity and losing it sends an ambiguous
                 signal: Is the leadership growing weary of such advice or simply
                 searching for a new model? We’ll find out soon enough.

Id. at 4.




                                                  139
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 140 of 228




                                    The Times Systemic Bias

       200.    The Times has a Left-leaning media bias. [Vogt Decl. Ex. 185]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants also object to the heading of this section as it

is unsupported argument, rather than a statement of fact.



       201.    The Editorial Board and Opinion pages have a Left media bias. [Vogt Decl. Ex.

186]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       202.    One review of the Editorial Board found it to be “consistently left” and “could not

find even one example of an editorial piece with a Center or Right perspective.” [Id.]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).




                                                140
         Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 141 of 228




         203.   This review concluded:

                [T]he New York Times Editorial Board never writes favorably or
                sympathetically about the Republican Party, its members and
                ideas. We found The New York Times Editorial Board engages in
                some sensationalism around issues, contributing to its Far Left
                Stance...The New York Times Editorial Board consistently
                displays a Far Left stance on policies and issues of the day.

[ Id.]

         Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



         204.   In June 2016, when she first took over as The Times’ Public Editor, Liz Spayd,

wrote about public perception about The Times’ bias—which she described as “poison.” [Vogt

Decl. Ex. 187, (“Why Readers See The Times as Liberal”)]

         Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants further object that the Public Editor does not speak on

behalf of The Times itself.



         205.   After noting that The Times’ coverage “is in fact biased,” Spayd called out The

Times’ “home page...[a]nchoring its top right corner is the Opinion section, which promotes the

columns and editorials of its mostly liberal writers.” [Id. at p. 2] “‘Readers know the difference

between opinion and news,’ you’ll often hear. I’m not sure all do, especially when the website



                                                141
        Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 142 of 228




makes neighbors of the two and social platforms make them nearly impossible to tease apart.”

[Id.]

        Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants further object that the Public Editor does not speak on

behalf of The Times itself. Plaintiff’s statement also mischaracterizes the cited document, which

makes the exact opposite point from what Plaintiff’s asserts:

               Why is it that conservatives, and even many moderates, see in The
               Times a blue-state worldview? Let’s set aside for now the core of
               their criticism — that the coverage is in fact biased. I’ll be turning
               to that as I settle into the job. My focus here is only on the
               perceptions. Because while one might debate the substance of the
               claims, the building blocks that created them are in plain sight.

Vogt Decl. Ex. 187.



        206.   Spayd made specific note of “the placement of an editorial calling for gun control

on the front page last December, which garnered a record number of comments, was shrill proof

of the kind of Times bias they expect.” [Id. at p. 3]

        Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants further object that the Public Editor does not speak on

behalf of The Times itself.




                                                 142
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 143 of 228




        207.    Spayd went on to say, “WHAT’S happening at The Times isn’t only about The

Times. It’s part of the fracturing media environment that reflects a fractured country. That in turn

leads liberals and conservatives toward separate news sources. A Pew Research Center survey

two years ago found that liberals are flocking to The Times, with 65 percent of its readers

possessing political values that were left of center.” [Id. at p. 3]

        Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants further object that the Public Editor does not speak on

behalf of The Times itself.



        208.    Spayd concluded with, “Imagine a country where the greatest, most powerful

newsroom in the free world was viewed not as a voice that speaks to all but as one that has taken

sides...Or has that already happened?” [Id. at p. 4]

        Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants further object that the Public Editor does not speak on

behalf of The Times itself.



        209.    The Times’ gun control editorial Spayd mentioned (see Paragraph 206, above),

“End the Gun Epidemic in America,” was published December 15, 2015. This Editorial ran on

the front page of the newspaper—the first time an editorial has such placement since 1920. [Vogt




                                                  143
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 144 of 228




Decl. Ex. 188 (“End the Gun Epidemic in America”); see also Vogt Decl. Ex. 189

(“Conservatives take shots at New gun control editorial,” T. Kludt, CNN, Dec. 7, 2015, at p. 2

(“The Times generated quite the stir with its Saturday editorial on the “gun epidemic.” It was the

first time the newspaper ran an editorial on page one since 1920, when it expressed regret over

the nomination of Warren G. Harding”)]

          Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants further object that the Public Editor does not speak on

behalf of The Times itself.



          210.   The Times and its Editorial Board hold a well-established history of bias

concerning Second Amendment rights and gun control, even publishing a book on the subject.

[Vogt Decl. Ex. 11, PL Depo Ex. 1 at p. 8; Vogt Decl. Ex. 161, PL Depo Ex. 285 (“Gun Control:

Changing Perspectives”); Vogt Decl. Ex. 162, PL Depo Ex. 286; Vogt Decl. Ex. 30, PL Depo

Ex. 30]

          Defendants’ Response: Defendants do not dispute that the Editorial Board has taken

positions in favor of gun control or sensible gun regulations, but dispute Plaintiff’s

characterization of that position as “bias concerning Second Amendment rights.” Defendants

also object to this statement because it is not supported by admissible evidence. See Fed. R. Civ.

P. 56; L.R. 56.1(a).




                                                 144
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 145 of 228




       211.    They also have a history of bias against Sarah Palin. [See, e.g., Vogt Decl. Ex. 17,

PL Depo. Ex. 10; Vogt Decl. Ex. 18, PL Depo. Ex. 11]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       212.    Hannah Ingber, who was tapped to lead The Times Reader Center shortly before

the Palin Editorial was published, once attacked Palin for being a mother while running for Vice

President:

               Watching Sarah Palin accept the Republican nomination for vice
               president, all I could think was that I am so grateful my mother did
               not run for president or VP while I was a baby. This is hardly good
               judgment on Palin’s part.
               ...
               But running on a national ticket months after your child was born?
               Let alone a son who has Downs Syndrome and therefore under the
               best of circumstances is going to need every last bit of attention.
               How can one possibly be an involved and nurturing parent while
               campaigning in such a heated race?
               You can be a great mother and work. But you can’t be a great
               mother and work 80 hours a week. There is no way you are a great
               mother if you are not there...

[Vogt Decl. Ex. 170, Ingber Depo Ex. D]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Ingber had

nothing to do with writing, editing, or publishing the Editorial. Defendants also object to this

statement because it is not supported by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A),

56(c)(2).




                                                145
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 146 of 228




       213.    Bennet described Palin as “in over her head,” “lacking sufficient preparation,”

and “polarizing.” [Vogt Decl. Ex. 4, Bennet Depo 133:3-11, 134:14-17]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Plaintiff’s statement mischaracterizes Bennet’s testimony. When asked to describe Palin and

expressly asked to state his criticisms of her, Bennet testified:

               Q: If you were trying to describe Sarah Palin to someone who
               knew nothing about her, how would you describe her?

               A: Today?

               Q: Yes.

               A: I'd say she was a former vice president --former governor of
               Alaska and former vice presidential candidate for the Republican
               party on a ticket with John McCain who, you know, remained kind
               of a political figure but also transitioned a bit to being a kind of
               pop cultural figure.

               Q: Would you have anything negative to say about her if you were
               describing her?

               A: Well, it depends what I was asked, I guess. If you asked me --
               if I was asked to volunteer a description, I would give the one I just
               gave.· If someone asked me more specifically, well, I mean -- are
               you asking me do I have something bad to say about Sarah Palin?·
               I don't generally volunteer something bad about people when I'm
               asked a description of them.· That's not my way.

               Q: If you did have anything negative to say about her, what would
               it be?

               A: I would say that I thought that she was in over her head as a
               vice presidential candidate, that she didn't have sufficient
               preparation to take on the role. I thought she was a tremendously
               charismatic politician. I actually do remember the speech she gave
               when she kind of appeared on the stage and -- at the convention.
               And the other thing I would say if I was trying to say something
               bad about her is, I guess, I was disappointed when she stepped
               down as governor of Alaska. I didn't think that that was the right



                                                 146
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 147 of 228




               thing to do. When a politician runs for office and takes on that
               responsibility of public service, I feel like they should see it
               through.

               Q: Do you know why she stepped down?

               A: I don't remember why.· And there may have been very good
               personal reasons for it, which is why I would be loath to volunteer
               that as a criticism. But I also remember that she went on --well, I'm
               mixing all this stuff up and I haven't --you know, I haven't gone
               back to research because I don't want to -- as part of this process, I
               haven't -- but I remember she did a television show, and I don't
               know if that followed immediately on the stepping down from
               governor or not.· That's what I'm referring to about her sort of
               pursuing a career in the popular culture. And I understand she was
               recently on one of those, you know, singing programs.

               Q: Masked Singer?

               A: Is that what it was? Yes.· I didn't see it. We watched that once
               with our kids, but I didn't see that episode. To use the word you
               used earlier, again --I'm going on here -- she was a -- I would say
               she was a polarizing figure, to use the words you used about
               Andrew Sullivan.

               Q: And that's common in politics, isn't it, for people at the
               forefront to be polarizing?

               A: That's true.

Vogt Decl. Ex. 4, Bennet Dep. 132:6 – 134:20.



       214.    Within The Times, Gov. Palin was also seen as a convenient target for attacks

against conservative policies and a subject likely to spark readership interest, as described by

Charles M. Blow in his column “She Who Must Not Be Named” [Vogt Decl. Ex. 19, PL Depo

Ex. 12]:

               She was a vice presidential nominee. But she lost. She was the
               governor of Alaska. But she quit. Now she’s just a political
               personality — part cheerleader, part bomb-thrower — being kept
               afloat in part by the hackles of her enemies and the people who



                                                147
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 148 of 228




               admire her resilience in the face of them. The left’s outsize and
               unrelenting assault on her has made her a folk hero. The logic goes
               that if she’s making people on the left this upset, she must be doing
               something right.

               Yet the left continues to elevate her every utterance so that they
               can mock and deride her. The problem is that this strategy
               continues to backfire. The more the left tries to paint her as one of
               the “Mean Girls,” the more the right sees her as “Erin
               Brockovich.” The never-ending attempts to tear her down only
               build her up. She’s like the ominous blob in the horror films: the
               more you shoot at it, the bigger and stronger it becomes.

               Yes, she’s about as sharp as a wet balloon, but we already know
               that. How much more time and energy must be devoted to
               dissecting that? How is this constructive, or even instructive at this
               point? What purpose does it serve other than inflaming passions to
               drive viewership and Web clicks?

               As Politico’s editor in chief, John F. Harris, and its executive
               editor, Jim VandeHei, very candidly expressed in August: “More
               traffic comes from an item on Sarah Palin’s ‘refudiation’ faux pas
               than from our hundreds of stories on the complexities of health
               care reform or Wall Street regulation.” So left-leaning blogs like
               The Huffington Post plaster pictures of her and her family all over
               their sites with entries about her latest gaffe or sideswipe. But she’s
               barely mentioned on popular conservative blogs.

               The same leftward skew is also true on television. An analysis of
               CNN, MSNBC and Fox News from Nov. 3 to Dec. 2, using data
               from ShadowTV, a monitoring service, found that CNN mentioned
               the name “Sarah Palin” nearly 800 times... Left-leaning MSNBC
               mentioned it nearly 1,000 times. But Fox News, which employs
               her, mentioned it fewer than 600 times... People on the left seem to
               need her, to bash her, because she is, in three words, the way the
               left likes to see the right: hollow, dim and mean. But since she’s
               feeding on the negativity, I suggest three other words: get over it.

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Plaintiff’ statement also mischaracterizes the cited




                                                148
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 149 of 228




document, which does not make any statement about The Times, The Times’ view of Palin, or

any particular Times’ employee’s view of Palin.



       215.    In an increasingly competitive digital media landscape, attacking Gov. Palin in

the context of gun control issues was the type of biased, partisan “spraying [of] ammunition at

[a] favorite target and openly delighting in the chaos” [Vogt Decl. Ex. 153 (“The Public Editor

Signs Off”)] attack Blow recognized scores political points with readers and stirs controversy to

drive viewership and bring an economic benefit to The Times’ business. [Vogt Decl. Ex. 19, PL

Depo Ex. 12]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants also incorporate by reference their response to

Paragraph 199.



       216.    On the flip side, Bennet acknowledged he has never called out the Left for

employing the same type of “rhetoric,” images, and terminology he attacked Gov. Palin for

using. [Vogt Decl. Ex. 4, Bennet Depo 101:10-102:3; 102:11-103:10, 106:9-120:8; Vogt Decl.

Ex. 129, 130, 131, 133, PL Depo Ex. 216, 216(A), 217, 220]

       Defendants’ Response: Disputed. This statement mischaracterizes Bennet’s testimony.

See Reply to Paragraph 91, above.




                                               149
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 150 of 228




       217.   Bennet’s bias runs so deep he does not consider the following graphics posted by

the DCCC and DLC to be “incitement” or the same thing as Palin’s Map [Vogt Decl. Ex. 4,

Benet Depo. 114:16-118:7]:




                                             150
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 151 of 228




       Defendants’ Response: Disputed. This statement mischaracterizes Bennet’s testimony.

Nowhere in the cited testimony (or elsewhere) does Bennet testify that he did not consider the

documents below to be “incitement.” Defendants also object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).



                 The Times Marketed Itself on the Promise to Tell the Truth

       218.    Following the 2016 election of Donald Trump, The Times pledged to rededicate

itself to accurate reporting and publishing “the complete, unvarnished truth as best we can learn

it.” [Vogt Decl. Ex. 118, PL Depo Ex. 201A]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).


       219.    This supposed rededication to accuracy coincided with The Times’ new

advertising campaign, “The Truth Is Hard,” which debuted at the Academy Awards in February

2017. [Vogt Decl. Ex. 150]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       220.    Bennet promoted this “Truth” advertising campaign on his personal Twitter

account. [Vogt Decl. Ex. 158]



                                               151
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 152 of 228




       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       221.    Among other things, this advertising campaign included merchandise marketed to

children, such as its Truth poster, and on shirts, buttons and mugs. [Vogt Decl. Ex. 152]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       222.    Through its Truth campaign, The Times used its commitment to publishing the

“Truth” to convince the public to buy subscriptions: “Support fact-based journalism” by

subscribing to The Times, while professing “Truth. It has no alternative... it comes at a cost...

[and]... It’s hard to find. But easier with 1,000+ journalists looking.” [Vogt Decl. Ex. 151, PL

Depo. Ex. 254]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).




                                                152
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 153 of 228




       223.    The Times prominently featured its advertisements, such as “The Truth is more

important now than ever.” on billboards in Manhattan [Vogt Decl. Ex. 14, PL Depo Ex. 6 at p. 2]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       224.    The Times’ Truth campaign worked; earning 5.12 billion impressions, $16.8

million in media value, won more subscribers for The Times in 24 hours than the paper had

gained in the preceding 6 weeks, and launched The Times to record subscription growth in 2017

(passing 2 million digital-only subscribers in the second quarter of 2017, a first for any news

organization. [Vogt Decl. Ex. 190 (“The New York Times ‘Truth’ Campaign Drives Digital

Subscriptions”); Vogt Decl. Ex. 207 (NYT Quarterly Reports)]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by admissible evidence. Fed. R. Civ. P.

56(c)(1)(A), 56(c)(2).



                                      The Times’ Hypocrisy

       225.    In practice, while drastically increasing profit on the promise of purveying Truth,

The Times and its Editorial Board were plagued by factual errors they openly recognized but

internally never implemented institutional changes to correct:

               a.        No changes were implemented after The Times
                         acknowledged its major errors in covering the Loughner



                                                153
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 154 of 228




                       shooting Vogt Decl. Ex. 16, PL Depo. Ex. 8; Vogt Decl.
                       Ex. 8, Douthat Depo 59:3-23];

               b.      No changes were implemented after Liz Spayd noted the
                       need for “systemic change” to address failure of sufficient
                       skepticism at every level of the reporting and editing
                       process.” [Vogt Decl. Ex. 15, PL Depo Ex. 7; Vogt Decl.
                       Ex. 2, Lepping Depo 31:4-33:11];

               c.      No changes were implemented by Bennet when, shortly
                       before the subject Editorial was published, Bret Stephens (a
                       controversial columnist hired by Bennet) published a
                       climate change column that was widely criticized for
                       factual inaccuracies, so much so The Times’ own reporters
                       and news editors immediately denounced it on Twitter.
                       [Vogt Decl. Ex. 14, PL Depo Ex. 6 (“The NY Times
                       promised to fact check their new climate denier columnist –
                       they lied,” J. Room, Think Progress); Vogt Decl. Ex. 4,
                       Bennet Depo 222:9-223:3; Vogt Decl. Ex. 6, Cohn Depo
                       30:20-31:9; Vogt Decl. Ex. 2, Lepping Depo 27:19-24]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants also object to the heading of this section as it

is unsupported argument, rather than a statement of fact.

       This statement is directly contradicted by record evidence, for example, Bennet’s

testimony that the need for care to ensure factual accuracy “is kind of the thing that we remind

our people of regularly. And the corrections process has the effect of reminding people of that

because it is considered an extremely upsetting thing to have to correct a piece. That's something

that is just understood by journalists at The Times.” Vogt Decl. Ex. 4, Bennet Dep. 222:21 –

223:3. This statement is also directly contradicted by Plaintiff’s other statements, e.g., Paragraph

188.




                                                154
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 155 of 228




       226. In practice, The Times and Bennet have been anything but “transparent” when it

comes to Bennet’s errors:

               a.     Williamson was forced to remove post critical of another
                      Editorial Board hire from her personal social media page
                      [Vogt Decl. Ex. 3, Williamson Depo 110:22-115:22; Vogt
                      Decl. Ex. 90, 55, 56, 57 (PL Depo Ex. 158, 69B, 69C,
                      69D)].

               b.     At the same time, Bennet issued a company-wide memo
                      instructing all staff to “criticize our work privately.” [Vogt
                      Decl. Ex. 58, PL Depo Ex. 70; Vogt Decl. Ex. 3,
                      Williamson Depo 116:18-124:4; Vogt Decl. Ex. 4, Bennet
                      Depo 236:3-237:8]

               c.     Soon after that, Bennet got “upset” about a transcript of a
                      meeting with staffers being “leaked” because “[h]e didn’t
                      realize that [he] was on the record and it was going to be
                      shared...when you talk to journalists and it’s off the record,
                      they respect that...in this case they didn’t.” [Vogt Decl. Ex.
                      93, PL Depo Ex. 161; Vogt Decl. Ex. 4, Bennet Depo
                      214:7-215:8]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). This statement is directly contradicted by the evidence in

the record. See, e.g., Paragraphs 106-111.


                     The Ultimate Hypocrisy—The Times’ True Mission

       227.    Although The Times and Bennet outwardly profess their “mission” to tell the

Truth and reaped the financial rewards of positioning themselves as such, in practice, behind

closed doors, the directives were much different: stir controversy to drive readership and

revenue—an objective confirmed by A.G. Sulzberger when he commended Bennet for “ensuring




                                               155
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 156 of 228




[his] editorial strategy is advancing our company strategy.” [Vogt Decl. Ex. 4, Bennet Depo

220:17-221:10]

       Defendants’ Response: Disputed. Defendants do not dispute the contents of Bennet’s

performance review, but dispute Plaintiff’s characterization and summary of that review.

Defendants object to Plaintiff’s selective quotations of a lengthy back and forth on the topic of

his review. Vogt Decl. Ex. 4, Bennet Dep. 216:10-221:24.

       Defendants dispute the remaining allegations of this Statement, which are not supported

by admissible evidence, as required by L.R. 56.1, and are directly contradicted by Bennet’s

testimony:

               Q: In the 2017 time period, were you trying to be more
               provocative?

               A: I don't believe in being provocative for the sake of being
               provocative, no.· I think -- I've used that word.· I think the effect
               of our work is to be provocative.· But as I said earlier, I think that's
               the effect of work that challenges conventional wisdom.

               So the goal is not to be provocative, but the goal is to not be
               predictably partisan and to not reinforce the cocoons into which I
               fear it's quite easy for all of us to withdraw these days in which we
               are constantly having our own opinions reaffirmed.
               Now, challenging one of those cocoons, whether from the Left or
               the Right, I recognize, acknowledge, that that is a provocative act
               and I do use that word sometimes.· But the goal is not to provoke
               for the sake of provoking.

               I honestly -- you know, the suggestion -- we talk sometimes about
               is the objective of opinion in journalism to bring more heat or more
               light, and I am much more interested, as some of my colleagues, as
               being in the lighting business than the heating business, because I
               think there's enough heat already. Inevitably, though, our work
               does generate heat.

       Vogt Decl. Ex. 4, Bennet Dep. 209:22-210:24.




                                                 156
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 157 of 228




       Defendants object to this statement in its entirety because it is not material to Defendants’

Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants also object to

the heading of this section as it is unsupported argument, rather than a statement of fact.



       228.    Among other things, Sulzberger lauded Bennet for his hiring of Michelle

Goldberg, Brett Stephens, and Bari Weiss. [Vogt Decl. Ex. 4, Bennet Depo 221:11-20]

       Defendants’ Response: Defendants do not dispute the contents of Bennet’s performance

review, but dispute Plaintiff’s characterization and summary of that review. Defendants do not

dispute the statement but object to this statement because it is not material to Defendants’

Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants also object to

Plaintiff’s selective quotations of a lengthy back and forth on the topic of his review. Vogt Decl.

Ex. 4, Bennet Dep. 216:10-221:24.



       229.    Sulzberger also told Bennet to “move faster, take bigger risks, and play more

aggressively outside your lanes.” [Vogt Decl. Ex. 4, Bennet Depo 216:10-218:8, 219:10-20] He

also told Bennet he wanted “more” of what occurred in 2017, instructing Bennet to “[a]sk for

forgiveness, not permission...[because] you enjoy much more autonomy and a much bigger

tolerance for risk...[which] should give you the blessing to move faster or to make changes that

are more disruptive,” and also told him to “play outside you lanes a bit more often”. [Id.]

       Defendants’ Response: Disputed. Defendants do not dispute the contents of Bennet’s

performance review, but dispute Plaintiff’s characterization and summary of that review.

Defendants object to this statement because it is not material to Defendants’ Motion for

Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants also object to Plaintiff’s




                                                157
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 158 of 228




selective quotations of a lengthy back and forth on the topic of his review. Vogt Decl. Ex. 4,

Bennet Dep. 216:10-221:24.



         230.   Bennet’s implementation of his and The Times’ true mission, consistent with

Sulzberger’s directives, is apparent from numerous controversies during Bennet’s tenure at The

Times:

                a.     Bret Stephens hiring was very controversial and resulted in
                       several factually inaccurate columns that garnered
                       significant attention and had to be corrected. [Vogt Decl.
                       Ex. 4, PL Depo Ex. 6; Vogt Decl. Ex. 4, Bennet Depo
                       221:5-222:16, 223:4-224:15];
                b.     Michelle Goldberg was another controversial Bennet hire
                       who wrote a book review the day she was hired that was
                       plagued with factual errors for which a correction had to be
                       issued. [Vogt Decl. Ex. 128 (“The Opinionator”); Vogt
                       Decl. Ex. 4, Bennet Depo 226 :6-227 :20]
                c.     Bari Weiss was another very controversial Bennet hire
                       involved in several controversies and factual errors. [Vogt
                       Decl. Ex. 53, PL Depo Ex. 69; Bennet Depo 227:21-
                       228:8]]
                d.     Bennet “`hired” Quinn Norton but she never actually
                       started working in the opinion department after public
                       outrage over her “pattern of tweeting activity” Bennet
                       begrudgingly admitted was “racist” led to Bennet’s
                       employment offer being “rescinded.” [Vogt Decl. Ex. 54,
                       93 (PL Depo Ex. 69A, 161); Vogt Decl. Ex. 4, Bennet
                       Depo 228:10-230:17];
                e.     Bennet also stoked controversy by hiring Sarah Jeong, who
                       like Quinn Norton had a pattern of tweeting activity
                       deemed by many to be “racist,” although her employment
                       offer was not rescinded because her tweets were directed at
                       white people. [Vogt Decl. Ex. 90, 55, 56, 57 (PL Depo Ex.
                       158, 69B, 69C, 69D); Vogt Decl. Ex. 4, Bennet Depo
                       230:18-231:15]
                f.     Bennet’s tenure was also marked with publishing
                       controversial pieces by the likes of Louise Mensch and Erik
                       Prince [Vogt Decl. Ex. 128; Vogt Decl. Ex. 4, Bennet Depo
                       232:15-235:5]




                                               158
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 159 of 228




        Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants deny that the testimony cited supports

Plaintiff’s statement and object to this statement’s extensive mischaracterization of Bennet’s

testimony.

                                          James Bennet

        231.   Bennet is an extremely intelligent individual with an excellent memory. [Vogt

Decl. Ex. 4. Bennet Depo 30:20-31:9; Vogt Decl. Ex. 2, Lepping Depo 27:19-24; Vogt Decl. Ex.

6, Cohn Depo 155:25-157:9; Vogt Decl. Ex. 3, Williamson Depo 103:10-20]

        Defendants’ Response: Undisputed.



        232.   Bennet was born to privilege and raised in a family with a strong Democrat

tradition:

               a.     Bennet’s grandfather was an aid to Connecticut Governor
                      and congressman Chester Bowles and served as an
                      economic adviser in the Roosevelt Administration [Vogt
                      Decl. Ex. 191 at p. 2; Vogt Decl. Ex. 192]
               b.     Bennet’s father was a Washington insider with an esteemed
                      career in politics, journalism, and the educational field,
                      including: serving as an assistant to Ambassador Bowles in
                      the 1960s; running for Congress in 1970s serving in 1967-
                      1968 as an assistant to Vice President Humphrey; serving
                      as Assistant Secretary of State for Legislative Affairs in
                      1977-1979; running the U.S. Agency for International
                      Development 1979-1981; serving as Assistant Secretary of
                      State for International Organization Affairs in 1993-1995
                      for the Clinton administration; serving as President of NPR
                      from 1983-1992; and serving as President of Wesleyan
                      University from 1995-2007 [Id.]
               c.     Bennet’s brother, Michael F. Bennet, received his J.D. from
                      Yale Law School, after which he clerked for the 4th Circuit



                                               159
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 160 of 228




                       Court of Appeals and as Counsel to the Deputy Attorney
                       General in the Clinton Administration, and later served in
                       the Clinton White House. He is currently the senior
                       Democratic Senator for Colorado—a position to which he
                       was appointed in late 2009. He was also national co-chair
                       of President Obama’s re-election campaign. [Vogt Decl.
                       Ex. 195; Vogt Decl. Ex. 113; Vogt Decl. Ex. 194; Vogt
                       Decl. Ex. 195]

         Defendants’ Response: Defendants do not dispute the underlying facts regarding the

careers of Bennet’s extended family members, but dispute Plaintiff’s characterization of them.

Defendants also object to this statement because it is not material to Defendants’ Motion for

Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants object to this statement

because it is not supported by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



         233.   From his father, Bennet was instilled with a passion for “civility” in discourse.

[Vogt Decl. Ex. 191 at p. 4 (describing Douglas Bennet’s banning of “chalking at Wesleyan

University because it did not “meet the civility test.”); Vogt Decl. Ex. 4, Bennet Depo 123:12-

124:5]

         Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

object to this statement because it is not supported by any admissible evidence, and the cited

testimony does not support this statement. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



         234.   While his father excelled as a Washington elite, Bennet shined at the prestigious

St. Albans School in Washington D.C. and at Yale, before interning for Sen. Tom Eagleton.

[Vogt Decl. Ex. 4, Bennet Depo 25:17-27:15, 28:3-7; Vogt Decl. Ex. 196]




                                                160
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 161 of 228




       Defendants’ Response: Defendants do not dispute the underlying facts regarding

Bennet’s education and career, but dispute Plaintiff’s characterization of them and extraneous,

unsupported references to Bennet’s father. See Fed. R. Civ. P. 56; L.R. 56.1(a).



       235.    Bennet began his career in journalism working as an intern for The News &

Observer and The New Republic. [Vogt Decl. Ex. 4, Bennet Depo 27:19-25, 28:8-29:9]

       Defendants’ Response: Undisputed.

       236.    Early in his career, Bennet spent 15 years working for The Times in several roles,

including as its’ Detroit bureau chief, White House correspondent and Jerusalem bureau chief.

[Vogt Decl. Ex. 4, Bennet Depo 35:13-23, 38:18-39:11]

       Defendants’ Response: Undisputed.



       237.    From 2006 to 2016, Mr. Bennet served as Editor-In-Chief of The Atlantic. [Vogt

Decl. Ex. 4, Bennet Depo 41:12-42:11, 64:9-13]

       Defendants’ Response: Undisputed. See Paragraph 112, above.



       238.    Mr. Bennet returned to The Times as its Editorial Page Editor in April 2016 [Vogt

Decl. Ex. 4, Bennet Depo 64:9-13].

       Defendants’ Response: Undisputed.



       239.    Bennet’s family’s prominence in the Democratic “establishment” is well-known;

even chronicled in 2019 by the Washington Post in “Can the Bennet Brothers save the




                                               161
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 162 of 228




Establishment?” in which Bennet and his brother are described as an “Anti-Trump Dynasty.” [Vogt

Decl. Ex. 196, PL Depo Ex 159; Vogt Decl. Ex. 4, Bennet Depo 59:10-61:9, 35:24-38:17]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



                            The Bennet Brothers’ Close Connection

       240.    Bennet is extremely close with his brother, and editing speeches for him and

traveling with him for the last 2 weeks of his 2010 Senate campaign. [Vogt Decl. Ex. 4, Bennet

Depo 62:3-63:18]

        Defendants’ Response: Undisputed, but Defendants object to this statement because it

is not material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R.

56.1(a). See also Paragraph 150, above.



       241.    In fact, attacks on his family are a “trigger” for Bennet, known to send him into

“fit[s] of rage.” [Vogt Decl. Ex. 191, PL Depo Ex. 159; Vogt Decl. Ex. 4, Bennet Depo 59:10-

60:21] Although Bennet denies the facts reported in the Washington Post story, he concedes he

read the story when it came out and never asked for a correction and refused to be interviewed

for the piece, while acknowledging his lack of knowledge of human resources complaints lodged

against him. [Id.] In the past, Bennet has asked other media outlets for corrections where he has

read stories about him that were inaccurate. [Vogt Decl. Ex. 4, Bennet Depo 66:15-24]




                                               162
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 163 of 228




       Defendants’ Response: Disputed. Defendants do not dispute that Bennet once

requested a correction, but dispute Plaintiff’s characterization of that fact. Defendants do not

dispute Bennet’s testimony, which states:

               Q: And one of the things that's mentioned in here is they claim
               that – “in stories published about his relatives have proved to be
               something of a trigger for him.” Is that true?

               MR. BROWN:· Object to the form, but you can answer.

               A: No.

Vogt Decl. Ex. 4, Bennet Dep. 60:17-24.

       Defendants dispute the remaining allegations in this statement, which are not supported

by any admissible evidence, as required by L.R. 56.1, and directly contradicted by Bennet’s

admissible testimony. Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).



       242.    Sen. Bennet was running for re-election in 2010 when Gov. Palin’s political

action committee posted a map of targeted electoral districts (the “Palin Map”), including two

districts in Sen. Bennet’s home state. [Vogt Decl. Ex. 4, Bennet Depo 63:13-24; Sullivan Decl.

Ex. 34; Sullivan Decl. Ex. 38 (Mar. 23, 2010 post with map)]

       Defendants’ Response: Undisputed, but Defendants object to this statement because it

is not material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R.

56.1(a).



       243.    The two incumbent Colorado lawmakers whose districts were depicted on the

Palin Map, Reps. John Salazar and Betsy Markey, endorsed Sen. Bennet during his 2010




                                                163
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 164 of 228




Democratic primary. [Vogt Decl. Ex. 175 (Palin 4571-4577)]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       244.     On January 6, 2011—two days before the Loughner Shooting—a man called Sen.

Bennet’s offices and threatened to “come down there and shoot you all.” Following additional

threats, the man was arrested (two days after the Loughner Shooting). The FBI even placed

additional security at Sen. Bennet’s home and Denver office. [Vogt Decl. Ex. 77]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       245.     Bennet knew about the threats made against his brother surrounding the Loughner

Shooting, which were also reported by The Atlantic in an article also disclosing the family

connection between Bennet and his brother. [Vogt Decl. Ex. 4, Bennet Depo 145:5-146:14; Vogt

Decl. Ex. 77]

       Defendants’ Response: Disputed. This statement is directly contradicted by Bennet’s

testimony in this case. See Paragraph 142; Reply to Paragraph 142. Defendants also object to

this statement because it is not material to Defendants’ Motion for Summary Judgment. See Fed.

R. Civ. P. 56; L.R. 56.1(a).




                                               164
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 165 of 228




       246.    Sen. Bennet, like James, became an outspoken advocate for gun control; even

giving a floor speech on gun control on June 15, 2016, joining 30 of his Democratic colleagues

for a filibuster about gun laws following the Pulse Nightclub shooting. [Vogt Decl. Ex. 11, PL

Depo Ex. 190] Sen. Bennet’s floor speech occurred the same day James Bennet’s Editorial

Board published an editorial about the Pulse Nightclub shooting [Vogt Decl. Ex. 164, PL Depo

Ex. 286] and was circulating drafts of a book about political rhetoric and Sarah Palin. [Vogt

Decl. Ex. 122, PL Depo Ex. 208]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants dispute that James Bennet was “an outspoken

advocate for gun control.”



       247.    Sen. Bennet was even endorsed by Rep. Gabrielle Giffords’ PAC, Americans for

Responsible Solutions, a gun control political action committee. [Vogt Decl. Ex. 110, PL Depo

Ex. 189] .

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       248.    Bennet’s editorial department at The Times is no stranger to Giffords PAC. They

regularly received emails from Giffords PAC and used its website as a resource for conducting




                                               165
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 166 of 228




research in support of their gun control positions. [Vogt Decl. Ex. 24; Vogt Decl. Ex. 2, Lepping

Depo 86:14-88:4; Vogt Decl. Ex. 61, 62, 63 (PL Depo Ex. 74, 74(A), 74(B))]

       Defendants’ Response: Defendants do not dispute the underlying testimony regarding

Lepping’s familiarity with the Giffords PAC website and materials, but deny Plaintiff’s

characterization of that testimony. Defendants object to this statement because it is not material

to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).



       249.    Gun control was also an important issue for James Bennet “personally.” [Vogt

Decl. Ex. 4, Bennet Depo 165:5-7], one he even hosted a gun control forum attended by Gabby

Giffords and Mark Kelly (Americans for Responsible Solutions), who spoke about gun control.

[Vogt Decl. Ex. 114, PL Depo Ex. 195; Vogt Decl. Ex. 4, Bennet Depo 169:7-171:10]

       Defendants’ Response: Disputed. Defendants do not dispute Bennet’s testimony, but

dispute Plaintiff’s characterization of it. Defendants deny Plaintiff’s characterization of the

evidence to the extent that she seeks to imply that Bennet hosted a gun control event for

Americans for Responsible Solutions; in fact, the event was a forum on the topic of “technology

and policing gun violence” hosted by, among others, The Atlantic magazine, where Bennet

worked at the time, and The Aspen Institute. Among the people participating in the forum were

Gabrielle Giffords and Mark Kelly. Vogt Decl. Ex. 4, Bennet Dep. 169:2 – 171:25.



       250.    Simply stated, Bennet is as an extremely-intelligent, highly-educated journalist

with an excellent memory who spent his career serving as a reporter and editor-in-chief working

in a field that requires him to remember facts and have an exceptional grasp over the English




                                                166
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 167 of 228




language, and who has a strong personal connection to political rhetoric, civility, gun control,

and threats of gun violence against politicians. (See Paragraphs 231-249, above).

       Defendants’ Response: Defendants incorporate by reference their responses to

Paragraphs 231-249 above.



                                  Bennet’s History of Trolling

       251.    According to The Times, a “troll is a figure who skips across the web, saying

whatever it takes to rile up unsuspecting targets, relishing the chaos in his wake and feasting on

attention, good or bad.” [Vogt Decl. Ex. 163, “How the Trolls Stole Washington,” A. Hess, New

York Times, Feb. 28, 2017 at p. 1], much in the same way Liz Spayd recognized The Times was

“morph[ing] into something more partisan, spraying ammunition at every favorite target and

openly delighting in the chaos.” [Vogt Decl. Ex. 153, PL Depo Ex. 256 at pp. 2-3]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants also object to the heading of this section as it is

unsupported argument, rather than a statement of fact.



       252.    Bennet began his career interning at New Republic, where his mentors included

Andrew Sullivan. [Vogt Decl. Ex. 112, PL DEPO EX 191 at p. 2 (noting A. Sullivan as one of

Bennet’s “mentors”); Vogt Decl. Ex. 4, Bennet Depo 28:16-29:16]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants




                                                167
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 168 of 228




also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). This statement also mischaracterizes Bennet’s testimony that Sullivan

is “a friend and a colleague. …I wouldn’t necessarily call him a mentor.” Vogt Decl. Ex. 4,

Bennet Dep. 29:13-16.



       253.    Bennet “learned a lot from [Sullivan] over the years,” including Sullivan’s

controversial, polemic, polarizing style, and how people were drawn to that kind of work—even

those who disagreed—leading to success in digital media. [Vogt Decl. Ex. 4, Bennet Depo

29:11-33:15]

       Defendants’ Response: Disputed, except that Bennet testified he has learned a lot from

Sullivan over the years. See Defendants’ Response to Paragraph 252. Defendants deny the

remaining allegations in this statement, which are not supported by any admissible evidence, as

required by L.R. 56.1, and are directly contradicted by evidence in the record. See, e.g.,

Defendants’ Response to Paragraph 227. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).



       254.    Once Bennet took over at The Atlantic, he hired Sullivan to help transform The

Atlantic from a print to digital first publication – where Bennet reaped the rewards of Sullivan’s

controversial, polarizing, polemic style, even being named Editor of the Year in 2009 after the

addition of Sullivan increased The Atlantic’s traffic by 50% (1 million to 2 million unique

visitors). [Vogt Decl. Ex. 4, Bennet Depo 56:20-57:19]

       Defendants’ Response: Disputed. Defendants do not dispute Bennet’s testimony

regarding the Editor of the Year award he won and that web traffic to the The Atlantic’s website




                                               168
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 169 of 228




and its sister sites increased when The Dish joined. Defendants incorporate Paragraph 112 and

their reply in support of that paragraph, regarding the relationship between The Atlantic and The

Dish. Defendants deny the remaining allegations and argument in this statement, which are not

supported by admissible evidence, as required by L.R. 56.1. Defendants object to this statement

because it is not material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56;

L.R. 56.1(a).



         255.   Bennet remembers Sullivan writing posts about Sarah Palin while he was working

for The Atlantic (“I recall he was quite critical of her”). [Vogt Decl. Ex. 4, Bennet Depo 53:20-

54:16]

         Defendants’ Response: Defendants do not dispute the quoted testimony but refer to

Paragraphs 112-153. Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).



         256.   Sullivan’s most well-known controversy that drove traffic for The Atlantic under

Bennet’s tenure was “Trig-Trutherism,” an ongoing campaign against Sarah Palin maintaining

she is not actually the mother of her son with Down syndrome, Trig. [Vogt Decl. Ex. 78, 79, 80;

Vogt Decl. Ex. 4, Bennet Depo 55:25-56:19]

         Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).




                                               169
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 170 of 228




       257.    While working at The Atlantic for Bennet, Sullivan even once said of Palin: “Do

not under-estimate the appeal of a beautiful, big breasted, divinely chosen warrior-mother as a

military leader in a global religious war.” [Vogt Decl. Ex. 109, PL Depo Ex. 187 (“Sarah Palin’s

Breasts and Andrew Sullivan”)]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       258.    Not surprisingly, fellow journalists began to notice “Bennet’s propensity toward

trolling, which was noticed during his tenure at The Atlantic, seemed to be based on the

following premise: We are too divided to convince each other of the truth, so all we can do is

entertain each other with outrageous opinions.” [Vogt Decl. Ex. 197 (“America Is Fracturing—

and So Is ‘The New York Times’”)]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       259.    As The Times was in the midst of its transformation to a digital-first platform, it

hired Bennet because of his success using these methods to drive traffic at The Atlantic. [Vogt

Decl. Ex.4, Bennet Depo 219:23-221:10]




                                               170
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 171 of 228




       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       260.    A number of Bennet’s peers, some of whom once worked for him, have noted

Bennet’s propensity for trolling continued at The Times. [Vogt Decl. Ex. 198, “Opinion:

Trolling is Not Opinion,” L. Finnegan, Aug. 30, 2017 at p. 2 (Bennet “loves to troll, and position

his writers as martyrs for their bad opinions...the controversial pieces the Opinion section runs

under the auspices of fomenting some sort of ‘conversation’ are done so disingenuously. The

Times is not furthering useful conversation with these bad and wrong op-eds, it is spraying its

readers in the eyes with tear gas and then asking them why they are screaming...[which] is

particularly egregious when you consider that, post-Trump, the Times has widely marketed itself

as a crusader for capital-T Truth and an essential component of a healthy democracy.”); Vogt

Decl. Ex. 199, “How Bret Stephens and Bari Weiss have taken the NY Times’ campus concern

trolling to new heights in just 2 years,” P. Holloy, Media Matters; Vogt Decl. Ex. 200, “Why are

Newsweek and The New York Times using troll tactics for clicks?” A. Nichols, The Outline, Nov.

29, 2017 at p. 3, 5 (“The insidious trend in which influential news organizations promote the

most incendiary part of an otherwise milquetoast article on social media has unfortunately

become the norm. It’s like clickbait, but more irritating and less profitable. The New York

Times, our most august defender of democracy, uses this strategy in what is either the most

cynical or most idiotic of ways...The objective, it seems, is to provoke liberals into momentarily




                                                171
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 172 of 228




thinking about The New York Times by any means necessary. Acting out for attention—this is

the logic of children. Every so often, these attempts to troll readers actually drive some traffic”)]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       261.    In “The Opinionator,” Jason Linkins (The Baffler) outlines in detail Bennet’s

tenure of “trolling” at The Times. [Vogt Decl. Ex. 128 at pp. 9-14]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       262.    As set forth above under the guise of “expanding voices,” Bennet often stirred

controversy by hiring writers like Bret Stephens [Vogt Decl. Ex. 14, PL Depo Ex. 6; see also

Vogt Decl. Ex. 201 (“New York Times Promises Truth and Diversity, Then Hires Climate-

Denying Anti-Arab White Guy,” Z. Jilani, The Intercept, Apr. 14, 2017)], Bari Weiss [Vogt

Decl. Ex. 128 at p. 9-10; see also Vogt Decl. Ex. 199 (“How Bret Stephens and Bari Weiss have

taken the NY Times’ campus concern trolling to new heights in just 2 years”)], Michelle

Goldberg [Vogt Decl. Ex. 128 at p. 14]; Quinn Norton [Vogt Decl. Ex. 53-54 (PL Depo Ex.69,

69(A))]; see also Vogt Decl. Ex. 202 (“New York Times writer fired just hours after being hired”

J. Tacopino, New York Post, Feb. 14, 2018)] and Sarah Jeong [Vogt Decl. Ex. 53, 55, 56, 57, 90




                                                 172
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 173 of 228




(PL Depo Ex. 69, 69(B), 69(C), 69(D), 158) (“Sarah Jeong and the N.Y. Times: When Racism is

Fit to Print,” A. Sullivan, New York Magazine, Aug. 3, 2018; see also Vogt Decl. Ex. 203

(“Newest Member of NYT Editorial Board Has History of Racist Tweets,” J. Crowe, National

Review, Aug. 2, 2018)].

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). See also Defendants’ Response to Paragraph 227.



                       The Lessons of the Loughner Shooting Coverage

       263. Members of the media, including The Times, rushed to blame Sarah Palin and others

for Jared Loughner’s January 8, 2011 shooting in Tucson Arizona; first among them The Times’

Paul Krugman. [Vogt Decl. Ex. 103, PL Depo Ex. 181(A) (“Assassination Attempt In Arizona,”

P. Krugman, NYT Opinion, Jan. 8, 2011 at 3:22 p.m. (“We don’t have proof yet that this was

political, but the odds are that it was...”; Vogt Decl. Ex. 104 (“Climate of Hate,” P. Krugman,

NYT, Jan. 9, 2011; Vogt Decl. Ex. 38, PL Depo Ex. 38 (Douthat email string with Bennet

stating, “people assumed a link initially—there was a Paul K[rugman] column that was

particularly vivid in blaming Republicans—but the investigation debunked it.”; Vogt Decl. Ex.

74, PL Depo Ex. 123 (“Caldwell’s Unfairness,” discussing Krugman’s “leap” to linking

Loughner to Palin map; Vogt Decl. Ex. 102, PL Depo Ex. 181 (“We Don’t Have Proof Yet” J.

Taranto, WSJ, Jan. 10, 2011)]

       Defendants’ Response: Defendants object to this statement because it is not supported

by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants incorporate




                                               173
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 174 of 228




Paragraphs 15-18, above.



       264. However, a well-known consensus was reached shortly after Loughner’s shooting

that it was not connected in any way to the map circulated by Plaintiff’s PAC. [Vogt Decl. Ex.

30, PL Depo Ex. 30 at pp. 19-21 (“As We Mourn,” NYT Editorial, Jan. 12, 2011 (recognizing

President Obama’s statement during Loughner shooting memorial service that “If, as has been

discussed in recent days, their death helps usher in more civility in our public discourse, let us

remember it is not because a simple lack of civility caused this tragedy—it did not not”...; and

noting Palin’s position that “journalists and pundits” had committed a “blood libel”)); Vogt Decl.

Ex. 106, PL Depo Ex. 182 (“It Did Not,” J. Taranto, WSJ, Jan. 13, 2011 (noting how “New York

Times’s response to last weekend’s murders in Tucson was to instigate a witch hunt against

Republican politicians, and how “[w]ith those three truthful words—an improvisation or a late

addition, as they were not in the prepared text—[President Obama] rebuked the out-of-control

liberal media that have, under the leadership of the New York Times, been engaging in a vicious

campaign of lies and smears.”)); Vogt Decl. Ex. 74, PL Depo Ex. 123 (“Caldwell’s Unfairness,”

asking for correction from Financial Times for Caldwell’s article accusing Andrew Sullivan of

“linking” Loughner shooting to Palin map; Vogt Decl. Ex. 105 (“Massacre, followed by libel,”

C. Krauthhammer, Washington Post, Feb. 26, 2011 (“Not only is there no evidence that

Loughner was impelled to violence by any of those upon whom Paul Krugman, Keith

Olbermann, the New York Times, the Tucson Sheriff and other rabid partisan as fixated. There is

no evidence that he was responding to anything, political or otherwise, outside of his own

head.”); Vogt Decl. Ex. 107, (“Sarah Palin Is Right About ‘Blood Libel’,” Rabbi Shmuley

Boteach, WSJ. Jan. 14, 2011 (“Sarah Palin has every right to use [‘Blood Libel’]. The expression




                                                174
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 175 of 228




may be used whenever an amorphous mass is collectively accused of being murderers or

accessories to murder.”)]

       Defendants’ Response: Defendants object to this statement because it is not supported

by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants incorporate

Paragraphs 15-18, above.



       265.   The Times, The Atlantic (while Bennet was at its helm), Wall Street Journal, and

Washington Post—all of which Bennet was “regularly reading” for his news in 2011—were

among the major news outlets confirming within days of Loughner’s shooting that it was not

linked to incitement, Palin or the map in any way. [Vogt Decl. Ex. 4, Bennet Depo. 103:25-

104:10; Vogt Decl. Ex. 74, PL Depo Ex. 123 (“Caldwell’s Unfairness”—The Atlantic/Dish),

Vogt Decl. Ex. 83, (“Was the Shooting of Rep. Giffords Political?”—The Atlantic/Wire), Vogt

Decl. Ex. 84 (“Did Sarah Palin’s Target Map Play Rile in Giffords Shooting?”—The

Atlantic/Wire), Vogt Decl. Ex. 85 (“What We Know About Jared Lee Loughner”—The

Atlantic/Wire), Vogt Decl. Ex. 86 “Stop the Blame Game”—The Atlantic), Vogt Decl. Ex. 87

(“The More We Know”—The Atlantic/Dish), Vogt Decl. Ex. 88 (“Ten Days That Defined

2011”—The Atlantic/Wire); Vogt Decl. Ex. 16, PL Depo Ex. 8 (“Time, the Enemy”—NYT),

Vogt Decl. Ex. 50 (“The Tucson Witch Hunt”—NYT), Vogt Decl. Ex. 51 (“Suspect’s Odd

Behavior Caused Growing Alarm”—NYT), Vogt Decl. Ex. 52 (“Looking Behind the Mug-Shot

Grin”—NYT); Vogt Decl. Ex. 102 (“We Don’t Have Proof Yet”—WSJ), Vogt Decl. Ex. 106 (“It

Did Not”—WSJ); Vogt Decl. Ex. 105 (“Massacre, followed by Libel”—WaPo); Vogt Decl. Ex.

80 (“The Bogus Claim that a map...”)].




                                              175
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 176 of 228




       Defendants’ Response: Defendants object to this statement because it is not supported

by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants incorporate

Paragraphs 15-18, above.



       266.    In fact, The Times wrote about how the media’s rush to judgment in blaming

Gov. Palin for Loughner’s actions should be a teaching moment—an example of how the

media’s bias and “storytelling habits” led them to falsely accuse Gov. Palin of inciting the

shooting when it became known fairly quickly that Loughner was not motivated by anything

Gov. Palin said or did. [Vogt Decl. Ex. 18 (“Time, the Enemy”) (“The Times had a lot of

company [in the “egregious rush to judgment in the Times coverage of the Arizona shooting”],

as news organizations, commentators and political figures shouldered into an unruly scrum

battling over whether the political environment was to blame. Meanwhile, opportunities were

missed to pick up on evidence—quite apparent as of early the first day—that Jared Lee

Loughner, who is charged with the shootings, had a mental disorder and might not have been

motivated by politics at all.”))] In relevant part, The Times’ said:




                                                 176
Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 177 of 228




`




                               177
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 178 of 228




       Defendants’ Response: Defendants object to this statement because it is not supported

by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants incorporate

Paragraphs 15-18, above.



       267.     Bennet was well-aware of the problem of “framing,” specifically in the context of

the Loughner shooting coverage, from his time at The Atlantic. [Vogt Decl. Ex. 138, 139] On

January 12, 2011, the editor of The Atlantic’s website, Bob Cohn, forwarded Bennet a potential

story by Jim Sleeper, a writer and “lecturer in political science at Yale, [who] teaches a course in

Journalism, Liberalism, and Democracy.” [Vogt Decl. Ex. 138 at p.1, 5; Vogt Decl. Ex. 4,

Bennet Depo 135:10-136:9] In this email Bennet received were links to sources Sleeper cited,

the first of which is to an article by T.A. Frank in the New Republic, “How the Media Botched

the Arizona Shooting.” [Vogt Decl. Ex. 138 at p. 2; Vogt Decl. Ex. 139]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

       Plaintiff’s statement also mischaracterizes Bennet’s testimony. In the cited passage,

Bennet testifies that he does not know if he ever read Sleeper’s proposed article, if The Atlantic

ever published it, or if he even clicked on the link in the email, as his practice was to forward

emails like this one to another editor for consideration. Vogt Decl. Ex. 4, Bennet Dep. 135:10-

17, 137:6-14.



       268.     The T.A. Frank article Bennet received on January 14, 2011 [Vogt Decl. Ex. 139]

provides in pertinent part:




                                                178
Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 179 of 228




                               179
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 180 of 228




       Defendants’ Response: Defendants do not dispute the contents of the cited document,

but Defendants object to this statement because it is not material to Defendants’ Motion for

Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants incorporate their response

to Paragraph 267 above.




                                               180
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 181 of 228




        Bennet’s Knowledge of No Palin/Loughner Link Before the Scalise Shooting

       269.    Bennet had actual knowledge the “Media Botched the Arizona Shooting” by

“reaching for the handiest existing narratives” to conclude a link existed between Plaintiff and

Loughner’s shooting—the very same “framing” concept The Times warned against in the

context of its own false reporting surrounding the Loughner shooting. [Vogt Decl. Ex. 4, Bennet

Depo 137:15-139:3; Vogt Decl. Ex. 139; Vogt Decl. Ex. 16 (PL Depo Ex. 8)]

       Defendants’ Response: Defendants object to this statement because it is not supported

by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants also object to this

statement as ambiguous and unclear. Defendants also object to the heading of this section as it is

unsupported argument, rather than a statement of fact.



       270.    The same problem was addressed in another article posted on The Atlantic’s

website three days after the Loughner shooting, while Bennet was at its helm—”Stop the Blame

Game” [Vogt Decl. Ex. 86, PL Depo. Ex. 150]:




                                               181
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 182 of 228




       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       271. In fact, as an editor who trains journalists, Bennet acknowledged his familiarity with

the problem of “framing” and publishing “preconceived narratives” occurring in the aftermath of


                                               182
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 183 of 228




the Loughner shooting and even “cautioned the journalists that work for [him] about doing what

Mr. Frank was referencing in his piece [Vogt Decl. Ex. 139] about framing events in terms of

preconceived narratives;” analogizing that problem to Bennet’s self-directive to “guard[]

ourselves against our own assumptions about any given story.” [Vogt Decl. Ex. 4, Bennet Depo

139:10-19]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Plaintiff’s

statement also mischaracterizes the cited testimony; Bennet simply acknowledged familiarity

with the concept of “framing,” generally. Defendants incorporate their response to Paragraph

267 above.



       272.    Bennet claims he cannot “recall” certain stories published on The Atlantic website

denouncing any connection between Gov. Palin and Loughner’s shooting, but conceded at his

deposition that he “regularly read” The Atlantic in 2011 and “must have read at least several” of

the articles about the Loughner Shooting published on The Atlantic’s website [Vogt Decl. Ex.

69; Vogt Decl. Ex. 4, Bennet Depo 122:6-22]. Bennet testified he “must have read at least

several” of these Loughner articles because he “was a regular reader of The Atlantic’s website

both because [he] was interested in it as a reader and because [he] would try to keep [his] eye on

it for purposes of commenting to our editor about what [he] liked and didn’t like.” [Id., Bennet

Depo 122:23 123:7] In fact, Bennet described himself as “consuming [The Atlantic’s] site.” [Id.,

Bennet Depo 123:7-9]




                                               183
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 184 of 228




       Defendants’ Response: Defendants object to this statement because it is not supported

by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants incorporate

Paragraphs 112-153, above.

       273.   Bennet also conceded that he regularly read Sullivan’s The Dish published on The

Atlantic’s website and even recalled Sullivan writing about Sarah Palin. [Id., Bennet Depo 54:5-

9]

       Defendants’ Response: Defendants incorporate Paragraphs 112-153, above.



       274.   Bennet acknowledged he may have even spoken with Sullivan about the

Loughner shooting. [Id., Bennet Depo 98:6-9]

       Defendants’ Response: Defendants incorporate Paragraphs 112-153, above.

Defendants do not dispute Bennet’s testimony, which reads in full:

              Q: Do you recall any of The Atlantic's coverage of the Loughner
              shooting?

              A: Do I recall it today or do I recall –actually, the answer is -- to
              both is no, I don't.

              Q: Do you recall Andrew Sullivan live-blogging on the Loughner
              shooting?

              A: No.

              Q: Do you recall having any discussions with Mr. Sullivan about
              the Loughner shooting?

              A: No. It doesn't mean I didn't, but I just don't remember.

Vogt Decl. Ex. B, Bennet Dep. 97:23 – 98:9.




                                               184
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 185 of 228




       275.    Sullivan live-blogged about the Loughner shooting on The Atlantic’s website

under the post “An Assassination Attempt in Arizona: Live-Blogging” [Vogt Decl. Ex. 81], and

posted several other pieces about the shooting which denounced any “link” between Palin and

Loughner’s crime. [Vogt Decl. Ex. 74, 87]

       Defendants’ Response: Defendants incorporate Paragraphs 112-153, above. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       276.    On January 15, 2011, Mr. Bennet’s “close friend,” Sullivan, posted a column on

The Atlantic’s website titled “Caldwell’s Unfairness,” in which Sullivan demanded a correction

from a journalist for the Financial Times who wrote that “Andrew Sullivan, the New York Times

columnist Paul Krugman, and the Pima County Sheriff Clarence Dupnik linked the shootings to

Republican ideology or rhetoric, as expressed by former vice presidential candidate Sarah

Palin...” [Vogt Decl. Ex. 74] Sullivan asked for “actual evidence” to support such a charge and

then stated that his “first personal judgment of any link between Loughner and the Tea Party is to

debunk it.” Sullivan then concluded with the following passage:

               Did I explore the issue of far right violence after Giffords’ father
               cited the Tea Party? You bet I did. How could I not? Did I ever
               link the shootings to Republican ideology or rhetoric? Nope. Do I
               think such rhetoric is over the top in a world where crazy people
               have access to guns? Yes. Do I agree with Giffords that Palin’s
               imagery was dangerous? Yes. But as for the motive of Loughner,
               by the time 6:32 p.m. comes along, I have concluded that this was
               likely a psychotic breakdown, and cited a psychiatrist to that effect,
               and specifically ended with the case that he is “of no party.” How
               can I be accused of linking Loughner to the GOP when I
               specifically cite that he seems to be of “no party”?

               The Financial Times needs to run a correction.




                                                185
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 186 of 228




         Defendants’ Response: Defendants incorporate Paragraphs 112-153, above. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



         277. In the ensuing days after the Loughner shooting, numerous other articles were

published on The Atlantic’s website noting the lack of a connection between Palin or the Palin

Map and the shooting, including but not limited to:

                a.     “Was shooting of Rep. Gabrielle Giffords Political?” (January 8, 2011);
                       [Vogt Decl. Ex. 83]
                b.     “Did Sarah Palin’s Target Map Play Role in Giffords Shooting?” (January
                       10, 2011); [Vogt Decl. Ex. 84]
                c.     “What We Know about Jared Lee Loughner” (January 10, 2011); [Vogt
                       Decl. Ex. 85]
                d.     “Ten Days That Defined 2011” (December 29, 2011) [Vogt Decl. Ex. 88].

         Defendants’ Response: Defendants incorporate Paragraphs 112-153, above. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



         278.   These articles about the Loughner Shooting were among those Bennet testified he

must have read because he was “consuming” The Atlantic’s website. [See Paragraph 272-273,

above]

         Defendants’ Response: Defendants incorporate Paragraphs 112-153, above. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).




                                               186
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 187 of 228




       279.    If a “direct” and “clear” link had been made between Palin’s map and the

Loughner shooting, that clearly would have been something Bennet would have known because

Bennet testified the Loughner shooting was a “very big story” and political discourse and gun

control were two of Bennet’s hot button issues. [Vogt Decl. Ex. 4, Bennet Depo 40:5-22, ]

       Defendants’ Response: Defendants incorporate Paragraphs 112-153, above. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants also object to this statement’s mischaracterization of

Bennet’s testimony and improper argument.



       280.    Bennet tries to distance himself from involvement with The Wire published on

The Atlantic’s website, but conceded at his deposition that he received daily email updates for

pieces posted by The Wire on The Atlantic’s website, as well as “Daily News Roundup” emails

containing relevant news stories posted on The Atlantic’s website. [Vogt Decl. Ex. 4, Bennet

Depo 124:10-127:12; Vogt Decl. Ex. 136-137, PL Depo Ex. 226, 228]

       Defendants’ Response: Defendants incorporate Paragraphs 112-153, above. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants also object to this statement’s improper argument.



       281.    The January 10, 2011 article, “What We Know about Jared Lee Loughner,” (Vogt

Decl. Ex. 85) posted on The Atlantic’s website notes, “He Was More Delusional Than

Political... Jared Lee Loughner appeared to be more driven by a delusional mind than a real

interest in politics, mental health experts said Sunday.” The article also references and hyperlinks




                                                187
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 188 of 228




The New York Times is to The Times’ January 9, 2011 article, “Suspect’s Odd Behavior Caused

Growing Alarm” an in-depth report about Loughner’s behavior and past. [Vogt Decl. Ex. 151]

       Defendants’ Response: Defendants incorporate Paragraphs 112-153, above. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       282.    A year-ending 2011 piece, “Ten Days That Defined 2011,” [Vogt Decl. Ex. 88]

that ran on The Atlantic’s website, recognized that it was wrong to link Gov. Palin to the

Loughner Shooting:

               In a meta media sense, the bad thing to come out of this already
               terrible story was a round of blame hurling, with people rushing to
               point at Sarah Palin’s infamous target map or Loughner’s left
               seeming (but not really) anti-Bush sentiments. In truth, Loughner
               is clinically insane and this was not really about politics at all. That
               many, including us, immediately jumped to that conclusion says
               some pretty sorry things about the state or our political machine.

       Defendants’ Response: Defendants incorporate Paragraphs 112-153, above. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       283.    Bennet conceded at his deposition that “it’s possible” he read “Ten Days That

Defined 2011.” [Vogt Decl. Ex. 4, Bennet Depo 127:13-128:8]

       Defendants’ Response: Defendants incorporate Paragraphs 112-153, above. Defendant

objects to Plaintiff’s misleading presentation of Bennet’s testimony, in which he testified:

               Q: Do you recall this piece?

               A: No.




                                                 188
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 189 of 228




               Q: Is it possible that you read it?

               A: It's possible.

Vogt Decl. Ex. 4, Bennet Dep. 128:5-8.



       284.    Within days of the Loughner Shooting, the consensus within The Times and The

Atlantic—the first two of Bennet’s primary news sources—was that Gov. Palin and the Palin

Map did not incite Loughner’s shooting and no direct or clear link between the two was ever

established. (See Paragraphs 263-283, above). In fact, both news organizations published pieces

calling out the media (including themselves) for rushing to blame people like Sarah Palin for

Loughner’s criminal actions. (See Paragraphs 266-271).

       Defendants’ Response: Defendants incorporate Paragraphs 15-18, above. Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



                              The Events Leading to the Editorial

       285.    In January of 2016, Gov. Palin endorsed Donald Trump for President, following

which The Times’ Opinion pages referred to her as a “Rage Whisperer.” [Vogt Decl. Ex. 75,

115]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).




                                                189
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 190 of 228




       286.    In April/May 2016, Bennet re-joined The Times as Editor of the Editorial

Department. (See Paragraph 238, above).

       Defendants’ Response: Undisputed.



       287.    On June 7, 2016, Sarah Palin endorsed Republican candidate Darryl Glenn in Sen.

Bennet’s senate re-election race in Colorado. [Vogt Decl. Ex. 76]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       288.    On June 12, 2016, the Pulse Nightclub shooting occurred in Orlando, Florida.

[Vogt Decl. Ex. 94]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       289.    On June 13, 2016, the Editorial Board published the editorial “What Donald

Trump Gets Wrong About Orlando,” which states, “Now the politics. All mass shootings

convulse the nation, but this one falls in the middle of one of the nastiest, most divisive

presidential campaigns in memory” before railing on Republicans for opposing gun control and

causing “America’s gun-violence epidemic.” [Vogt Decl. Ex. 211]




                                                190
        Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 191 of 228




        Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



        290.   On June 15, 2016, Times’ CEO Mark Thompson emailed Bennet an extract from

his book, “Enough Said,” which Bennet then forwarded to Times’ deputy Op-Ed editor James

Dao [Vogt Decl. Ex. 4, Bennet Depo 159:4-162:18; Vogt Decl. Ex. 122-123] In his forwarding

email, Bennet states, “The good news is that it’s a book on political rhetoric,” [Vogt Decl. Ex.

122] in which the first chapter is devoted to Sarah Palin’s “rhetoric” [Vogt Decl. Ex. 123 at pp.

3-24]

        Defendants’ Response: Defendants do not dispute the contents of the cited email or

Bennet’s testimony, but Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).



        291.   That same day, June 15, 2016 Bennet received a potential op-ed on gun-control

from Steven Hill, a Senior Fellow at New America Foundation. [Vogt Decl. Ex. 95]

        Defendants’ Response: Defendants do not dispute the contents of the cited email or

Bennet’s testimony, but Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).



        292.   Also on that same day, June 15, 2016, Sen. Bennet gave a Floor Speech on gun

control as part of the Democratic filibuster. [Vogt Decl. Ex. 111]




                                               191
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 192 of 228




       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       293.    Also on that same day, June 15, 2016, the Editorial Board published its editorial

about the Pulse Nightclub shooting. [Vogt Decl. Ex. 162]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       294.    On July 1, 2016, Gov. Palin spoke at the Western Conservative Summit in

Colorado to support then-candidate Donald Trump and Sen. Bennet’s re-election opponent,

Darryl Glenn. [Vogt Decl. Ex. 204]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       295.    In July 2016, Bennet and his Editorial Board were following Gov. Palin in

connection with the Republican National Convention, which Bennet and Williamson attended in

Cleveland Ohio. [Vogt Decl. Ex. 124-127; Vogt Decl. Ex. 3, Williamson Depo. 173:13-174:1]




                                               192
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 193 of 228




       Defendants’ Response: Defendants do not dispute Williamson’s testimony that she and

others attended and/or followed news regarding the Republican National Convention, but deny

Plaintiff’s characterization of that testimony. Defendants object to this statement because it is

not material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R.

56.1(a).



       296.    On August 9, 2016, The Times reported on a statement made by then-candidate

Donald Trump made a comment at a North Carolina rally which The Times characterized as

“suggest[ing] ‘Second Amendment People’ could act against Hillary Clinton.” [Vogt Decl. Ex.

116]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       297.    That same day, August 9, 2016, Tom Friedman wrote a column published in The

Times Opinion section titled, “Trump’s Wink Wink to ‘Second Amendment People.’” [Vogt Decl.

Ex. 120] Friedman’s column drew a parallel between Trump’s comment and the “rabid rhetoric”

leading to that assassination of Israeli Prime Minister Yitzhak Rabin. [Id.]

       Defendants’ Response: Defendants do not dispute that The Times published the

referenced column, the contents of which speak for themselves. Defendants object to this

statement because it is not material to Defendants’ Motion for Summary Judgment. See Fed. R.

Civ. P. 56; L.R. 56.1(a).




                                                193
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 194 of 228




       298.    Bennet testified that Friedman’s column was one of his motivations for re-writing

and crafting the defamatory portions of the America’s Lethal Politics editorial. [Vogt Decl. Ex.

4, Bennet Depo 184:21-25] Bennet described Friedman’s piece as having made a “powerful

impression on me.” [Id., Bennet Depo 182:18-25]

       Defendants’ Response: Disputed. This statement is not supported by any admissible

evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and mischaracterizes the cited testimony.

Bennet testified only that the Friedman had made a “powerful impression” on him and that he

had it in mind when editing the Editorial. Vogt Decl. Ex. 4, Bennet Dep. 182:21-25, 184:21-25.

See also Defendants’ Response to Paragraphs 342-344, below.



       299.    In fact, Bennet and Friedman spoke about the column before it was published,

when Friedman told Bennet Trump’s statement “reminded him of the kind of rhetoric,

inflammatory rhetoric” in Israel leading up to the shooting of Prime Minister Rabin. [Id., Bennet

Depo 183:1-24]

       Defendants’ Response: Undisputed. Defendants object to this statement because it is

not material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R.

56.1(a). See also Defendants’ Response to Paragraphs 342-344, below.



       300.    On August 24, 2016, Rep. Giffords’ Americans for Responsible Solutions PAC

endorsed Sen. Bennet in his senate re-election race. [Vogt Decl. Ex. 110]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants




                                               194
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 195 of 228




also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       301.    Soon after President Trump was elected, on November 13, 2016, The Times

published a letter to its readers pledging to “rededicate themselves to The Times “core mission.”

[Vogt Decl. Ex. 118] The same day, The Times engaged directly with President Trump on

Twitter [Vogt Decl. Ex. 147-148]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       302.    On December 17, 2016, Bennet ordered the Book, “The Persecution of Sarah

Palin: How the Media Elite Tried to Bring Down a Rising Star.” [Vogt Decl. Ex. 121]

       Defendants’ Response: Undisputed, but Defendants object to this statement because it

is not material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R.

56.1(a). Defendants also object to this statement because it is not supported by any admissible

evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       303.    In early 2017, The Times embarked on its “Truth” advertising campaign and

capitalized on refocusing its coverage to promote its “subscription strategy.” (See Paragraphs

218-224, above).




                                               195
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 196 of 228




       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants incorporate their responses to Paragraphs 218-224.



       304.    On February 7, 2017, Brent Staples emailed Bennet about concern and

nervousness about anxiety within the Editorial Department, specifically mentioning “a right-

wing propaganda tweet [from] Sarah Palin claiming The Times was desperately renting out

floors because it was failing.” [Vogt Decl. Ex. 20]

       Defendants’ Response: Defendants do not dispute that Staples sent the referenced

email, the contents of which speak for themselves. Defendants object to this statement because it

is not material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R.

56.1(a). Defendants also object to this statement because it is not supported by any admissible

evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       305.    On April 5, 2017, Bennet tweet that he was “looking for a great new colleague to

stir things up” [Vogt Decl. Ex. 132]

       Defendants’ Response: Defendants do not dispute the contents of Bennet’s tweet, but

Defendants object to this statement because it is not material to Defendants’ Motion for

Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants also object to this

statement because it is not supported by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A),

56(c)(2).




                                               196
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 197 of 228




       306.    In May 2017, Kathy Griffin posted a photo of herself holding a bloody severed

head of President Trump, which drew widespread media attention. [Vogt Decl. Ex. 135, 205]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2). Defendants also incorporate their Response to Paragraph 316, below.



       307.    In early June, 2017, The Times eliminated its Public Editor—a position that

essentially served as a watchdog over the paper and held it to account. [Vogt Decl. Ex. 153]

       Defendants’ Response: Defendants object to this statement because it is not material to

Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants

also object to this statement because it is not supported by any admissible evidence. Fed. R. Civ.

P. 56(c)(1)(A), 56(c)(2).



       308.    In the days leading up to the June 14, 2017 Scalise shooting, The Times was at the

center of public criticism for its sponsorship of a Shakespeare in the Park production of Julius

Cesar depicting Trump as Caesar, which other sponsors withdrew from over public outcry that

the play was a form of incitement [Vogt Decl. Ex. 206]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

material to Defendants’ Motion for Summary Judgment. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants also incorporate their Response to Paragraph

316, below.




                                               197
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 198 of 228




                                  The Defamatory Palin Article

       309.     After the Hodgkinson shooting on the morning on June 14, 2017, Times Editorial

Board member Elizabeth Williamson first raised the question of whether the Editorial Board

should comment on the shooting. (See Paragraph 22, above).

       Defendants’ Response: Undisputed. Defendants incorporate Paragraphs 22-24, above.

Defendants also object to the heading of this section as it is unsupported argument, rather than a

statement of fact.



       310.     She quickly researched the shooter, located his social media pages, realized they

contained pro-Bernie/anti-Trump messages, and circulated them to Bennet, Semple. (Id.)

       Defendants’ Response: Undisputed. Defendants incorporate Paragraphs 22-34, above.



       311.     Initially, Semple was uninterested in writing about a “nut case who hunts

republicans.”

       Defendants’ Response: Disputed. This statement is not supported by any admissible

evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and misstates the testimony in the case.

Defendants incorporate Paragraphs 22-24, above.



       312.     Eventually, Semple wanted to pursue a “gun control angle.” (Id.)

       Defendants’ Response: Undisputed. Defendants incorporate Paragraphs 22-24, above.



       313.     In response, Cohn mentioned the Giffords shooting. (Id.)

       Defendants’ Response: Undisputed. Defendants incorporate Paragraphs 22-24, above.




                                                198
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 199 of 228




       314.    Once Semple decided at 12:08 p.m. that the Board should “shoot for a piece,”

Bennet had not been involved in the email strings, and the purpose of the piece Semple decided

to try to write was twofold: (1) to focus attention on the shooting; and (2) to restate the

longstanding position of The Times’ Editorial Board in favor of sensible gun control. (Id.)

       Defendants’ Response: Defendants dispute Plaintiff’s characterizations of the email

correspondence, which is not supported by any admissible evidence. As shown in Paragraph 22,

incorporated herein, Bennet was copied on and involved in email correspondence discussing the

possible focus of the proposed piece regarding the Scalise Shooting.



                         Bennet’s Predetermined Storyline & Objective

       315.    Forty minutes after Semple decided to “shoot for a piece” with a “gun control

angle,” Bennet—specifically in response to Williamson’s email sending the group Hodgkinson’s

anti-Trump/Pro-Bernie social media pages—injected his preconceived narrative about “inciting

hate speech” into the discussion. (Id.)

       Defendants’ Response: Defendants dispute Plaintiff’s characterizations of the email

correspondence, which is not supported by any admissible evidence. As shown in Paragraph 22,

incorporated herein, Bennet was copied on and involved in email correspondence discussing the

possible focus of the proposed piece regarding the Scalise Shooting. Defendants also object to

the heading of this section as it is unsupported argument, rather than a statement of fact.



       316.    Bennet, having seen Williamson’s earlier emails, knew Hodgkinson was pro-

Bernie and anti-Trump; and Bennet was also well-aware of the recent criticism over the Kathy




                                                 199
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 200 of 228




Griffin Trump-beheading situation and The Times’ sponsorship of the Shakespeare in the Park

production featuring Trump as Cesar. [Vogt Decl. Ex. 4, Bennet Depo 237:23-240:14]

       Defendants’ Response: Defendants object to this statement because it is not supported

by any admissible evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Plaintiff also

mischaracterizes the cited testimony. In that passage, Bennet testified that he was, at deposition,

aware of debates over a Shakespeare in the Park production and a social media post by Kathy

Griffin but was not sure of the details or timing of those events:

               Q: Mr. Bennet, do you recall there being some public discussion at
               the time leading up to the Scalise shooting involving Kathy
               Griffin?

               A: In that time period, no.· I remember there was a controversy
               around Kathy Griffin.· The comedian, is that who you're referring
               to?

               Q: Yes.

               A: Yeah.· But I don't remember exactly when it was.

               …
               Q: And then was there also some public discussion around that
               time concerning a performance of Shakespeare in the Park?

               A: Yes.

               Q: What was the –

               A: I take your word for it.· I just don't remember what was
               coterminous, but I do remember there was a debate about a
               performance of Shakespeare in the Park, yes

Vogt Decl. Ex. 4, Bennet Dep. 237:23-238:7.



       317.    Semple decided the Board should write a piece on the shooting before Bennet

interjected with his preconceived storyline in response to Williamson’s email about




                                                200
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 201 of 228




Hodgkinson’s “pro-Bernie, anti-Trump” social media accounts; an email in which Bennet asked

“whether there’s a point to be made about the rhetoric of demonization and whether it incites

people to this kind of violence.” (See Paragraph 22, above). Bennet went on to ask “if there’s

evidence of the kind of inciting hate speech on the left that we, or I at least, have tended to

associate with the right (e.g., in the run-up to the Gabby Giffords shooting) we should deal

with that.” (Id. (emphasis added)) Bennet testified that he “thought that [the Board] should deal

with this issue of incitement if there was evidence of inciting hate speech on the Left.” (Id.)

However, Bennet also conceded he and the Board never saw any evidence of inciting hate speech

on the Left leading up to Hodgkinson’s shooting [Vogt Decl. Ex. 4, Bennet Depo 250:15-13

(“We didn’t find a specific example of hate speech connected to the people on the -- hate

·speech, I’m sorry, I don’t usually use that term of, of -- of rhetoric of demonization connected to

the ball players that day.· You know, naming Steve Scalise or something like that.”)]

          Defendants’ Response: Defendants dispute Plaintiff’s characterizations of the cited

testimony and exhibits, which is not supported by any admissible evidence, and refers to

Paragraphs 22-24 and their Response to Paragraph 315, incorporated herein.



          318.   From the outset, Bennet was predisposed to use the Loughner Shooting as the sole

example of “political incitement” to counterbalance the fact that the Left and The Times were

taking criticism for “incitement” in the lead-up to the Scalise shooting. (See Paragraphs 304-308,

above).

          Defendants’ Response: Disputed. Defendants object to this statement because it is not

supported by any admissible evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and refer to

Paragraphs 22-24, incorporated herein.




                                                201
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 202 of 228




       319.    Based on his prior personal and professional experience and his actual knowledge

of The Atlantic’s publications and other media publications described in Paragraphs 263-284,

above, Mr. Bennet already knew that there was no established connection or link between

political rhetoric or “incitement” and Loughner’s shooting, let alone any “clear” and “direct” link

between Gov. Palin or the Palin Map and Loughner’s horrific crime.

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

supported by any admissible evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants

refer to Paragraphs 57-63, 81, 83, regarding Bennet’s understanding and intended meaning of the

word “incitement,” and Paragraphs 112-139, regarding Bennet’s alleged familiarity with the

documents cited by Plaintiff, incorporated herein.



       320.    Before Williamson had ever set pen to paper and conducted her research, Bennet

already had made up his mind that “hate-type speech” on the Right caused the Loughner

shooting. [Vogt Decl. Ex. 25]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

supported by any admissible evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and refer to

Paragraphs 22-24, incorporated herein.



       321.    At Bennet’s request, Williamson specifically researched whether there was a link

between the Palin map and Loughner shooting and whether there was any evidence of a link

between incitement and the Hodgkinson shooting. [Vogt Decl. Ex. 3, Williamson Depo 142:1-

143:24, 126:8-131:22; Vogt Decl. Ex. 4, Bennet Depo 245:5-247:2]




                                               202
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 203 of 228




        Defendants’ Response: Disputed. Plaintiff’s statement mischaracterizes the cited

testimony and exhibits. Bennet asked Williamson if the Editorial Board had ever written

“anything connecting [] the Giffords shooting to some kind of incitement” and asked Williamson

to be mindful of whether such rhetoric came from both sides of the political spectrum. See

Paragraphs 29, 32; Sullivan Decl. Ex. 9 (“[I]f there’s evidence of the kind of inciting hate speech

on the left that we, or I at least, have tended to associate with the right (e.g. in the run-up to the

Gabby Giffords shooting) we should deal with that.”).



        322.    It was actually Semple—who decided to write about gun control—that asked Lett

to circulate “four basic gun control pieces (dealing mainly with the plentitude of weapons and

porous controls) that also happen to mention Gabrielle Giffords...” [Sullivan Decl. Ex. 9] These

four pieces included “Rep. Gabby Giffords Farewell” (1/27/2012), “6000 Bullets in Colorado”

(7/24/2012), “Democrats Find their Voice on Gun Control” (7/29/2016), and “Myths About Gun

Regulation” (1/2/2013)—all of which were pieces written by Semple. [Vogt Decl. Ex. 9;

Sullivan Decl. Ex. 13 (PL Depo. Ex. 30)]

        Defendants’ Response: Defendants do not dispute the fact that Semple asked Lett to

circulate certain gun control pieces, as set forth in Paragraphs 25-34, but dispute Plaintiff’s

characterizations of those facts.



        323.    Eventually, Lett and Williamson also looked to see whether they could find the

piece about “hate-type speech” Bennet referenced in his earlier email, although Williamson had

no idea what Bennet meant by that term. [See Paragraphs 29-30, above; Vogt Decl. Ex. 3m

Williamson Depo 207:18-208:5, 209:18-210:16]




                                                  203
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 204 of 228




       Defendants’ Response: Defendants do not dispute the underlying facts, as set forth in

Paragraphs 29-30, but dispute Plaintiff’s characterizations of those facts.



       324.    In response to an email from Williamson at 1:40 p.m. about Bennet’s request

(Sullivan Decl. Ex. 12), Lett emailed Bennet at 1:46 p.m. asking, “I’m trying to find the piece

Elizabeth is referring to here, do you happen to know which one she is talking about?” (Id.)

Bennet responded to Lett (not Williamson) at 2:07 p.m., asking, “No—I was just wondering if

there was such a piece; that is, did we ever write anything connecting to the Giffords shooting to

some kind of incitement?” (Id.)

       Defendants’ Response: Undisputed.



       325.    At 2:20 p.m., Lett replied to Bennet’s 2:07 p.m. email by forwarding him a link to

a Frank Rich column (not an Editorial): “No One Listened to Gabrielle Giffords.” (Id.)

       Defendants’ Response: Undisputed.



       326.    At 2:34 p.m., Bennet responded to Lett by saying “Good for Us. Can you let

Elizabeth [Williamson] know?” (Id.) Bennet testified that he doesn’t recall what he meant by

“Good for Us,” but the clear inference to be drawn is that Bennet was free to advance his

preconceived narrative because the Editorial Board had not written about the subject. [Vogt

Decl. Ex. 4, Bennet Depo 252:6-24]

       Defendants’ Response: Defendants do not dispute the text of Bennet’s email.

Defendants dispute Plaintiff’s characterization of the email and improper argument regarding the

inference to be drawn from it.




                                                204
       Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 205 of 228




        327.    At 2:52 p.m., Bennet followed up by asking Lett to send him the four basic gun

control pieces Semple asked Lett to send to Williamson, but Bennet claims he does not recall

whether he read all of the materials Lett sent him. [Id., Bennet Depo 250:24-251:11]

        Defendants’ Response: Undisputed.



        328.    Later, Bennet asked Lett to “dig a little further” because it “seemed strange” to him

that the Editorial Board had not “editorialized at all about the [Loughner] shooting...because it was

an important news event and the kind of thing we would typically editorialize on.” [Bennet Depo.

253:8-254:10]

        Defendants’ Response: Undisputed.



        329.    Lett found 2 additional Editorials (“Bloodshed and Invective In Arizona” and “As

We Mourn”), but Bennet apparently did not read those pieces either. [Id., Bennet Depo 254:11-18]

        Defendants’ Response: Defendants do not dispute the underlying facts, as set forth in

Paragraphs 25-34 and Bennet’s testimony, but dispute Plaintiff’s characterizations of those facts.



        330.    Notably, the “As We Mourn” editorial discusses President Obama’s speech about

Loughner’s shooting and his recognition that Loughner’s shooting cannot be blamed on rhetoric.

[Vogt Decl. Ex. 30 at p. 19]

        Defendants’ Response: Defendants do not dispute the contents of the cited exhibit, which

speaks for itself.




                                                205
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 206 of 228




              The Results of Williamson’s Research—Embodied in Her First Draft

       331.    As directed by Bennet, Williamson researched the Loughner shooting and knew,

based on that research, she could not say there was a clear and direct link between the map

circulated by Sarah Palin’s political action committee and the Loughner shooting. (See Paragraph

68, above).

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

supported by any admissible evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and

mischaracterizes Williamson’s testimony. See Paragraphs 41-44; Reply to Paragraphs 41-44.

Defendants also object to the heading of this section as it is unsupported argument, rather than a

statement of fact.



       332.    Williamson knew that any assertion that there was a clear and direct link between

Gov. Palin and Loughner’s Shooting would be false, so she made no such assertion. (Id.)

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

supported by any admissible evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and

mischaracterizes Williamson’s testimony. See Paragraphs 41-44; Reply to Paragraphs 41-44.



       333.    Bennet conceded that Williams’ first draft embodied the research he specifically

asked her to conduct concerning any incitement leading to the Loughner shooting [Vogt Decl.

Ex. 4, Bennet Depo 262:17-263:17, 264:3-12, and Williamson testified she wrote her draft

consistent with what the research Bennet asked for showed:

               A      I wrote my piece based on what I found, so I did not draw a
                      link in what I wrote.

               Q      Why not?



                                               206
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 207 of 228




               A       I talked about the overheated political climate.

               Q       Why didn’t you draw a link?

               A       Because that’s not my job.· I wrote -- I wrote my piece
                       based on the research that I did, and what I wrote reflected
                       that research.

               Q       When you say that’s not your job, what do you mean?

               A       I did my job. So I did the research, and I wrote the piece
                       based on the research that I found.

               Q       Based on the research that you found, did you think that
                       you could say that there was a clear and direct link between
                       the map circulated by Sarah Palin’s political action
                       committee and the Loughner shooting?

               A       No.

[Vogt Decl. Ex. 3, Williamson Depo 142:3-143-24 (lines 143:5-24 quoted above)]

       Defendants’ Response: Disputed. Defendants object to this statement because it is not

supported by any admissible evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and

mischaracterizes Williamson’s and Bennet’s testimony. See Paragraphs 29-33, 41-44; Replies to

Paragraphs 29-33, 41-44.



       334.    Ms. Williamson did, however, falsely state that the Palin Map “put Giffords and

19 other Democrats under stylized crosshairs” because map depicted crosshairs over targeted

electoral districts, not Rep. Giffords and other individual lawmakers. [Vogt Decl. Ex. ,

Williamson Depo 232:24-234:10, 269:11-270:16]

       Defendants’ Response: Defendants do not dispute that Williamson added the quoted

language to the draft, but dispute Plaintiff’s characterization of this sentence. See Paragraphs 36,

96. Williamson testified that The Times corrected this sentence because it was “unclear:”




                                                207
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 208 of 228




               Q: And did you determine that there was an error in that line?

               A: I determined that this line was unclear and we should make
               certain that the political action committee map was targeting
               electoral districts and not the individuals themselves.

Vogt. Decl. Ex. 3, Williamson Dep. 270:11-16.



A.     Mr. Bennet’s Defamatory Re-Write and Purposeful Avoidance of the Truth

       335.    Williamson submitted her first draft to Bennet, Semple, Fox, Frank Clines, as well

as Cohn, at 4:45 p.m. [Vogt Decl. Ex. 59 (“shootings is in backfield” reference in Williamson’s

email indicates draft has been submitted to The Times content management system for editing);

Vogt Decl. Ex. 3. Williamson Depo 230:16-231:11]

       Defendants’ Response: Undisputed. Defendants object to the heading of this section as

it is unsupported argument, rather than a statement of fact. Defendants also object to the heading

of this section as it is unsupported argument, rather than a statement of fact.



       336.    After reviewing the draft, at around 5:00 p.m., Cohn took it to Bennet’s office and

spoke with him about it because she, like everyone else besides Bennet, was not sure what he

wanted in the piece:

               I sort of remember standing in front of his glass door, you know,
               opening up the door or something, and saying, “You need to look
               at this.”...I recall thinking I wasn’t really sure if its what he
               wanted. I thought there had been quite the confusion over the day
               as to where this piece was headed, as to be either more of a gun
               control piece or to be more of a piece about the political climate
               and the sort of lack of civility in America’s political discourse...I
               wasn’t sure what James intended, wanted in the piece. I wasn’t
               sure if the piece worked...I wasn’t sure it accomplished what James
               would want it to accomplish...there were a couple competing ideas
               about the piece...




                                                208
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 209 of 228




[Vogt Decl. Ex. 6, Cohn Depo 57:13-58:22 (emphasis added)]

       Defendants’ Response: Defendants do not dispute the underlying facts, as set forth in

Paragraphs 47-49, but dispute Plaintiff’s characterizations of those facts.



       337.    Cohn testified that when she went to Bennet’s office to raise her concerns about

the piece, Bennet responded by saying something along the lines of, “yeah, it needs some work,

I’ll do it.” [Vogt Decl. Ex. 6, Cohn Depo 60:3-7]

       Defendants’ Response: Defendants do not dispute the underlying facts, as set forth in

Paragraphs 47-49, but dispute Plaintiff’s characterizations of those facts.



       338.    At that point, Bennet set out to re-write the editorial consistent with his

preconceived narrative expressed in his earlier email [Vogt Decl. Ex. 25; Doc. 41-34, 8/16/17

Hr’g Tran. at 7:23-25, 8:25 (that draft “wasn’t exactly accomplishing the objective that we had

set out to achieve,” so Bennet “effectively re-wrote the piece.”)]

       Defendants’ Response: Disputed. Defendants do not dispute the underlying facts, as set

forth in Paragraphs 51-55, but dispute Plaintiff’s characterizations of those facts and Plaintiff’s

contention that “Bennet set out to re-write the editorial consistent with his preconceived

narrative,” an assertion that is not supported by any admissible evidence.



       339.    In doing so, Bennet knowingly re-wrote the paragraph that embodied the results

of Williamson’s research, which did not draw a clear and direct link between or label as

incitement the Palin Map and Loughner’s shooting, and replaced her conclusion with his




                                                209
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 210 of 228




preconceived narrative, including the defamatory statements that Mrs. Palin was responsible for

the “incitement” of, and had a “clear” and “direct” “link” to, Loughner’s shooting. (Id.)

       Defendants’ Response: Disputed. Defendants do not dispute that Bennet ultimately

“effectively rewrote the piece,” Paragraph 55, but dispute the remaining allegations, which are

unsupported by admissible evidence and mischaracterize the cited testimony. See Paragraphs

41-46, 51-55.



       340.     Bennet testified he intentionally used the “very strong” word “incitement”

because he “wanted to get our readers’ attention” and knew the term was used to mean

“deliberate orders, invocations, summonses for people to carry out violent attacks.” and

understood as meaning “a call to violence.” [Doc. 41-34, 8/16/17 Hr’g Tran. at p. 11:13-12:25;

Vogt Decl. Ex. 4, Bennet Depo 114:10-15]

       Defendants’ Response: Disputed. Plaintiff’s statement mischaracterizes Bennet’s

testimony. He testified that he understood “incitement” to mean a “a range of communications,”

from “deliberate orders” to lies about history or “maps that misrepresent the politics of the

region.” Hr’g Tr. 12:13-25; see Reply to Paragraph 85.



       341.     Cohn understood “incitement” to be “very direct” and mean “that it—that the map

led him to commit the shooting” [Vogt Decl. Ex. 6, Cohn Depo 96:15-97:7]. Likewise, Douthat

immediately understood Bennet’s use of “incitement” to draw a causal connection between

Palin’s map and Loughner’s shooting [Vogt Decl. Ex. 41]

       Defendants’ Response: Disputed. Plaintiff’s statement mischaracterizes Cohn’s

testimony. See Reply to Paragraphs 82-83. Defendants do not dispute the content of Douthat’s




                                                210
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 211 of 228




email, only Plaintiff’s characterization, and refer to Paragraphs 80-82, referenced herein.



       342.    In fact, Mr. Bennet found his inspiration for his narrative about Gov. Palin’s

“incitement” of Loughner Friedman’s, August 9, 2016 column, “Trump’s Wink Wink to ‘Second

Amendment People,” and its premise that “Donald Trump’s language... could end up inciting...

violence,” akin to the “wave of toxic incitement against [Yitzhak] Rabin,” which included calls

for Rabin’s death prior to his assassination at a peace rally in 1995. [See Paragraph 57, above;

Vogt Decl. Ex. 120]

       Defendants’ Response: Disputed. This statement is not supported by any admissible

evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and mischaracterizes the cited testimony.

Bennet testified only that he had the Friedman column in mind when editing the Editorial. Vogt

Decl. Ex. 4, Bennet Dep. 184:21-25.



       343.    Bennet testified that Friedman’s column was one of his motivations for re-writing

and crafting the defamatory portions of the America’s Lethal Politics editorial. [Vogt Decl. Ex.

4, Bennet Depo 184:21-25] Bennet described Friedman’s piece as having made a “powerful

impression on me.” [Id., Bennet Depo 182:18-25]

       Defendants’ Response: Disputed. This statement is not supported by any admissible

evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and mischaracterizes the cited testimony.

Bennet testified only that the Friedman had made a “powerful impression” on him and that he

had it in mind when editing the Editorial. Vogt Decl. Ex. 4, Bennet Dep. 182:21-25, 184:21-25.




                                                211
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 212 of 228




       344.    In fact, Bennet and Friedman spoke about the column before it was published,

when Friedman told Bennet Trump’s statement “reminded him of the kind of rhetoric,

inflammatory rhetoric” in Israel leading up to the shooting of Prime Minister Rabin. [Id., Bennet

Depo 183:1-24]

       Defendants’ Response: Undisputed.



       345.    Bennet sent his draft of the Editorial to Williamson at around 7:30 PM [Vogt

Decl. Ex. 98]—leaving plenty of time for him to check his facts before publication.

       Defendants’ Response: Defendants do not dispute the underlying facts, as set forth in

Paragraphs 66-68, but dispute Plaintiff’s characterizations of those facts.



       346.    Bennet was responsible for fact-checking the portions of the editorial he re-wrote.

[Vogt Decl. Ex. 3, Williamson Depo 67:14-68:6]

       Defendants’ Response: Disputed, to the extent this statement mischaracterizes

Williamson’s testimony, which read as follows:

               Q: And, so, would Mr. Bennet have been responsible for fact
               checking the portions that he rewrote?
               A. He would be responsible for checking the portions that he
               wrote as assisted by the fact checkers, yes.

Vogt Decl. Ex. 3, Williamson Dep. 68:1-6.



       347.    As an experienced editor, Mr. Bennet is an expert in the business of knowing and

understanding the meanings and significance of words. [Doc. No. 41-34, 8/16/17 Hrg Tran. at

13:21-14:5; see Paragraphs 235-239, above]




                                                212
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 213 of 228




       Defendants’ Response: Defendants do not dispute that Bennet is an experienced editor.

The remaining allegations in this statement are not supported by any admissible evidence, see

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and instead make arguments about the implications of

Bennet’s experience. Plaintiff cites to a question from the Court to Bennet. Hr’g Tr. At 13:21-

23 (“Well, maybe I am asking a more narrow question. I am asking a question about grammar

and sentence structure, which presumably you have some expertise in.”).



B.     The Defamatory Passages

       348.      On June 14, 2017, published the false and defamatory Palin Article, “America’s

Lethal Politics,” online, and immediately promoted it on their social media accounts. [Vogt Decl.

Ex. 33-35]

       Defendants’ Response: Defendants do not dispute that The Times published the

Editorial online and shared it on Facebook and Twitter. See Def. Ex. 2 and Vogt Decl. Ex. 33-

35. Defendants note that the full text of the Editorial is not visible in Vogt Decl. Ex. 33 and refer

to Def. Ex. 2 for the fully contents. Defendants dispute—and expressly deny—Plaintiff’s

improper descriptions of the Editorial as “false and defamatory” or “the Palin Article.”

Defendants also object to the heading of this section as it is unsupported argument, rather than a

statement of fact.



       349.      The Editorial was also prominently featured on The Times’ homepage. [Vogt

Decl. Ex. 167]

       Defendants’ Response: Undisputed.




                                                213
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 214 of 228




       350.     On June 15, 2017, The Times published the Palin Article in The New York Times

print edition. [Vogt Decl. Ex. 36]

       Defendants’ Response: Undisputed, except for Plaintiff’s description of the Editorial as

“the Palin Article.”



       351.     The Editorial asserted the existence of “Lethal Politics” evidenced by a

“sickening pattern” of politically “incited” violence against members of Congress, the only

example of which was Gov. Palin’s direct and clear incitement of Loughner’s Shooting. [Vogt

Decl. Ex. 33]

       Defendants’ Response: Defendants do not dispute the contents of the Editorial, Def. Ex.

2, which speaks for itself, but dispute Plaintiff’s characterization of its contents.



       352.     Bennet wrote and The Times published the following false and defamatory

statements of and concerning Gov. Palin:

                Was this attack evidence of how vicious American politics has
                become? Probably. In 2011, when Jared Lee Loughner opened fire
                in a supermarket parking lot, grievously wounding Representative
                Gabby Giffords and killing six people, including a 9-year-old girl,
                the link to political incitement was clear. Before the shooting,
                Sarah Palin’s political action committee circulated a map of
                targeted electoral districts that put Ms. Giffords and 19 other
                Democrats under stylized cross hairs.

                Conservatives and right-wing media were quick on Wednesday to
                demand forceful condemnation of hate speech and crimes by anti-
                Trump liberals. They’re right. Though there’s no sign of
                incitement as direct as in the Giffords attack, liberals should of
                course hold themselves to the same standard of decency that they
                ask for of the right.




                                                 214
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 215 of 228




       Defendants’ Response: Defendants do not dispute the contents of the Editorial, Def. Ex.

2, which speaks for itself, but dispute Plaintiff’s characterization of its contents. Defendants

dispute—and expressly deny—Plaintiff’s improper descriptions of the Editorial as “false and

defamatory.”



       353.    Bennet conceded the above-two passages of the Editorial are false. [Vogt Decl.

Ex. 4, Bennet Depo 92:18-94:5]

       Defendants’ Response: Disputed. This statement mischaracterizes Bennet’s testimony.

Bennet did not testify that the two referenced paragraphs were false. Bennet testified that “we

did a very poor job – I did, of trying to express the thought that created an inference for readers

that there was a causal link between political incitement and the shooting of Gabby Giffords.

And the point where that happens is where we say “the link to political incitement is clear.’”

Vogt Decl. Ex. 4, Bennet Dep. 93:8-14; Paragraph 84. Bennet also testified:

               Q: And did you determine that there was an error in that line?And
               the middle tweet here, the one that's the largest text –

               A: Yes.

               Q: says, “We got an important fact wrong, ·incorrectly linking
               political incitement and the 2011 shooting of Giffords. No link was
               ever established.” Do you see that?

               A: I do.

               Q: Is that an accurate statement?

               A: I -- if I had been writing this, I probably would have worded it
               differently, but it's an accurate statement.

               Q: How would you have worded it differently if·you were
               involved in writing it? A




                                                215
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 216 of 228




               A: I think -- I mean, I think that -- I think this is correct.· I might
               have gone -- I would have said, you know, that we -- we did -- we
               failed to make ourselves clear and -- and, as a result, confused
               people about the facts of that day.

               Q: ·So what would you have said?

               A: ·But this is why I don't draft tweets. You couldn't have done
               this in 140 characters.

               Q: Well, did you -- did you ever endeavor to do it in more
               characters?

               A: We corrected it, yeah, in the paper. And that correction is linked
               to the tweet here, right?

Id. at 81:15-82:17.



       354.    The Editorial also falsely asserted that the map put crosshairs over individual

lawmakers. (See Paragraph 334, above).

       Defendants’ Response: Disputed. This statement is unsupported by any admissible

evidence. As explained in Defendants’ Response to Paragraph 336, incorporated herein,

Williamson testified that The Times corrected this sentence because it was “unclear:”

               Q: And did you determine that there was an error in that line?

               A: I determined that this line was unclear and we should make
               certain that the political action committee map was targeting
               electoral districts and not the individuals themselves.

Vogt. Decl. Ex. 3, Williamson Dep. 270:11-16; see also Paragraphs 36, 96.



                         The Knowingly False Premise of a “Pattern”

       355.    When Bennet rewrote the Editorial, he knew there was no evidence of incitement

leading to Hodgkinson’s shooting. [Vogt Decl. Ex. 4, Bennet Depo 245:5-247:2]]




                                                 216
        Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 217 of 228




        Defendants’ Response: Disputed. This statement is not supported by any admissible

evidence. See Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). The cited testimony does not support

Plaintiff’s statement. Defendants incorporate their response to Paragraph 94, above. Defendants

also object to the heading of this section as it is unsupported argument, rather than a statement of

fact.



        356.   And Bennet claimed he did not know whether any link existed between Palin’s

map Loughner’s shooting. [Vogt Decl. Ex. 37]

        Defendants’ Response: Defendants object to this statement as unsupported by any

admissible evidence. See Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). The cited testimony does not

support Plaintiff’s statement. Defendants incorporate Paragraphs 83-95, regarding Bennet’s

intended meaning and understanding of that meaning.



                           There was no Need to Mention Palin at all

        357.   After completion of the US Edition of the Editorial, Linda Cohn and Fox set out

to “trim” the Editorial for the International Edition. [Vogt Decl. Ex. 71]

        Defendants’ Response: Undisputed. Defendants object to the heading of this section as

it is unsupported argument, rather than a statement of fact.



        358.   During that process, they deleted the defamatory passages of the Editorial and any

reference therein to Sarah Palin. [Id.; Vogt Decl. Ex. 72]

        Defendants’ Response: Defendants do not dispute the edits to or contents of the

Editorial as it appeared in the international edition of The Times, see Paragraph 76, Sullivan




                                                217
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 218 of 228




Decl. Ex. 50, but dispute Plaintiff’s characterization of those facts. Defendants dispute—and

expressly deny—Plaintiff’s improper reference to the “defamatory passages.”



       359.    Linda Cohn testified the trimmed International Edition of the Editorial does an

effective job of expressing the opinions that the Board tried to express in the original Editorial

that appeared on June 14 of 2017. [Vogt Decl. Ex. 6, Cohn Depo 136:4-13, 137:11-140:8]

       Defendants’ Response: Undisputed. Defendants note that Williamson testified that the

international edition, “generally expresses the same ideas. I see some little things that are a bit

different.” Vogt Decl. Ex. 6, Cohn Dep. 140:6-8.



                     The Times Concedes the Falsity of the Palin Article—
                      But Does Not Meaningfully Retract It or Apologize

       360.    The night of June 14, Times columnist Ross Douthat immediately told Bennet the

Editorial was false. (See Paragraph 80, above).

       Defendants’ Response: Defendants do not dispute the underlying facts, as set forth in

Paragraphs 80-82, but dispute Plaintiff’s characterizations of those facts. Defendants also object

to the heading of this section as it is unsupported argument, rather than a statement of fact.



       361.    Early the next morning, already facing significant criticism, Bennet emailed

Williamson and Lepping and asked them to research whether what he said was true, and in that

email makes no mention of his current position that he never intended the words “incitement”

and “clear” and “direct” link to mean exactly what they said:




                                                  218
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 219 of 228




[Vogt Decl. Ex. 37]

       Defendants’ Response: Defendants do not dispute the contents of Bennet’s email or that

Bennet sent it at 5:08 a.m. the morning after publication of the Editorial, as set forth in

Paragraphs 101-103, but dispute Plaintiff’s characterizations of those facts. Bennet contacted

Williamson immediately after his correspondence with Douthat (at 11:00 p.m. on June 14, 2017),

to see if she was available to begin investigating Douthat’s concerns, Paragraph 99; emailed

others on the Editorial Board at 5:08 a.m. the following morning to enlist their assistance as well,

Paragraph 101-103; and the Times published the First Correction by 11:15 a.m. the next

morning, Paragraph 106.



       362.    Bennet also texted Williamson early that morning, a text exchange which

Williamson emailed to herself at 9:25 a.m., which stated in pertinent part [Vogt Decl. Ex. 101,

164-165]




                                                 219
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 220 of 228




       Defendants’ Response: Defendants do not dispute the contents of Bennet’s text

message, but dispute Plaintiff’s characterizations of that message. As shown in Paragraph 99,

Defendant first contacted forth in Paragraphs 101-103, but dispute Plaintiff’s characterizations of

those facts. Bennet contacted Williamson immediately after his correspondence with Douthat (at

11:00 p.m. on June 14, 2017), to see if she was available to begin investigating Douthat’s

concerns, Paragraph 99; emailed others on the Editorial Board at 5:08 a.m. the following

morning to enlist their assistance as well, Paragraph 101-103; and the Times published the First

Correction by 11:15 a.m. the next morning, Paragraph 106.



       363.    By the time of this text exchange at no later than 9:25 a.m., Williamson had not

conducted any research on the issue Bennet texted her about [Vogt Decl. Ex. 3, Williamson

Depo 269:11-274:1], which shows Bennet already knew no link existed before Williamson

conducted any research that morning.

       Defendants’ Response: Disputed. Defendants do not dispute Williamson’s testimony

that, when she received Bennet’s text message at 9:25 a.m., she began to research the question in

that text message. Vogt Decl. Ex. 3, Williamson Dep. 272:17-23. Defendants dispute the

remaining allegations in this statement, which are not supported by any admissible evidence, see

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       364.    The Times was hit by public backlash from its readers and even liberal-leaning

media outlets over falsely stating that Gov. Palin incited Loughner to commit murder. [Vogt

Decl. Ex. 99, 100, 73, 140, 141, 142, 143, 144, 145, 146, 70, 39, 40]

       Defendants’ Response: Disputed. This statement is not supported by any admissible




                                               220
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 221 of 228




evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2). Defendants incorporate Paragraphs 79-80.



        365.   As soon as Cohn arrived at work early on the morning of June 15, 2017, everyone

already knew Editorial was wrong about the link and she immediately started working on a

correction with Bennet and Wegman in her office. [Vogt Decl. Ex. 6, Cohn 68:14-70:3; 143:14-

18; 147:7-148:3, 150:4-152:18]

        Defendants’ Response: Defendants do not dispute the underlying facts, as set forth in

Paragraph 17 and Defendants’ Reply to Paragraph 17, but dispute Plaintiff’s characterizations of

those facts.



        366.   During this same time period, Hannah Ingber reached out to Bennet about the

“Sarah Palin” Editorial. [Vogt Decl. Ex. 64]

        Defendants’ Response: Defendants do not dispute the contents of Ingber’s email, but

dispute Plaintiff’s characterizations of the email.



        367.   Along with an initial edit, The Times added a half-hearted correction (the “First

Attempted Correction”) [Vogt Decl. Ex. 43] written in a passive voice about the “link” between

“political incitement” and Loughner’s heinous crime:




                                                 221
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 222 of 228




        Defendants’ Response: Defendants do not dispute that The Times published the First

Correction or the contents of the first correction, see Paragraphs 106-107, but dispute Plaintiff’s

characterization of the first correction.



        368.    The First Attempted Correction did not remove the unnecessary reference in the

column to Gov. Palin, even though there was no established connection between “political

incitement” and Loughner’s crime, and as written, also suggests that such a connection may still

be established, when Mr. Bennet and The Times already knew that no such link existed, while

making no mention of Gov. Palin, while the column continued to reference her by name. (Id.)

        Defendants’ Response: Defendants do not dispute that The Times published the First

Correction or the contents of the first correction, see Paragraphs 106-107, but dispute Plaintiff’s

characterization of the first correction.



        369.    Given that Mr. Bennet’s entire thesis in re-writing the Palin Article was the

“sickening pattern” of politically incited violence that emanated from a false link between Gov.

Palin and Loughner’s 2011 crime, which The Times concedes did not exist, the entire Palin

Article should have been retracted—not minimally and inadequately corrected. [Doc. 41-34,

8/16/17 Hr’g Tran. 50:22-51:8]

        Defendants’ Response: Disputed. This statement is not supported by any admissible

evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), misstates the evidence in the case, and makes

improper legal arguments based on these misstatements.




                                                222
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 223 of 228




       370.    While working on the correction, Bennet was also working on responding to

media inquiries and a Tweet to accompany the correction. [PL Depo Ex 49]

       Defendants’ Response: Undisputed.



       371.    In drafting the Tweets to accompany the correction, Bennet actually wrote the

portion that states, “We got an important wrong...” [Vogt Decl. Ex. 4, Bennet Depo. 81:3-83:6,

84:14-90:14; Vogt Decl. Ex. 66]

       Defendants’ Response: Undisputed.



       372.    The Times’ Editorial Page eventually published the Tweet about the correction,

admitting Bennet’s “fact” error:




                                              223
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 224 of 228




       Defendants’ Response: Defendants do not dispute that The Times published a series of

tweets on the opinion division Twitter account, @NYTOpinion, which speak for themselves.

Defendants incorporate Paragraph 111, above.



       373.      As that process was unfolding, Bennet and The Times also were aware of Palin’s

tweets about the defamatory Editorial. [Vogt Decl. Ex. 4, Bennet Depo. 284:20-285:14; Vogt

Decl. Ex. 100]

       Defendants’ Response: Disputed. This statement is not supported by any admissible

evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and misstates the testimony in the case.

Bennet expressly testified, in the cited passage, reads as follows:

                 Q: If you go to the very first page of this exhibit, you see Danielle
                 there, there's some -- some links to some tweets by Sarah Palin?

                 A: I see that.

                 Q: Did you ever see any tweets from Sarah Palin?

                 A: I don’t remember seeing any tweets from her.

                 Q: Do you –

                 A: I can’t – I can’t say that I didn’t. But again, these two days, I
                 was scrambling. And as it says in that note to Daniel, I can’t
                 remember what it was, but I was in, like, meetings all day long and
                 rushing in and out of stuff, so I was relying on the way this was
                 being translated to be and summarized by Danielle.

                 …

                 Q: Do you recall seeing that tweet on the 15th?

                 A: No.

Vogt Decl. Ex. 4, Bennet Dep. 284:8-19, 285:12-14.




                                                  224
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 225 of 228




       374.    The Times eventually published a second online correction [Vogt Decl. Ex. 44]

but only after it was called out by CNN for falsely asserting that the Palin Map placed crosshairs

over individual lawmakers and, specifically, Rep. Giffords. [Vogt Decl. Ex. 145]

       Defendants’ Response: Disputed. Defendants do not dispute that The Times published

the Second Correction or the contents of the second correction, see Paragraphs 109-110, but

dispute Plaintiff’s characterization of the second correction and the remaining allegations in this

statement, which are not supported by any admissible evidence, see Fed. R. Civ. P. 56(c)(1)(A),

56(c)(2).



       375.    Still devoid of any reference to Gov. Palin, this second correction (the “Second

Attempted Correction”) addressed the mischaracterization of the map of targeted electoral

districts as placing “stylized cross hairs” on Gabrielle Giffords and other lawmakers individually

and changed the word “incitement” to “rhetoric.” [Vogt Decl. Ex. 44]




       Defendants’ Response: Disputed. Defendants do not dispute that The Times published

the Second Correction or the contents of the second correction, see Paragraphs 109-110, but

dispute Plaintiff’s characterization of the second correction.



       376.    Even in the second correction, Bennet refused to recede from his original.

preconceived narrative despite the fact that Wegman pointed out that keeping any reference to


                                                225
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 226 of 228




Palin in the Editorial was still trying to “sneaking the link in.” [Vogt Decl. Ex. 63]

       Defendants’ Response: Disputed. Defendants do not dispute the contents of the second

correction, see Paragraphs 109-110, but dispute the remaining allegations in this statement,

which are not supported by any admissible evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



       377.    In fact, Bennet confirmed his allegiance to his narrative in a statement provided to

CNN, in which Mr. Bennet said:

               While it is always agonizing to get something wrong we appreciate
               it when our readers call us out like this. We made an error of fact
               in the editorial and we’ve corrected it. But that error doesn’t
               undercut or weaken the argument of the piece.

[Vogt Decl. Ex. 145, p. 1 (Emphasis added)]

       Defendants’ Response: Disputed. Defendants do not dispute the contents of the cited

email, which speaks for itself, but dispute Plaintiff’s characterization of that email.



       378.    Bennet maintains he could not apologize to Palin because there is a NYT policy

prohibiting apologies, although there is no written policy to this effect. [Vogt Decl. Ex. 4, Bennet

Depo. 282:18-284:3] Nevertheless, Bennet admitted he never made an attempt to personally

apologize to Gov. Palin. (Id.)

       Defendants’ Response: Undisputed.



       379.    This supposed policy against apologies flies in the face of The Times itself

demanding apologies from other news organizations when they made false statements about The

Times. [Vogt Decl. Ex. 119]




                                                 226
      Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 227 of 228




       Defendants’ Response: Disputed. This statement is not supported by any admissible

evidence, see Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2), and makes improper legal arguments.



       380.    On June 16, 2017, The Times’ published at the bottom of its Editorial Page, in fine

print, the same inadequate online corrections it ran on the Editorial—completely devoid of any

reference or apology to Gov. Palin. [Vogt Decl. Ex. 49]

       Defendants’ Response: Disputed. Defendants do not dispute that The Times published

the Second Correction or the contents of the Second Correction, see Paragraphs 109-110, but

dispute Plaintiff’s characterization of the Second Correction.

       381.    Following the Editorial and its corrections, Palin still received death threats because

of its publication, just like those following the false accusations in 2011. [Vogt Decl. Ex. 208

(Devine Tweet); Vogt Decl. Ex. 9, Palin Depo. 175:14-178:2]

       Defendants’ Response: Disputed. This statement is not supported by any admissible

evidence, as required by L.R. 56.1. Plaintiff has not produced any evidence of the claimed death

threats or any evidence suggesting any death threats received were caused by the Editorial, despite

Defendants’ repeated demands for proof.



 Dated: July 17, 2020                           Respectfully submitted,

                                                BALLARD SPAHR LLP

                                                By: /s/ Jay Ward Brown
                                                   Jay Ward Brown
                                                   David L. Axelrod
                                                   Thomas B. Sullivan
                                                   Jacquelyn N. Schell
                                                1675 Broadway, 19th Floor
                                                New York, NY 10019-5820
                                                Phone: (212) 223-0200



                                                227
Case 1:17-cv-04853-JSR Document 114 Filed 07/17/20 Page 228 of 228




                               Fax: (212) 223-1942
                               brownjay@ballardspahr.com
                               axelrodd@ballardspahr.com
                               sullivant@ballardspahr.com
                               schellj@ballardspahr.com

                               Counsel for Defendants




                               228
